



Exhibit 10.2

--------------------------------------------------------------------------------







CREDIT AGREEMENT

among

CALPINE CORPORATION,
as Borrower

and

THE LENDERS PARTY HERETO,

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

and

MUFG UNION BANK, N.A.,
as Collateral Agent






Dated as of April 5, 2019



--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC.,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC,
NATIXIS SECURITIES AMERICAS LLC,
SUMITOMO MITSUI BANKING CORPORATION,


and
ROYAL BANK OF CANADA,
as Joint Lead Arrangers and Joint Bookrunners














        

--------------------------------------------------------------------------------






Table of Contents
 
 
 
Page
 
SECTION 1
DEFINITIONS
 
 
 
 
 
 
1.1.
Defined Terms
1
 
 
1.2.
Other Definitional Provisions
29
 
 
1.3.
Delivery of Notices or Receivables
29
 
 
1.4.
Divisions
29
 
 
 
 
 
 
 
SECTION 2
AMOUNT AND TERMS OF LOANS AND COMMITMENTS
 
 
 
 
 
 
2.1.
Term Commitments
29
 
 
2.2.
Procedure for Term Loan Borrowing
29
 
 
2.3.
RESERVED
30
 
 
2.4.
RESERVED
30
 
 
2.5.
RESERVED
30
 
 
2.6.
RESERVED
30
 
 
2.7.
RESERVED
30
 
 
2.8.
Repayment of Loans; Evidence of Debt
30
 
 
2.9.
Interest Rates and Payment Dates
31
 
 
2.10.
Computation of Interest and Fees
31
 
 
2.11.
Inability to Determine Interest Rate
31
 
 
2.12.
RESERVED
32
 
 
2.13.
Optional Prepayment of Loans; Repricing Transaction
32
 
 
2.14.
Change of Control Prepayment
33
 
 
2.15.
Conversion and Continuation Options
33
 
 
2.16.
Limitations on Eurodollar Tranches
33
 
 
2.17.
Pro Rata Treatment, etc.
34
 
 
2.18.
Requirements of Law
35
 
 
2.19.
Taxes
36
 
 
2.20.
Indemnity
39
 
 
2.21.
Change of Lending Office
39
 
 
2.22.
Fees
39
 
 
2.23.
RESERVED
40
 
 
2.24.
Nature of Fees
40
 
 
2.25.
RESERVED
40
 
 
2.26.
Replacement of Lenders
40
 
 
2.27.
Extensions of Loans and Commitments
40
 
 
2.28.
Buy Backs
41
 
 
 
 
 
 
 
SECTION 3
REPRESENTATIONS AND WARRANTIES
 
 
 
 
 
 
3.1.
Existence; Compliance with Law
42
 
 
3.2.
Power; Authorizations; Enforceable Obligations
43
 
 
3.3.
No Legal Bar
43
 
 
3.4.
Accuracy of Information
43
 



-i-


        

--------------------------------------------------------------------------------





 
3.5.
No Material Adverse Effect
43
 
 
3.6.
Subsidiaries
43
 
 
3.7.
Title to Assets; Liens
43
 
 
3.8.
Intellectual Property
43
 
 
3.9.
Use of Proceeds
44
 
 
3.10.
Litigation
44
 
 
3.11.
Federal Reserve Regulations
44
 
 
3.12.
Solvency
44
 
 
3.13.
Taxes
44
 
 
3.14.
ERISA
44
 
 
3.15.
Environmental Matters; Hazardous Material
44
 
 
3.16.
Investment Company Act; Other Regulations
45
 
 
3.17.
Labor Matters
45
 
 
3.18.
Security Documents
45
 
 
3.19.
Energy Regulation
45
 
 
3.20.
Sanctions and Anti-Corruption Laws
45
 
 
3.21.
First Lien Debt
46
 
 
3.22.
Equal and Ratable Clause
46
 
 
 
 
 
 
 
SECTION 4
CONDITIONS PRECEDENT
 
 
 
 
 
 
4.1.
Conditions to the Closing Date
46
 
 
 
 
 
 
 
SECTION 5
AFFIRMATIVE COVENANTS
 
 
 
 
 
 
5.1.
Financial Statements, Etc.
49
 
 
5.2.
Compliance Certificate
50
 
 
5.3.
Maintenance of Existence
50
 
 
5.4.
Maintenance of Insurance
50
 
 
5.5.
RESERVED
50
 
 
5.6.
RESERVED
50
 
 
5.7.
Use of Proceeds
51
 
 
5.8.
Additional Guarantees
51
 
 
5.9.
After-Acquired Collateral
51
 
 
5.10.
Post-Closing
53
 
 
 
 
 
 
 
SECTION 6
NEGATIVE COVENANTS
 
 
 
 
 
 
6.1.
Limitation on Indebtedness
53
 
 
6.2.
Limitation on Liens
55
 
 
6.3.
Merger, Consolidation, or Sale of Assets
55
 
 
6.4.
Limitation on Sale and Leaseback Transactions
56
 
 
6.5.
Limitation on Secured Commodity Hedging
56
 
 
 
 
 
 
 
SECTION 7
EVENTS OF DEFAULT
 
 
 
 
 
 
7.1.
Events of Default
56
 



-ii-


        

--------------------------------------------------------------------------------





 
SECTION 8
THE AGENTS
 
 
 
 
 
 
8.1.
Appointment
58
 
 
8.2.
Delegation of Duties
58
 
 
8.3.
Exculpatory Provisions
59
 
 
8.4.
Reliance by the Agents
59
 
 
8.5.
Notice of Default
59
 
 
8.6.
Non-Reliance on Agents and Other Lenders
59
 
 
8.7.
Indemnification
60
 
 
8.8.
Agent in Its Individual Capacity
60
 
 
8.9.
Successor Administrative Agent
60
 
 
8.10.
RESERVED
60
 
 
8.11.
Collateral Security
60
 
 
8.12.
Enforcement by the Administrative Agent and Collateral Agent
60
 
 
8.13.
Withholding Tax
61
 
 
 
 
 
 
 
SECTION 9
MISCELLANEOUS
 
 
 
 
 
 
9.1.
Amendments and Waivers
62
 
 
9.2.
Notices
63
 
 
9.3.
No Waiver; Cumulative Remedies
65
 
 
9.4.
Survival of Representations and Warranties
65
 
 
9.5.
Payment of Expenses and Taxes
65
 
 
9.6.
Successors and Assigns; Participations
66
 
 
9.7.
Adjustments; Setoff
69
 
 
9.8.
Counterparts
70
 
 
9.9.
Severability
70
 
 
9.10.
Integration
70
 
 
9.11.
GOVERNING LAW
70
 
 
9.12.
Submission To Jurisdiction; Waivers
70
 
 
9.13.
Acknowledgements
71
 
 
9.14.
Releases of Guarantees and Liens
71
 
 
9.15.
Confidentiality
72
 
 
9.16.
WAIVERS OF JURY TRIAL
73
 
 
9.17.
U.S.A. Patriot Act
73
 
 
9.18.
No Fiduciary Duty
73
 
 
9.19.
Lien Sharing and Priority Confirmation
74
 
 
9.20.
First Lien Debt
74
 
 
9.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
74
 
 
 
 
 
 
SCHEDULES
 
 
 
 
 
 
 
 
Schedule 1.1A -Term Commitment Amounts
 
 
 
Schedule 1.1B - Legacy Properties
 
 
 
Schedule 1.1C - Conectiv Properties
 
 
 
Schedule 1.1D - DPME Property
 
 
 
Schedule 1.1E - Generating Plants
 
 



-iii-


        

--------------------------------------------------------------------------------





 
Schedule 3.6 - Subsidiaries
 
 
 
Schedule 3.18(a) - UCC Filing Jurisdictions
 
 
 
Schedule 3.18(b) - Mortgage Filing Jurisdictions
 
 
 
Schedule 5.10 - Post-Closing
 
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
 
Exhibit A-1 -
Form of Closing Certificate for the Borrower
 
 
 
Exhibit A-2 -
Form of Closing Certificate for the Guarantors
 
 
 
Exhibit B -
Form of Notice of Borrowing
 
 
 
Exhibit C -
Form of Assignment and Acceptance
 
 
 
Exhibit D -
RESERVED
 
 
 
Exhibit E-1 -
Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)
 
 
 
Exhibit E-2 -
Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
 
 
 
Exhibit E-3 -
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)
 
 
 
Exhibit E-4 -
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
 
Exhibit F -
Form of Notice of Continuation/Conversion
 
 
 
Exhibit G -
RESERVED
 
 
 
Exhibit H -
Form of Prepayment Notice
 
 
 
Exhibit I -
Reverse Dutch Auction Procedures
 
 
 
 
 
 
 





-iv-


        

--------------------------------------------------------------------------------






THIS CREDIT AGREEMENT, dated as of April 5, 2019, among CALPINE CORPORATION, a
Delaware corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as administrative agent (in such capacity and including any successors
in such capacity, the “Administrative Agent”), MUFG UNION BANK, N.A., as
collateral agent (as successor collateral agent pursuant to the Successor Agent
Agreement (as defined below), in such capacity and including any successors in
such capacity, the “Collateral Agent” and together with the Administrative
Agent, the “Agents”) and each of the financial institutions from time to time
party hereto (collectively, the “Lenders”).
W I T N E S S E T H:
WHEREAS, the Borrower has outstanding obligations under each of the 2015
December Credit Agreement and the 2017 February Credit Agreement (each, as
defined below); and
WHEREAS, the Borrower intends that the proceeds of the Term Loans incurred
pursuant to this Agreement, together with cash on hand, will be used to (i)
repay all outstanding obligations under each of the 2015 December Credit
Agreement and the 2017 February Credit Agreement and (ii) pay fees and expenses
incurred in connection therewith.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1

Definitions
1.1.    Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:
“2008 Credit Agreement”: that certain Credit Agreement, dated as of January 31,
2008 (as amended, amended and restated, supplemented or otherwise modified from
time to time), by and among the Borrower, the guarantors party thereto, Goldman
Sachs Credit Partners L.P., as collateral agent and administrative agent, and
the lenders party thereto.
“2013 Credit Agreement”: that certain Credit Agreement, dated as of October 23,
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time), by and among the Borrower, Citibank, N.A., as administrative
agent, MUFG Union Bank, N.A., as successor collateral agent pursuant to the
Successor Agent Agreement, and the lenders party thereto.
“2015 May Credit Agreement”: that certain Credit Agreement, dated as of May 28,
2015 (as amended, amended and restated, supplemented or otherwise modified from
time to time), by and among the Borrower, Morgan Stanley Senior Funding, Inc.,
as administrative agent, MUFG Union Bank, N.A., as successor collateral agent
pursuant to the Successor Agent Agreement, and the lenders party thereto.
“2015 December Credit Agreement”: that certain Credit Agreement, dated as of
December 15, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time), by and among the Borrower, Morgan Stanley Senior
Funding, Inc., as administrative agent, MUFG Union Bank, N.A., as successor
collateral agent pursuant to the Successor Agent Agreement, and the lenders
party thereto.
“2016 May Credit Agreement”: that certain Credit Agreement, dated as of May 31,
2016 (as amended, amended and restated, supplemented or otherwise modified from
time to time), by and among the Borrower, Citibank, N.A., as administrative
agent, MUFG Union Bank, N.A., as collateral agent, and the lenders party
thereto.
“2016 December Credit Agreement”: that certain Credit Agreement, dated as of
December 1, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time), by and among the Borrower, Morgan Stanley Senior
Funding, Inc., as administrative agent, MUFG Union Bank, N.A., as collateral
agent, and the lenders party thereto.









--------------------------------------------------------------------------------





“2017 February Credit Agreement”: that certain Credit Agreement, dated as of
February 3, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time), by and among the Borrower, Morgan Stanley Senior
Funding, Inc., as administrative agent, MUFG Union Bank, N.A., as collateral
agent, and the lenders party thereto.
“2022 Secured Notes”: the Borrower’s 6.00% Senior Secured Notes due 2022.
“2022 Secured Notes Issue Date”: October 31, 2013.
“2023 Unsecured Notes”: the Borrower’s 5.375% Senior Unsecured Notes due 2023.
“2024 Secured Notes”: the Borrower’s 5.875% Senior Secured Notes due 2024.
“2024 Unsecured Notes”: the Borrower’s 5.50% Senior Unsecured Notes due 2024.
“2025 Unsecured Notes”: the Borrower’s 5.75% Senior Unsecured Notes due 2025.
“2026 Secured Notes”: the Borrower’s 5.25% Senior Secured Notes due 2026.
“Acknowledgement”: the Acknowledgement of Guarantee and Security Interest, dated
as of the Closing Date, executed by the Borrower, the Guarantors, the
Administrative Agent and the Collateral Agent.
“Act of Required Debtholders”: the meaning provided in the Collateral Agency and
Intercreditor Agreement (as in effect on the Closing Date).
“Administrative Agent”: the meaning set forth in the preamble to this Agreement.
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities, by
contract or otherwise.
“Agency Fee Letter”: that certain administrative agent fee letter dated April 5,
2019 among the Borrower and the Administrative Agent.
“Agents”: the meaning set forth in the preamble to this Agreement.
“Agreement”: this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“ALTA”: American Land Title Association.
“Applicable Margin”: a percentage per annum equal to in the case of Term Loans
maintained as (i) Base Rate Loans, 1.75% and (ii) Eurodollar Loans, 2.75%.
“Approved Electronic Communication”: any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 9.2(b).
“Approved Fund”: as defined in Section 9.6(b)(ii).
“Arranger”: each of the Joint Lead Arrangers.


-2-



--------------------------------------------------------------------------------





“Arranger Fee Letter”: that certain fee letter dated March 18, 2019 among the
Borrower and the Arrangers.
“Assignee”: as defined in Section 9.6(b)(i).
“Assignment and Acceptance”: in the case of assignments of Term Loans, an
assignment and acceptance entered into by a Lender and an Assignee and accepted
by the Administrative Agent to the extent required pursuant to Section 9.6,
substantially in the form of Exhibit C hereto.
“Auction”: the meaning set forth in Section 2.28.
“Auction Manager”: the meaning set forth in Section 2.28.
“Auction Notice”: the meaning set forth in Exhibit I.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankrupt Subsidiary”: any Subsidiary of the Borrower that is a debtor under the
Bankruptcy Code as of the Closing Date.
“Bankruptcy Code”: The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§ 101 et seq.
“Bankruptcy Law”: The Bankruptcy Code or any similar federal or state law for
the relief of debtors.
“Base Rate”: for any day, the highest of (a) the Federal Funds Effective Rate
plus ½ of 1% per annum, (b) the Prime Rate or (c) the Eurodollar Rate for a
one-month interest period plus 1.0%; provided that the Base Rate shall not be
less than 0.0%. Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate for a one-month interest
period shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.
“Base Rate Loans”: Term Loans the rate of interest applicable to which is based
upon the Base Rate.
“Beneficial Owner”: the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefited Lender”: the meaning set forth in Section 9.7(a).
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Directors”:


-3-



--------------------------------------------------------------------------------





(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the board of directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Board of Governors”: the Board of Governors of the Federal Reserve System of
the United States or any Governmental Authority which succeeds to the powers and
functions thereof.
“Borrower”: the meaning set forth in the preamble to this Agreement.
“Borrowing”: the making of Term Loans by the Lenders on the Borrowing Date.
“Borrowing Date”: the Business Day specified in a notice pursuant to Section 2.2
as a date on which the Borrower requests the making of Term Loans hereunder.
“Business Day”: any day other than a Legal Holiday, provided that with respect
to notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, such day is also a day for trading by and between
banks in Dollar deposits in the interbank eurodollar market.
“Capital Lease Obligation”: at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet prepared in accordance with GAAP
as in effect from time to time.
“Capital Stock”:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
“Case”: any case pending under Chapter 11 of the Bankruptcy Code.
“Cash Equivalents”:
(1)    United States dollars;
(2)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;


-4-



--------------------------------------------------------------------------------





(3)    certificates of deposit and eurodollar time deposits with maturities of
one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any lender party to any Credit Agreement or with any domestic commercial
bank having capital and surplus in excess of $500.0 million and a Thomson Bank
Watch Rating of “B” or better;
(4)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
(5)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition; and
(6)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition.
“Cash Management Obligations”: with respect to a Loan Party, any obligations of
such Loan Party in respect of treasury management arrangements, depositary or
other cash management services, including in connection with any automated
clearing house transfer of funds or any similar transactions.
“Change of Control”: the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d) of the Exchange Act, but
excluding any employee benefit plan of the Borrower or any of its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Borrower,
measured by voting power rather than number of shares.
“Change of Control Triggering Event”: the occurrence of both a Change of Control
and a Rating Event.
“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied or waived, which date is April 5, 2019.
“CNTA Ratio”: as of any date of determination, (a) the Consolidated Net Tangible
Assets of the Loan Parties as of the end of the most recent fiscal quarter for
which an internal consolidated balance sheet of the Borrower and its
Subsidiaries is available, divided by (b) the aggregate amount of First Lien
Debt of the Loan Parties (as calculated under Section 6.1(b) hereof) outstanding
on such date.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: in the case of each Series of Secured Debt, all properties and
assets of the Loan Parties now owned or hereafter acquired in which Liens have
been granted to the Collateral Agent to secure the Secured Obligations in
respect of such Series of Secured Debt.
“Collateral Agency and Intercreditor Agreement”: that certain Collateral Agency
and Intercreditor Agreement, dated as of January 31, 2008 (as amended, amended
and restated, supplemented or otherwise modified from time to time in compliance
with the terms thereof), by and among the Borrower, the Guarantors from time to
time party thereto, the secured debt representatives from time to time party
thereto and the Collateral Agent.
“Collateral Agent”: the meaning set forth in the preamble to this Agreement.
“Commodity Hedge Agreements”: any agreement providing for swaps (including,
without limitation, heat rate swaps), caps, collars, puts, calls, floors,
futures, options, spots, forwards, power purchase, tolling or sale agreements,
fuel purchase or sale agreements, emissions credit purchase or sales agreements,
power transmission agreements, fuel transportation agreements, fuel storage
agreements, netting agreements, or commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any


-5-



--------------------------------------------------------------------------------





energy, generation capacity or fuel, or any other energy related commodity or
service, price or price indices for any such commodities or services or any
other similar derivative agreements, and any other similar agreements, entered
into in the ordinary course of business in order to manage fluctuations in the
price or availability of any commodity.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.
“Conectiv Property”: the real properties of the Borrower or applicable Guarantor
described in Schedule 1.1C, as to which the Collateral Agent for the benefit of
the Secured Parties has or shall be granted a lien pursuant to the Mortgages.
“Consolidated Net Tangible Assets”: as of any date of determination, the sum of
(a)(i) the total assets of the Loan Parties as of the end of the most recent
fiscal quarter for which an internal consolidated balance sheet of the Borrower
and its Subsidiaries is available, minus (ii) all current derivative assets and
long term derivative assets of the Loan Parties reflected on such balance sheet,
minus (iii) total goodwill and other intangible assets of the Loan Parties
reflected on such balance sheet, plus (b) the aggregate amount of undrawn and
unutilized commitments under which any Indebtedness could be drawn and/or
utilized as of such date, plus (c) the book value, as determined by the
Borrower’s chief financial officer in good faith, of any assets (other than
goodwill and other intangible assets and current derivative assets and long term
derivative assets) acquired by the Loan Parties since the end of such fiscal
quarter that, as of such date, are held by the Loan Parties, minus (d) all
current liabilities (other than any such liabilities that (i) would be included
in the aggregate amount of First Lien Debt outstanding as of such date of
determination pursuant to Section 6.1(b) or (ii) constitute current derivative
liabilities) of the Loan Parties reflected on such balance sheet, in each case,
calculated on a consolidated basis in accordance with GAAP as in effect on
October 21, 2009.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Agreement”: (a) the Existing Credit Agreement and (b) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, increase, renew,
refund, replace (whether upon or after termination or otherwise) or refinance
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time the indebtedness and other obligations
outstanding under the Existing Credit Agreement or any other agreement or
instrument referred to in this clause (b); provided that any agreement or
instrument described above in clause (b) shall only constitute the “Credit
Agreement” (or a portion thereof) if the respective agreement or instrument
provides that such agreement or instrument (or indebtedness thereunder) shall
constitute “First Lien Debt” for purposes of the Collateral Agency and
Intercreditor Agreement (and so long as same satisfies the requirements of
clause (2) of the definition of First Lien Debt) and the respective First Lien
Representative shall have notified the Collateral Agent that such agreement or
instrument shall constitute the Credit Agreement (or a portion thereof) and
shall have executed and delivered to the Collateral Agent a joinder to the
Collateral Agency and Intercreditor Agreement and the other actions specified in
the Collateral Agency and Intercreditor Agreement shall have been taken with
respect to the relevant Series of Secured Debt being issued or incurred. Any
reference to the Credit Agreement hereunder shall be deemed a reference to any
Credit Agreement then extant.
“Credit Facility Obligations”: all “Obligations” (or any other defined term
having a similar purpose) as defined in any Credit Agreement.
“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the expiration of applicable cure or grace
periods, or both, has been satisfied.
“Delaware Divided LLC”: any limited liability company which has been formed upon
the consummation of a Delaware LLC Division.


-6-



--------------------------------------------------------------------------------





“Delaware LLC Division”: the statutory division of any limited liability company
into two or more limited liability companies pursuant to Section 18-217 of the
Delaware Limited Liability Company Act or a comparable provision pursuant to a
different jurisdiction’s laws.
“Designated Project Subsidiary”: (a) any Project Subsidiary formed by the
Borrower or any of its Subsidiaries after January 31, 2008, (b) Otay Mesa Energy
Center, LLC, Calpine Greenfield (Holdings) Corporation and Calpine Russell City,
LLC and (c) any other Subsidiary that was a Guarantor but has been subsequently
designated by a Responsible Officer (pursuant to written notice to the
Collateral Agent) not to be a Guarantor, but only if such Subsidiary does not
provide a (or may be released from its) Guarantee with respect to the Existing
Credit Agreement (or (x) if the Existing Credit Agreement is no longer in
effect, any other Credit Agreement or (y) if no Credit Agreement is no longer in
effect, any other First Lien Debt).
“disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
including any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division or any comparable transaction under any similar law. The
terms “dispose” and “disposed” shall have correlative meanings.
“Disqualified Lenders”:
(a)any Person identified in writing from time to time as a competitor (or an
affiliate of such competitor identified in writing) of the Borrower or its
Subsidiaries;
(b)    any Person that is engaged as a principal primarily in private equity,
mezzanine financing or venture capital, and those banks, financial institutions,
other institutional lenders and other Persons, in each case, identified in
writing to the Administrative Agent on or prior to the Closing Date; and
(c)    any reasonably identifiable (on the basis of its name or as identified in
writing from time to time) affiliate of the entities described in the preceding
clauses (a) and (b), other than, with respect to this clause (c), any bona fide
debt fund affiliate thereof (except to the extent separately identified under
clause (a) or (b) above) that is primarily engaged in, or that advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which such applicable
person or entity described in the preceding clause (a) or (b) does not, directly
or indirectly, possess the power to direct or cause the direction of the
investment policies of such entity,
it being understood and agreed that no written notice delivered pursuant to
clauses (a) and/or (c) above shall apply retroactively to disqualify any Person
that has previously acquired an assignment or participation interest in any
Loans.
“Disqualified Capital Stock”: any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the latest applicable Termination Date in effect at the time of
the issuance of such Capital Stock (other than pursuant to a change of control
provision substantially similar to that described under Section 2.14 hereof).
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower that was formed under the
laws of the United States or any state of the United States or the District of
Columbia or that guarantees, or pledges any property or assets to secure, any
other First Lien Obligations.
“DPME Entities”: Deer Park Energy Center LLC and Metcalf Energy Center, LLC.


-7-



--------------------------------------------------------------------------------





“DPME Property”: the real property of the Borrower or applicable Guarantor
described in Schedule 1.1D, as to which the Collateral Agent for the benefit of
the Secured Parties is or shall be granted a Lien pursuant to the Mortgages.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Eligible Commodity Hedge Agreement”: (i) any agreement in effect on October 21,
2009 that constituted (immediately prior to the 2022 Secured Notes Issue Date)
an “Eligible Commodity Hedge Agreement” (as defined in the 2008 Credit Agreement
(as in effect on the closing date of the Existing Credit Agreement and whether
or not then in effect)), and (ii) any Commodity Hedge Agreement entered into (or
amended) by any Loan Party with a counterparty from time to time in the ordinary
course of business, consistent with Prudent Industry Practice and not for
speculative purposes, it being understood that whether a Commodity Hedge
Agreement satisfies the criteria in this clause (ii) shall be determined at the
time such agreement is entered into and/or amended. For the avoidance of doubt,
the following transactions shall always be considered speculative and not be
included in clause (ii) hereof: (i) any fixed price purchase of fuel that does
not have an associated fixed price electricity sale; (ii) any fixed price sale
of electricity that does not have an associated fixed price fuel purchase or is
not used to hedge the heat rate differential between the Projects and the market
or used to hedge any geothermal or storage Project; and (iii) any fixed price
sale of fuel, other than forward sales of fuel to hedge the heat rate
differential between the Borrower’s (and its Subsidiaries’) Projects and the
market or used to hedge any geothermal or storage Project.
“Eligible Commodity Hedge Financing”: any letter of credit and/or revolving loan
facility (including a commodity collateral revolving loan facility) that is
entered into by a Loan Party so long as (a) such letters of credit or the
proceeds of such facility are applied solely to collateralize obligations of the
Loan Parties to the counterparties under the Eligible Commodity Hedge Agreements
to the extent that such counterparties are not otherwise secured by the
Collateral and (b) the obligations of the Loan Parties under such facility are
secured by the Collateral pursuant to clause (1) of the definition of Permitted
Liens on a pari passu basis with obligations under the Eligible Commodity Hedge
Agreements and are not secured by any other assets of the Loan Parties.
“Eligible Facility”: a gas-fired electric generation facility with a nominal
capacity of 1,000 MW or less.
“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health (to the extent related to exposure to Materials of Environmental
Concern), as now or may at any time hereafter be in effect.
“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.


-8-



--------------------------------------------------------------------------------





“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) (or a comparable or successor rate which rate
is approved by the Administrative Agent), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the beginning of the relevant Interest Period for deposits in
Dollars for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “Eurodollar Base Rate” shall be the interest rate per
annum (a) determined through the use of straight-line interpolation by reference
to two such rates, one of which shall be determined as if the length of the
period of such deposits were the period of time for which the rate for such
deposits are available is the period next shorter than the length of such
Interest Period and the other of which shall be determined as if the period of
time for which the rate for such deposits are available is the period next
longer than the length of such Interest Period as determined by the
Administrative Agent or such rate (b) agreed upon by the Administrative Agent
and Borrower.
“Eurodollar Loans”: Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurodollar Base Rate
1.00 - Eurocurrency Reserve
Requirements



; provided that in no event shall the Eurodollar Rate be less than 0.00%.
“Event of Default”: any of the events specified in Section 7.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
“Excluded Subsidiary”: (a) any Foreign Subsidiary, (b) any Bankrupt Subsidiary
for so long as such Bankrupt Subsidiary is a debtor under the Bankruptcy Code,
(c) any Designated Project Subsidiary, (d) any Subsidiary of the Borrower that
is (A) a Domestic Subsidiary of the Borrower substantially all of the assets of
which consist of the Capital Stock of one or more Foreign Subsidiaries or, (B) a
Domestic Subsidiary of the Borrower substantially all of the assets of which
consist of the Capital Stock of one or more Subsidiaries described in clause (A)
hereof (whether such ownership is directly held or through another one or more
such Subsidiaries), (e) any Subsidiary of the Borrower (other than a Material
Subsidiary) and any Material Project Subsidiary that is not a Guarantor as of
the Closing Date or is thereafter designated by a Responsible Officer (pursuant
to written notice to the Collateral Agent) not to be a Guarantor, but only if
such Subsidiary does not provide a (or may be released from its) Guarantee with
respect to the Existing Credit Agreement (or (x) if the Existing Credit
Agreement is no longer in effect, any other Credit Agreement or (y) if no Credit
Agreement is no longer in effect, any other First Lien Debt), (f) any Subsidiary
of Calpine Energy Services Holdings, Inc. that was not a guarantor of the 2008
Credit Agreement on October 21, 2009, (g) any Subsidiary which the Borrower
requests to be an Excluded Subsidiary which is reasonably satisfactory to the
administrative agent under the Credit Agreement or is approved by an Act of
Required Debtholders, (h) any Material Subsidiary that is not a Guarantor (as
defined in the Guarantee and Collateral Agreement) as of the Closing Date or is
thereafter designated by a Responsible Officer (pursuant to written notice to


-9-



--------------------------------------------------------------------------------





the Collateral Agent) not to be a Guarantor, but only if such Subsidiary is not
otherwise required to provide a (or may be released from its) Guarantee with
respect to the Existing Credit Agreement (or (x) if the Existing Credit
Agreement is no longer in effect, any other Credit Agreement or (y) if no Credit
Agreement is in effect, any other First Lien Debt), (i) Delta LLC and its
Subsidiaries and (j) any other Subsidiary existing as of the Closing Date that
is not a Guarantor on such date so long as such Subsidiary is not a Guarantor of
any other First Lien Debt. Notwithstanding the foregoing, any Excluded
Subsidiary may be designated by the Borrower as a Guarantor under this
Agreement, in which case upon such Subsidiary executing and delivering a
counterpart of the Guarantee and Collateral Agreement, such Excluded Subsidiary
shall cease to be an Excluded Subsidiary for the purposes of this Agreement and
the other Loan Documents until such time, if any, as it becomes an Excluded
Subsidiary thereafter in accordance with the terms hereof.
“Excluded Taxes”: those Taxes referenced in Section 2.19(a)(i) through
2.19(a)(v).
“Existing Credit Agreement”: that certain Credit Agreement, dated as of December
10, 2010, among the Borrower, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
successor administrative agent pursuant to the Successor Agent Agreement,
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as co-documentation agents, Morgan Stanley Senior Funding, Inc., as
syndication agent, MUFG Union Bank, N.A., as successor collateral agent pursuant
to the Successor Agent Agreement and each of the lenders from time to time party
thereto, as amended, amended and restated, modified or supplemented from time to
time.
“Extended Term Loans”: the meaning set forth in Section 2.27(a).
“Extending Term Lender”: the meaning set forth in Section 2.27(a).
“Extension”: the meaning set forth in Section 2.27(a).
“Extension Offer”: the meaning set forth in Section 2.27(a).
“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief financial officer of the
Borrower (unless otherwise provided in this Agreement).
“FATCA”: Sections 1471 through 1474 of the Code as in existence on the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations thereunder or published administrative guidance implementing such
Sections, any agreement entered into pursuant to current Section 1471(b)(1) of
the Code (or any amended or successor version described above) and any
intergovernmental agreements (and related legislation or official administrative
guidance) implementing the foregoing.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of nationally recognized standing selected by it;
provided, that the Federal Funds Effective Rate shall not be less than 0.00%.
“Fee Letters”: collectively, the Agency Fee Letter and the Arranger Fee Letter.
“Fees”: collectively, the fees pursuant to the Fee Letters, the fees referred to
in Section 2.22, or 9.5 and any other fees payable by any Loan Party pursuant to
this Agreement or any other Loan Document.
“Financial Officer”: the Chief Financial Officer, Principal Accounting Officer,
Controller or Treasurer of the Borrower.


-10-



--------------------------------------------------------------------------------





“First Lien”: a Lien granted by a Security Document to the Collateral Agent for
the benefit of the holders of First Lien Debt, at any time, upon any property of
any Loan Party to secure First Lien Obligations.
“First Lien Debt”:
(1)    all Credit Facility Obligations and all Obligations;
(2)    to the extent issued or outstanding, (A) the 2022 Secured Notes, the 2024
Secured Notes and the 2026 Secured Notes, (B) Specified Cash Management
Obligations and Specified Swap Obligations and (C) any other Indebtedness
(including (x) obligations under Eligible Commodity Hedge Agreements not
included pursuant to clause (B) of this paragraph, (y) obligations under
Eligible Commodity Hedge Financings and (z) permitted refinancings of First Lien
Debt, including any Credit Agreement as defined in clause (b) of the definition
thereof), that, in the case of this clause (C), are secured equally and ratably
with the Credit Facility Obligations by a First Lien that was expressly
permitted to be incurred and so secured under each then outstanding Credit
Agreement (or if no such Credit Agreement is then in effect, each other
applicable Secured Debt Document); provided that the foregoing provisions of
preceding clause (C) shall not be construed to permit general basket
Indebtedness or Lien baskets to be used to provide equal and ratable security as
First Lien Debt in each case unless the respective provisions in each then
outstanding Credit Agreement (if any) expressly provide that equal and ratable
liens on the Collateral with the Credit Facility Obligations shall be permitted;
and provided further that in the case of any Indebtedness or other obligations
referred to in this clause (2):
(a)    on or before the date on which such Indebtedness is (or other obligations
are) incurred by any Loan Party (or on or about the date of the Collateral
Agency and Intercreditor Agreement in respect of any such Indebtedness that is
(or any such other obligations that were) incurred prior to the date of the
Collateral Agency and Intercreditor Agreement and constitute(s) Secured Debt),
such Indebtedness is (or other obligations are) designated by the Borrower, in a
certificate of a Responsible Officer delivered to the Collateral Agent, as
“First Lien Debt” for the purposes of the Secured Debt Documents; provided that
no obligation or Indebtedness may be designated as both Second Lien Debt and
First Lien Debt;
(b)    such Indebtedness is (or other obligations are) evidenced or governed by
an indenture, credit agreement, loan agreement, note agreement, promissory note,
Hedge Agreement or other agreement or instrument that includes a Lien Sharing
and Priority Confirmation, or such Indebtedness is (or other obligations are)
subject to a Lien Sharing and Priority Confirmation; and
(c)    is designated as First Lien Debt in accordance with the requirements of
the Collateral Agency and Intercreditor Agreement;
(3)    all “Obligations” as defined in the 2013 Credit Agreement;
(4)    all “Obligations” as defined in the 2015 May Credit Agreement;
(5)    all “Obligations” as defined in the 2015 December Credit Agreement;
(6)    all “Obligations” as defined in the 2016 May Credit Agreement;
(7)    all “Obligations” as defined in the 2016 December Credit Agreement; and
(8)    all “Obligations” as defined in the 2017 February Credit Agreement.
In addition to the foregoing, all obligations owing to the Collateral Agent in
its capacity as such, whether pursuant to the Collateral Agency and
Intercreditor Agreement or one or more of the Security Documents, First Lien
Documents or Second Lien Documents, shall in each case be deemed to constitute
First Lien Debt (although there shall be no separate Series of First Lien Debt
as a result thereof) and First Lien Obligations (with the obligations


-11-



--------------------------------------------------------------------------------





described in this sentence being herein called “Collateral Agent Obligations”),
which Collateral Agent Obligations shall be entitled to the priority provided in
clause FIRST of Section 3.4 of the Collateral Agency and Intercreditor
Agreement.
“First Lien Documents”: this Agreement, the Existing Credit Agreement, each
other Credit Agreement, the 2013 Credit Agreement, the 2015 May Credit
Agreement, the 2015 December Credit Agreement, the 2016 May Credit Agreement,
the 2016 December Credit Agreement, the 2017 February Credit Agreement, the
indenture governing the 2022 Secured Notes, the indenture governing the 2024
Secured Notes, the indenture governing the 2026 Secured Notes, each agreement or
instrument relating to any Specified Cash Management and Swap Obligations and
each other agreement or instrument governing, or relating to, any First Lien
Debt and the First Lien Security Documents.
“First Lien Eligible Commodity Hedge Financing Agreements”: any Eligible
Commodity Hedge Financing (and agreements and instruments governing or relating
thereto) which has become First Lien Debt in accordance with clause (2) of the
definition of “First Lien Debt” contained herein.
“First Lien Eligible Commodity Hedge Financing Obligations”: all obligations
under First Lien Eligible Commodity Hedge Financing Agreements.
“First Lien Hedging Obligations”: all Specified Swap Obligations and all other
obligations under any Commodity Hedge Agreement, Eligible Commodity Hedge
Agreement or Swap Agreement which, in any case, constitutes First Lien Debt in
accordance with clause (2) of the definition of “First Lien Debt” contained
herein.
“First Lien Obligations”: any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the First Lien Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the First Lien Documents, including, without limitation, all
outstanding Obligations, Credit Facility Obligations, Guaranty Reimbursement
Obligations, Specified Cash Management Obligations, First Lien Hedging
Obligations, First Lien Eligible Commodity Hedge Financing Obligations and such
obligations in respect of any other series of First Lien Debt issued or
outstanding after the date of this Agreement. As provided in the last sentence
of the definition of “First Lien Debt,” all Collateral Agent Obligations shall
constitute First Lien Obligations.
“First Lien Representative”: (1) in the case of this Agreement, the
Administrative Agent, (2) in the case of the Existing Credit Agreement, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., as successor administrative agent pursuant to the
Successor Agent Agreement and its successors and assigns, or (3) in the case of
any other Series of First Lien Debt, the respective creditor or any trustee,
agent or representative thereof designated in the respective Series of First
Lien Debt (including, as applicable, pursuant to the Successor Agent Agreement).
“First Lien Security Documents”: the Security Documents (other than any Security
Documents that do not secure the First Lien Obligations).
“Flood Insurance Laws”: collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto.
“Foreign Subsidiary”: any Subsidiary of the Borrower organized under the laws of
any jurisdiction outside the United States.
“Funding Office”: the office of the Administrative Agent specified in Section
9.2(a) or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.


-12-



--------------------------------------------------------------------------------





“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession.
“Generating Plant”: the Generating Plants listed on Schedule 1.1E.
“Generating Plant Easement”: the real property easement upon which any
Generating Plant is located.
“Geysers Entities”: the collective reference to the following Subsidiaries of
the Borrower: Anderson Springs Energy Company, Thermal Power Company, Geysers
Power I Company, Geysers Power Company, LLC and Calpine Calistoga Holdings, LLC.
“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Grantors”: any Person that pledges any Collateral under the Security Documents
to secure any Secured Obligation.
“Guarantee”: a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions or otherwise).
“Guarantee and Collateral Agreement”: that certain Guarantee and Collateral
Agreement, dated as of January 31, 2008, and as amended and restated as of
December 10, 2010 (as further amended, amended and restated, supplemented or
otherwise modified from time to time), by and among the Borrower, the other
Guarantors and Grantors from time to time party thereto and the Collateral
Agent.
“Guarantors”: any Subsidiary of the Borrower that is a party to the Guarantee
and Collateral Agreement, and its successors and assigns, in each case, until
the Guarantee of such Person under the Guarantee and Collateral Agreement has
been released in accordance with the provisions of this Agreement, the Guarantee
and Collateral Agreement or the Collateral Agency and Intercreditor Agreement.
“Guaranty Reimbursement Obligations”: all obligations of the Loan Parties under
Section 2 of the Guarantee and Collateral Agreement.
“Hedge Agreement”: any agreement or instrument governing or relating to any
First Lien Hedging Obligations.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person, (h) all guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such


-13-



--------------------------------------------------------------------------------





obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) all obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. For purposes hereof, preferred Capital Stock issued by the
Borrower shall not constitute Indebtedness hereunder unless it constitutes
Disqualified Capital Stock.
“indemnified liabilities”: the meaning set forth in Section 9.5.
“Indemnitee”: the meaning set forth in Section 9.5.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvency or Liquidation Proceeding”:
(1)    any case commenced by or against any Loan Party under the Bankruptcy Code
or any similar federal or state law for the relief of debtors, any other
proceeding for the reorganization, recapitalization or adjustment or marshalling
of the assets or liabilities of any Loan Party, any receivership or assignment
for the benefit of creditors relating to any Loan Party or any similar case or
proceeding relative to any Loan Party or its creditors, as such, in each case
whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to any Loan Party, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of any Loan Party are determined and any payment or
distribution is or may be made on account of such claims.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Loan Party, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) with respect to all Term Loans
borrowed on the Closing Date, initially, the period commencing on the Closing
Date with respect to such Eurodollar Loan and ending June 28, 2019, and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, three or six
(or, if agreed to by all relevant Lenders, twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 10:00 A.M., New York City time, on the date that is three (3)
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:


-14-



--------------------------------------------------------------------------------





(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period that would extend beyond
the Termination Date; and
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Joint Lead Arrangers”: Morgan Stanley Senior Funding, Inc., BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, J.P. Morgan
Securities LLC, Natixis Securities Americas LLC, Sumitomo Mitsui Banking
Corporation and Royal Bank of Canada.
“Junior Lien Indebtedness”: Indebtedness of the Borrower and/or any Subsidiary
that is secured by Liens junior to the Liens securing the Obligations of the
Loan Parties under this Agreement; provided that the priority of such Liens and
the ability of the lenders or holders of such Indebtedness to exercise rights
and enforce remedies in respect of such Liens are subject to the Collateral
Agency and Intercreditor Agreement or any other intercreditor agreement that
provides for the subordination (including related intercreditors’ rights) of
such Junior Lien Indebtedness at least to the same extent that the Second Lien
Debt is subordinated to the First Lien Debt pursuant to the Collateral Agency
and Intercreditor Agreement, as determined by the Borrower in good faith.
“Legacy Property”: the real properties of the Borrower or applicable Guarantor
described in Schedule 1.1B, as to which the Collateral Agent for the benefit of
the Secured Parties is or shall be granted a Lien pursuant to the Mortgages.
“Legal Holiday”: a Saturday, a Sunday or a day on which banking institutions in
the City of New York or at a place of payment are authorized by law, regulation
or executive order to remain closed. If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday.
“Lenders”: the meaning set forth in the preamble to this Agreement.
“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
“Lien Sharing and Priority Confirmation”:
(1)    as to any Series of First Lien Debt, the written agreement of the holders
of such Series of First Lien Debt, or their applicable First Lien Representative
on their behalf, in each case as set forth in the indenture, credit agreement,
loan agreement, note agreement, promissory note, Hedge Agreement or other
agreement or instrument evidencing or governing such Series of First Lien Debt
(or in a separate writing binding upon holders of such Series of First Lien
Debt), for the enforceable benefit of all holders of each existing and future
Series of First Lien Debt, each existing and future First Lien Representative,
all holders of each existing and future Series of Second Lien Debt and each
existing and future Second Lien Representative:
(a)    that all First Lien Obligations will be and are secured equally and
ratably by all First Liens at any time granted by the Borrower or any other
Grantor to secure any obligations in


-15-



--------------------------------------------------------------------------------





respect of such Series of First Lien Debt, whether or not upon property
otherwise constituting collateral for such Series of First Lien Debt, and that
all such First Liens will be enforceable by the Collateral Agent for the benefit
of all holders of First Lien Obligations equally and ratably;
(b)    that the holders of obligations in respect of such Series of First Lien
Debt are bound by the provisions of the Collateral Agency and Intercreditor
Agreement, including, without limitation, (x) the provisions relating to the
ranking of First Liens and the order of application of proceeds from enforcement
of First Liens and (y) Section 8.22 thereof; and
(c)    consenting to and directing the Collateral Agent to perform its
obligations under the Collateral Agency and Intercreditor Agreement and the
other Security Documents; and
(2)    as to any Series of Second Lien Debt, the written agreement of the
holders of such Series of Second Lien Debt, or their applicable Second Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of Second Lien Debt, for the enforceable benefit of all holders of each existing
and future Series of Second Lien Debt, each existing and future Second Lien
Representative, all holders of each existing and future Series of Second Lien
Debt and each existing and future Second Lien Representative:
(a)    that all Second Lien Obligations will be and are secured equally and
ratably by all Second Liens at any time granted by the Borrower or any other
Grantor to secure any obligations in respect of such Series of Second Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of Second Lien Debt, and that all such Second Liens will be enforceable by the
Collateral Agent for the benefit of all holders of Second Lien Obligations
equally and ratably;
(b)    that the holders of obligations in respect of such Series of Second Lien
Debt are bound by the provisions of the Collateral Agency and Intercreditor
Agreement, including, without limitation, (x) the provisions relating to the
ranking of Second Liens and the order of application of proceeds from the
enforcement of Second Liens and (y) Section 8.22 thereof; and
(c)    consenting to and directing the Collateral Agent to perform its
obligations under the Collateral Agency and Intercreditor Agreement and the
other Security Documents.
“Limited Recourse Debt”: Indebtedness of a Project Subsidiary or Project
Subsidiaries (or a Subsidiary or Subsidiaries directly or indirectly holding the
Capital Stock of one or more of such Project Subsidiaries) that is incurred to
finance the improvement, installment, design, engineering, construction,
acquisition, development, completion, maintenance or operation of, or otherwise
affects any such act in respect of, all or any portion of the applicable Project
or Projects, or to refinance existing such Indebtedness, with respect to which
the recourse of the holder or obligee of such Indebtedness is limited to (i)
assets (and revenues and proceeds from such assets) associated with or ancillary
to such Project or Projects (which in any event shall not include assets held by
any Subsidiary other than a Subsidiary, if any, whose sole business is the
ownership and/or operation of such Project or Projects (or the direct or
indirect ownership of one or more of the relevant Project Subsidiaries) and
substantially all of whose assets are associated with or ancillary to such
Project or Projects) in respect of which such Indebtedness was incurred and/or
(ii) such Subsidiary or Subsidiaries, and/or such Project Subsidiary or Project
Subsidiaries and/or the Capital Stock in one or more of such entity or entities,
but in the case of clause (ii) only if such Subsidiary’s or Project Subsidiary’s
sole business is the ownership and/or operation of such Project or Projects (or
the direct or indirect ownership of one or more of the relevant Project
Subsidiaries) and substantially all of such Subsidiary’s or Project Subsidiary’s
assets are associated with or ancillary to such Project or Projects. For
purposes of this Agreement, the Collateral Agency and Intercreditor Agreement
and the Guarantee and Collateral Agreement, Indebtedness of a Subsidiary of the
Borrower shall not fail to be Limited Recourse Debt by reason of the holders of
such Limited Recourse Debt having recourse to the Borrower or another Subsidiary
of the Borrower pursuant to a performance guarantee, so long as such performance
guarantee is permitted under this Agreement.


-16-



--------------------------------------------------------------------------------





“Loan”: any Term Loan.
“Loan Documents”: this Agreement, the Security Documents and, after execution
and delivery thereof pursuant to the terms of this Agreement, each Note, and any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: the Borrower and the Guarantors.
“Master Agreement”: any Master Agreement published by the International Swap and
Derivatives Associations, Inc.
“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) the validity
or enforceability of the Loan Documents taken as a whole or (d) the material
rights and remedies available to, or conferred upon, the Lenders, the
Administrative Agent and the Collateral Agent under the other Loan Documents,
taken as a whole (it being understood that any event or condition described in
Section 7.1(f) or (g) hereof that would not give rise to a Default or Event of
Default thereunder shall not constitute a Material Adverse Effect under
preceding clause (c) or (d)).
“Material Project Subsidiaries”: the collective reference to the following
Subsidiaries of the Borrower: Calpine Steamboat Holdings, LLC and Metcalf
Holdings, LLC and all of their respective direct and indirect Subsidiaries.
“Material Subsidiaries”: the collective reference to the following Subsidiaries
of the Borrower: the Geysers Entities, Calpine Energy Services Holdings, Inc.,
Calpine Calgen Holdings, Inc., Calpine CCFC Holdings, Inc., CPN Energy Services
GP, Inc., CPN Energy Services LP, Inc., Calpine Riverside Holdings, LLC, New
Development Holdings, LLC and its Subsidiaries, the DPME Entities and the
Material Project Subsidiaries and all of their respective direct and indirect
Subsidiaries (excluding, for the avoidance of doubt, California Peaker Holdings,
LLC and its Subsidiaries and South Point Holdings, LLC and its Subsidiaries),
and each of the Calpine Power Company, Calpine Operations Management Company,
Inc., Calpine Administrative Services Company, Inc. and Calpine Fuels Operation;
it being understood that any Subsidiary into which any Material Subsidiary
merged or otherwise consolidated or any Subsidiary to which all or substantially
all of the assets of any Material Subsidiary are transferred or otherwise
disposed shall constitute a Material Subsidiary for all purposes under this
Agreement.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or asbestos, or
polychlorinated biphenyls or any other chemicals, substances, materials, wastes,
pollutants or contaminants in any form, regulated under any Environmental Law.
“Minimum Extension Condition”: the meaning set forth in Section 2.27(b).
“Moody’s”: Moody’s Investors Services, Inc., or its successor.
“Mortgage Amendment”: each of those certain amendments to mortgage or deed of
trust, dated as of the date hereof made by any Loan Party in favor of, or for
the benefit of, the Collateral Agent for the benefit of the Secured Parties and
relating to the respective Legacy Properties, the respective Conectiv
Properties, and the DPME Property.
“Mortgaged Property”: collectively, the Legacy Properties, the Conectiv
Properties, the DPME Property and the other real properties of the Borrower or
any Guarantor, as to which the Collateral Agent for the benefit of the Secured
Parties is or shall be granted a Lien pursuant to the Mortgages.
“Mortgages”: collectively, each of the mortgages and deeds of trust made by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties referred to therein, as each may be amended,
restated, supplemented or otherwise modified from time to time (including the
Mortgage Amendments).


-17-



--------------------------------------------------------------------------------





“MSSF”: the meaning set forth in the preamble to this Agreement.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.
“Notes”: the collective reference to any promissory note evidencing Term Loans.
“obligations”: any principal, interest, penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“Offer Document”: the meaning set forth in Exhibit I.
“Original Termination Date”: April 5, 2026.
“Other Taxes”: all present or future stamp or documentary Taxes or any other
excise, property or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.
“Participant”: the meaning set forth in Section 9.6(c).
“Participant Register”: the meaning set forth in Section 9.6(c)(ii).
“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001, as amended.
“Payment Default”: the meaning set forth in Section 7.1(e)(i)(A).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Liens”:
(1)    Liens that are First Liens (a) securing (equally and ratably as provided
in the Collateral Agency and Intercreditor Agreement with the Obligations and
the Credit Facility Obligations) obligations outstanding on the Closing Date
(and interest, fees and other amounts owed from time to time thereafter with
respect thereto) that constitute First Lien Debt or First Lien Obligations under
the Collateral Agency and Intercreditor Agreement as of the Closing Date; (b)
securing the Obligations and the Credit Facility Obligations and securing
(equally and ratably as provided in the Collateral Agency and Intercreditor
Agreement with the Credit Facility Obligations) Specified Cash Management
Obligations, Specified Swap Obligations, obligations under Eligible Commodity
Hedge Agreements, obligations under Eligible Commodity Hedge Financings, and
permitted refinancings of First Lien Debt, including any Credit Agreement as
defined in clause (b) of the definition thereof, (c) securing (equally and
ratably as provided in the Collateral Agency and Intercreditor Agreement with
the Obligations and the Credit Facility


-18-



--------------------------------------------------------------------------------





Obligations) obligations that constitute First Lien Debt, in each case permitted
to be incurred pursuant to Sections 6.1(a), 6.1(c)(i), 6.1(c)(ii), 6.1(c)(iii),
6.1(c)(iv), 6.1(c)(v), 6.1(c)(vi) and/or 6.1(c)(vii) of this Agreement; and (d)
securing all other First Lien Obligations;
(2)    Liens securing (a) Second Lien Debt and (b) all other Second Lien
Obligations, which Liens are made junior to the First Lien Obligations pursuant
to the Collateral Agency and Intercreditor Agreement;
(3)    Liens securing Junior Lien Indebtedness and all obligations with respect
thereto;
(4)    Liens on the property or assets of the Borrower or any Subsidiary of the
Borrower in favor of any Loan Party;
(5)    Liens on property (including Capital Stock) existing at the time of
acquisition of the property (including Capital Stock) by the Borrower or any
Subsidiary of the Borrower; provided that such Liens were in existence prior to
such acquisition and not incurred in contemplation of such acquisition;
(6)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);
(7)    Liens to secure the performance of bids, trading contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, and other obligations of a like nature incurred in the
ordinary course of business; provided that, for the avoidance of doubt, Liens
(including, without limitation, rights of set-off) on (i) deposits and (ii)
revenues under trading contracts, in each case in favor of counterparties under
such trading contracts and other obligations incurred in the ordinary course of
business (including trading counterparties, brokerages, clearing houses,
utilities, systems operators and similar entities) shall be permitted and shall
be permitted to be first priority Liens on such collateral;
(8)    Liens existing on October 22, 2010 and Liens on assets of the Borrower or
any of its Subsidiaries securing obligations incurred to refinance, replace,
refund, renew or extend obligations (and obligations refinancing such
obligations) secured by Liens existing on October 22, 2010; provided that the
Liens securing such obligations shall attach only to the assets that were
subject to Liens securing the obligations so refinanced, replaced, refunded,
renewed or extended;
(9)    licenses, leases or subleases granted to third parties not interfering in
any material respect with the business of the Borrower and any of its Restricted
Subsidiaries;
(10)    Liens for Taxes, assessments or charges not yet due or delinquent or
that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower or the affected Restricted Subsidiary, as the case may be, in
accordance with GAAP as in effect from time to time;
(11)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other similar Liens arising in the ordinary course of business
which in the aggregate do not materially detract from the value of the property
or assets or materially impair the use thereof in the operation of the business
of the Borrower and its Subsidiaries and are not overdue for a period of more
than 90 days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of the Borrower or the affected Restricted Subsidiary, as the case
may be, in accordance with GAAP as in effect from time to time;


-19-



--------------------------------------------------------------------------------





(12)    easements, rights-of-way, restrictions, zoning ordinances and other
similar encumbrances incurred in the ordinary course of business which, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower and any of its Restricted Subsidiaries;
(13)    any interest or title of a licensor, lessor or sublessor under any
lease;
(14)    Liens created for the benefit of (or to secure) the Obligations;
(15)    Liens arising in the ordinary course of business to secure liability (in
an amount not in excess of the premium for such insurance) for premiums to
insurance carriers;
(16)    filing of Uniform Commercial Code financing statements as a
precautionary measure in connection with operating leases or capital leases;
(17)    bankers’ Liens and similar Liens (including rights of set-off) in
respect of bank deposits;
(18)    Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;
(19)    Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
(20)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(21)    good faith deposits made in connection with (a) any acquisition (whether
pursuant to an acquisition of Capital Stock, assets or otherwise) by the
Borrower or any of its Subsidiaries from any Person of all or substantially all
of the assets of a Person or a line of business of a Person or (b) any advance,
loan, extension of credit (by way of guarantee or otherwise) or capital
contribution, or purchase of any stock, bonds, notes, debentures or other
securities of or any assets constituting a business unit of, or any other
investment;
(22)    Liens on assets of any Subsidiary of the Borrower or Project Subsidiary
and/or on the Capital Stock of such Subsidiary or Project Subsidiary, in each
case to the extent such Liens secure Limited Recourse Debt;
(23)    any Lien existing on any property or asset prior to the acquisition
thereof (or the acquisition of, or merger or consolidation with, the Person
owning such property or asset) by the Borrower or any of its Subsidiaries, and
any Lien securing obligations incurred to refinance, replace, refund, renew or
extend the obligations secured by such Liens; provided that in each case (i)
such Lien is not created in contemplation or in connection with such
acquisition, (ii) such Lien does not apply to any other property or assets of
the Borrower or any of its Subsidiaries (other than fixtures and improvements on
any such real property), and (iii) the principal amount of any Indebtedness
secured by such Liens shall not be increased (except by the amount of premiums,
penalties, accrued and unpaid interest, fees and expenses associated with such
refinancing, replacement, refunding, renewal or extension of such Indebtedness);
(24)    utility and similar deposits made by the Borrower or its Subsidiaries in
the ordinary course of business;
(25)    Permitted PPA Counterparty Liens, subject to a PPA Intercreditor
Agreement;


-20-



--------------------------------------------------------------------------------





(26)    Liens securing (a) Capital Lease Obligations and (b) other Indebtedness
of the Borrower or any of its Subsidiaries incurred to finance all or any part
of the acquisition, lease, construction, installation or improvement of any
assets, and any refinancing, replacement, refunding, renewal or extension of any
such Indebtedness without any increase thereof, in an aggregate amount, together
with all other Capital Lease Obligations and Indebtedness secured by Liens
pursuant to this clause (26) not to exceed $150,000,000 at any one time
outstanding, so long as (i) such Liens are initially created or arise prior to
or within the 90 days after the completion of such acquisition, lease,
construction, installation or improvement and (ii) such Liens do not attach to
assets of the Borrower or any Subsidiary other than the relevant assets
acquired, leased, constructed, installed or improved;
(27)    Liens of sellers of goods, gas or oil to the Borrower or any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or under
other state statutes in the ordinary course of business, covering only the
goods, gas or oil sold and covering only the unpaid purchase price for such
goods, gas or oil and related expenses;
(28)    [reserved];
(29)    [reserved];
(30)    Liens on all or substantially all of the assets of any Subsidiary of the
Borrower that was a debtor under the Bankruptcy Code immediately after the date
of the 2008 Credit Agreement, which Subsidiary has not emerged from its Case to
the extent such Liens secure the obligations of such bankrupt Subsidiaries under
loans made to them and permitted under the 2008 Credit Agreement as in effect
immediately prior to December 10, 2010; provided that such Liens shall be
terminated and released as of the date that such Subsidiary emerges from its
Case;
(31)    any Lien created in favor of a partner, co-joint venturor or co-owner in
connection with any partnership agreement, joint venture agreement or other
joint ownership agreement or arrangement with such party related to the
interests or shares in, assets of, distributions from, product derived from,
sales proceeds payable in respect of, revenues from and tariffs payable in
respect of such partnership, joint venture or other joint ownership agreement or
arrangement, including, without limitation, any rights of first offer, first
refusal or first negotiation, any rights of purchase and any similar rights and
encumbrances and restrictions on transfer granted with respect to such
interests, shares, assets, distributions, products, sales proceeds, revenues and
tariffs;
(32)    Liens securing Indebtedness or other obligations in an aggregate amount,
together with all other Indebtedness and other obligations secured by Liens
pursuant to this clause (32), not to exceed $100,000,000 at any one time
outstanding; and
(33)    with respect to any Mortgaged Property that is leased, subleased, held
by or benefitting from, an easement agreement, or subject to a Generating Plant
Easement, (i) the lease, sublease or easement agreement, as applicable, and the
interest or title of the lessor, sublessor or grantor thereunder and (ii) any
Liens encumbering the title of such lessor, sublessor or grantor, as applicable,
in the Mortgaged Property arising after the date hereof and subordinate in all
respects to the Lien granted and evidenced by the Mortgages.
“Permitted PPA Counterparty Lien”: a Lien granted by the Borrower or any of its
Subsidiaries in favor of a PPA Counterparty under a PPA; provided that all of
the following conditions are satisfied:
(1)    the PPA Counterparty shall not be an Affiliate of the Borrower or any of
its Subsidiaries;
(2)    the Lien shall not secure any Indebtedness and (a) shall have been
granted solely to secure the performance obligations of the applicable Project
Subsidiary under the PPA and/or any obligations of such Project Subsidiary to
make a termination payment under the PPA, or (b) shall create rights designed to
enable the PPA Counterparty to assume operational control of the relevant
Eligible


-21-



--------------------------------------------------------------------------------





Facility or Eligible Facilities (e.g., step-in rights) or otherwise continue
performance of the Project Subsidiary’s obligations under the PPA;
(3)    the PPA Counterparty shall be permitted to exercise its rights and
remedies solely with respect to the assets subject to such Lien only:
(a)    for so long as the PPA Counterparty remains current with respect to all
of its payment obligations under the PPA and shall not otherwise be in a
continuing default under the PPA;
(b)    if the PPA Counterparty continues to acknowledge the existence of the
Liens securing the obligations (unless and until the Liens securing the
obligations are eliminated in connection with a foreclosure of the Lien as
contemplated by clause (4) of this definition); and
(c)    if either (i) the Project Subsidiary has terminated, rejected or
repudiated the PPA (including, without limitation, any rejection or similar act
by or on behalf of such Project Subsidiary in connection with any case under the
Bankruptcy Code) or (ii) the Project Subsidiary (A) provides or delivers
capacity or energy to a third party if such Project Subsidiary is required under
the PPA to provide or deliver such capacity or energy to the PPA Counterparty,
(B) fails to operate or attempt to operate one or more of the relevant Eligible
Facilities at a time when the Project Subsidiary was required under the PPA to
operate or attempt to operate such Eligible Facility or Eligible Facilities and
such operation is not prevented by force majeure, forced outage or other events
or circumstances outside the reasonable control of the Person responsible
therefor, (C) fails to comply with any provisions of the PPA designed to enable
the PPA Counterparty to assume operational control of the relevant Eligible
Facility or Eligible Facilities (e.g., step-in rights) or otherwise take actions
necessary to continue performance of Project Subsidiary’s obligations under the
PPA, in each case to the extent the Project Subsidiary is then capable of
complying with such provisions, (D) fails to pay to the PPA Counterparty any
amount due and payable in accordance with the terms and conditions of the PPA,
or (E) otherwise intentionally breaches its obligations under the PPA;
(4)    the PPA Counterparty’s exercise of its rights with respect to the Lien
shall be limited to (a) the taking of actions pursuant to any provisions of the
PPA designed to enable the PPA Counterparty to assume operational control of the
relevant Eligible Facility or Eligible Facilities (e.g., step-in rights) or
otherwise necessary to continue performance of Project Subsidiary’s obligations
under the PPA or (b) the recovery of any termination payment due under the PPA;
and
(5)    the PPA Counterparty shall have executed and delivered a PPA
Intercreditor Agreement.
“Permitted Refinancing Indebtedness”: any Indebtedness that constitutes First
Lien Debt issued in exchange for, or the net proceeds of which are used to
renew, refund, refinance, replace, defease or discharge other Indebtedness that
constitutes First Lien Debt; provided that the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness
renewed, refunded, refinanced, replaced, defeased or discharged (plus all
accrued interest on such Indebtedness and the amount of all fees and expenses,
including premiums, incurred in connection therewith).
“Permitted Replacement Commitment”: any letters of credit, similar obligations
and/or commitment to lend or provide Indebtedness that replaces any
then-existing letters of credit, similar obligations or undrawn and unutilized
commitment to lend or provide Indebtedness, in each case, that would constitute
First Lien Debt; provided that the maximum principal amount of the replacement
letters of credit, similar obligations and commitments may not exceed the
maximum principal amount of the then-existing letters of credit, similar
obligations and commitments.


-22-



--------------------------------------------------------------------------------





“Person”: any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: the meaning set forth in Section 9.2(b).
“PPA”: an agreement (including a tolling agreement, fuel conversion services
agreement or other similar agreement) entered into by a Subsidiary for the sale
of capacity or energy (and services ancillary or related thereto) from one or
more of the Projects.
“PPA Counterparty”: a counterparty to a PPA.
“PPA Intercreditor Agreement”: an intercreditor agreement that provides for the
following: (a) notice by the Borrower to the relevant PPA Counterparty of
defaults, events of default and any exercise of remedies by the lenders under
the Credit Agreement or an Act of Required Debtholders in connection therewith,
(b) the right of the PPA Counterparty to exercise step-in rights, (c) notice to
the Collateral Agent of any defaults under the relevant PPA, (d) standstill
provisions relating to the exercise of remedies by the PPA Counterparty, (e) the
right of the Lenders or an Act of Required Debtholders to cure defaults under
the relevant PPA without assuming the PPA or taking possession of the Project,
(f) the right of the Lenders or an Act of Required Debtholders to cure defaults
under the relevant PPA by stepping in, assuming the contract and curing
“curable” defaults, (g) the right of the applicable Secured Parties to provide
alternative collateral (e.g., letter of credit) in lieu of Permitted PPA
Counterparty Liens, (h) the establishment of a payment waterfall absent special
actions by the PPA Counterparty and the Lenders or an Act of Required
Debtholders, and (i) is otherwise in form and substance reasonably satisfactory
to the Collateral Agent and the Borrower.
“Prime Rate”: the rate of interest published by the Wall Street Journal, from
time to time, as the prime rate. The Prime Rate is a reference rate and does not
necessarily represent the lowest rate actually charged to any customer. MSSF may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
“Project”: any (a) electrical generation plant, (b) cogeneration plant, (c)
facility for the exploration or drilling for fuel or other resources, or for the
development, storage, transport or transmission of, electricity, steam, fuel,
syngas or other resources for the generation of electricity or (d) facility
engaged in another line of business in which the Borrower and its Subsidiaries
are permitted to be engaged hereunder, in each case for which a Subsidiary or
Subsidiaries of the Borrower was, is or will be (as the case may be) an owner,
lessee, operator, manager, developer or builder, and shall also mean any two or
more of such plants or facilities in which an interest has been acquired in a
single transaction; provided that a Project shall cease to be a Project of the
Borrower and its Subsidiaries at such time that the Borrower or any of its
Subsidiaries ceases to have any existing or future rights or obligations
(whether direct or indirect, contingent or matured) associated therewith.
“Project Subsidiary”: any Subsidiary of the Borrower whose sole business is the
ownership and/ or operation of a Project or Projects and substantially all of
the assets of which are associated with or acquired or utilized in such Project.
“Prudent Industry Practice”: those practices or methods as are commonly used or
adopted by Persons in power generation industry in the United States, in
connection with the conduct of such industry, in each case as such practices or
methods may evolve from time to time, consistent with all applicable
requirements of law.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Public Lender”: the meaning set forth in Section 9.15.


-23-



--------------------------------------------------------------------------------





“PUHCA 2005”: the meaning set forth in Section 3.19.
“Qualified Cash Management Creditors”: any Person to whom Cash Management
Obligations are owed, in each case so long as such Person was a lender under any
Credit Agreement or an Affiliate of a lender under any Credit Agreement, at the
time the respective services or extensions of credit giving rise to such Cash
Management Obligations were provided or incurred.
“Quarterly Payment Date”: the last Business Day of each March, June, September
and December of each year.
“Rating Agencies”: (1) each of Moody’s and S&P and (2) if any of Moody’s or S&P
ceases to rate the Loans or fails to make a rating of the Term Loans publicly
available for reasons outside of the Borrower’s control, a “nationally
recognized statistical rating organization” within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency for Moody’s or S&P, or both of them, as the case may be.
“Rating Event”: the rating on the Term Loans is lowered by both of the Rating
Agencies on any day within the 60-day period (which 60-day period will be
extended so long as the rating of the Term Loans is under publicly announced
consideration for a possible downgrade by either of the Rating Agencies) after
the earlier of (1) the occurrence of a Change of Control and (2) public
disclosure by the Borrower of the occurrence of a Change of Control or the
Borrower’s intention to effect a Change of Control; provided, however, that a
Rating Event otherwise arising by virtue of a particular reduction in rating
will not be deemed to have occurred in respect of a particular Change of Control
(and thus will not be deemed a Rating Event for purposes of the definition of
Change of Control Triggering Event) if the Rating Agencies making the reduction
in rating to which this definition would otherwise apply do not announce or
publicly confirm or inform the Administrative Agent in writing at the Borrower’s
or the Administrative Agent’s request that the reduction was the result, in
whole or in part, of any event or circumstance comprised of or arising as a
result of, or in respect of, the applicable Change of Control (whether or not
the applicable Change of Control has occurred at the time of the Rating Event).
“Register”: the meaning set forth in Section 9.6(b)(iv).
“Regulation U”: Regulation U of the Board of Governors as in effect from time to
time.
“Related Persons”: with respect to any Indemnitee, any Affiliate of such
Indemnitee and any officer, director, employee, representative or agent of such
Indemnitee or Affiliate thereof, in each case that has provided any services in
connection with the transactions contemplated under this Agreement and the other
Loan Documents.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under any regulation promulgated by the PBGC.
“Repricing Transaction”: the prepayment (excluding, for the avoidance of doubt,
(x) regularly scheduled amortization payments and (y) any prepayments under
Section 2.14) or refinancing of all or a portion of the Term Loans with the
incurrence by any Loan Party of any long-term secured bank debt financing (other
than in connection with a Change of Control and excluding intercompany loans and
obligations among the Borrower and its Subsidiaries) having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fee or “original issue discount” shared with all
lenders of such loans or Term Loans, as the case may be, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders of such loan or Term
Loans, as the case may be, and without taking into account any fluctuations in
the Eurodollar Rate) that is less than the effective interest cost for or
weighted average yield (as determined by the Administrative Agent on the same


-24-



--------------------------------------------------------------------------------





basis) of the Term Loans, including without limitation, as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, the Term Loans.
“Required Intercreditor Actions”: the meaning set forth in Section 4.1(n).
“Required Lenders”: at any time, Lenders holding more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.
“Requirement of Law”: as to any Person, the certificate of incorporation and
bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president, any executive
vice president or Financial Officer of the Borrower, but in any event, with
respect to financial matters, a Financial Officer of the Borrower.
“Restricted Subsidiary”: any Subsidiary that is a Guarantor.
“S&P”: Standard & Poor’s Ratings Services, or its successor.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Second Lien”: a Lien granted by a Security Document to the Collateral Agent for
the benefit of the Second Lien Secured Parties, at any time, upon any property
of the Borrower or any other Grantor to secure Second Lien Obligations.
“Second Lien Debt”: to the extent issued or outstanding, any Indebtedness
constituting Junior Lien Indebtedness; provided that in the case of any
Indebtedness referred to in this definition:
(1)    on or before the date on which such Indebtedness is incurred by the
Borrower or any Restricted Subsidiary, such Indebtedness is designated by the
Borrower, in a certificate of a Responsible Officer delivered to the Collateral
Agent, as “Second Lien Debt” for the purposes of the Secured Debt Documents;
provided, that no obligation or Indebtedness may be designated as both Second
Lien Debt and First Lien Debt;
(2)    such Indebtedness is evidenced or governed by an indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument that includes a Lien Sharing and Priority Confirmation;
(3)    is designated as Second Lien Debt in accordance with the requirements of
the Collateral Agency and Intercreditor Agreement; and
(4)    at the time of the incurrence thereof, the respective Second Lien Debt
may be incurred (and secured as contemplated herein) without violating the terms
of any Credit Agreement then outstanding.
“Second Lien Documents”: collectively, the indenture, credit agreement or other
agreement or instrument evidencing or governing or securing each Series of
Second Lien Debt and the Second Lien Security Documents.
“Second Lien Obligations”: any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable postdefault rate, specified in
the Second Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding),


-25-



--------------------------------------------------------------------------------





premium (if any), fees, indemnifications, reimbursements, expenses, damages and
other liabilities payable under the documentation governing any Second Lien
Debt.
“Second Lien Representative”: in the case of any Series of Second Lien Debt, the
trustee, agent or representative of the holders of such Series of Second Lien
Debt who maintains the transfer register for such Series of Second Lien Debt and
is appointed as a Second Lien Representative (for purposes related to the
administration of the Security Documents) pursuant to the indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument evidencing or governing such Series of Second Lien Debt, together
with its successors in such capacity; provided that in each case such Person
shall have executed a joinder to the Collateral Agency and Intercreditor
Agreement.
“Second Lien Security Documents”: the Security Documents (other than any
Security Documents that do not secure the Second Lien Obligations).
“Secured Debt”: First Lien Debt and Second Lien Debt.
“Secured Debt Documents”: the First Lien Documents and the Second Lien
Documents.
“Secured Debt Representative”: each First Lien Representative and each Second
Lien Representative.
“Secured Obligations”: First Lien Obligations and Second Lien Obligations.
“Secured Parties”: the holders of First Lien Debt (including their Secured Debt
Representatives) and the holders of Second Lien Debt (including their Secured
Debt Representatives).
“Securities Act”: means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.
“Security Documents”: the Collateral Agency and Intercreditor Agreement, the
Guarantee and Collateral Agreement, each Lien Sharing and Priority Confirmation,
the Mortgages, and all security agreements, pledge agreements, collateral
assignments, mortgages, collateral agency agreements, control agreements, deeds
of trust or other grants or transfers for security executed and delivered by the
Borrower or any other Guarantor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms and Section
8.1 of the Collateral Agency and Intercreditor Agreement.
“Series of First Lien Debt”: severally, (1) the Indebtedness under this
Agreement, (2) Indebtedness under any Credit Agreement (with each Credit
Agreement to constitute a separate series of First Lien Debt), (3) all Specified
Cash Management and Swap Obligations (with each separate such item constituting
a separate series of First Lien Debt, except that agreements between one or more
of the same Loan Parties, on the one hand, and one or more of the same
counterparties, on the other hand, shall constitute a single series of First
Lien Debt, so long as such agreements represent confirmations or transactions
under a single common agreement among such parties) and (4) each separate issue
of Indebtedness which constitutes First Lien Debt in accordance with clauses
(2), (3), (4), (5) and (6) of the definition thereof contained herein (with
agreements between one or more of the same Loan Parties, on the one hand, and
one or more of the same counterparties, on the other hand, constituting a single
issue and a single series of First Lien Debt, so long as such agreements
represent confirmations or transactions under a single common agreement among
such parties).
“Series of Second Lien Debt”: severally, each issue or series of Second Lien
Debt.
“Series of Secured Debt”: severally, each Series of First Lien Debt and each
Series of Second Lien Debt.
“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Agreement; provided that clause (3) of such definition will be disregarded.


-26-



--------------------------------------------------------------------------------





“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Solvent”: when used with respect to any Person and its Subsidiaries, means
that, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person and its Subsidiaries on a
consolidated basis will, as of such date, exceed the amount of all “liabilities
of such Person and its Subsidiaries on a consolidated basis, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on its debts as such debts become absolute
and matured, (c) such Person and its Subsidiaries on a consolidated basis will
not have, as of such date, an unreasonably small amount of capital with which to
conduct their business, and (d) such Person and its Subsidiaries will be able to
pay their debts as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.
“Specified Cash Management and Swap Obligations”: a collective reference to all
Specified Cash Management Obligations and all Specified Swap Obligations.
“Specified Cash Management Obligations”: all Cash Management Obligations that
are owed to one or more Qualified Cash Management Creditors.
“Specified Swap Agreement”: any Swap Agreement in respect of Specified Swap
Obligations.
“Specified Swap Obligations”: all “obligations” under any Swap Agreement in
respect of interest rates or currency exchange rates existing on October 22,
2010 (to the extent it constitutes a “Specified Swap Agreement” as defined in
the Collateral Agency and Intercreditor Agreement on such date) or thereafter
entered into by the Borrower or any Guarantor and any Person that is a lender
under a Credit Agreement or an Affiliate of a lender under a Credit Agreement at
the time such Swap Agreement is entered into.
“Stated Maturity”: the Original Termination Date; provided that, with respect to
any tranche of Extended Term Loans, the Stated Maturity with respect thereto
shall instead be the final maturity date as specified in the applicable
Extension Offer accepted by the respective Lender.
“Subsidiary”: with respect to any specified Person:
(1)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).
“Successor Agent Agreement”: that certain Successor Agent Agreement dated as of
March 31, 2016 by and among Goldman Sachs Bank USA, in its capacity as Existing
Administrative Agent (as defined therein), Goldman Sachs Credit Partners L.P.,
in its capacity as Existing Collateral Agent (as defined therein), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in its capacity as Successor Administrative Agent
(as defined therein), MUFG Union Bank, N.A., in its capacity as Successor
Collateral Agent (as defined therein), the Borrower and the Guarantors pursuant
to


-27-



--------------------------------------------------------------------------------





which each of the Existing Administrative Agent and the Existing Collateral
Agent (each as defined therein) resigned such roles and the Successor
Administrative Agent and Successor Collateral Agent (each as defined therein)
were appointed as successor under the Credit Documents (as defined therein)
effective as of the Effective Date (as defined therein).
“Swap Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, fees, withholdings or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Commitment”: with respect to each Lender, the obligation of such Lender,
if any, to make Term Loans in an aggregate principal amount not to exceed the
amount set forth opposite its name on Schedule 1.1A annexed hereto under the
heading “Term Commitment Amounts”.
“Term Loans”: the meaning set forth in Section 2.1.
“Term Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the making of the Term Loans on the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of all Term Loans then
outstanding).
“Termination Date”: the earlier to occur of (a) the Stated Maturity and (b) the
acceleration of the Term Loans. In the event that one or more Extensions are
effected in accordance with Section 2.27, then the Termination Date of each
tranche of Term Loans shall be determined based on the respective Stated
Maturity applicable thereto (except in cases where clause (b) of the preceding
sentence is applicable).
“Title Datedown Product”: the meaning set forth in Section 6.1(d)(iii).
“Title Insurance Company”: Stewart Title Insurance Company, or such other title
insurance company as shall be reasonably acceptable to the Administrative Agent.
“tranche”: the meaning set forth in Section 2.27(a).
“Transferee”: any Assignee or Participant.
“United States”: the United States of America.
“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




-28-



--------------------------------------------------------------------------------





1.2.    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (ii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings) and
(iii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time to the extent permitted herein.
Except as otherwise provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.
1.3.    Delivery of Notices or Receivables. Any reference to a delivery or
notice date that is not a Business Day shall be deemed to mean the next
succeeding day that is a Business Day.
1.4.    Divisions. For all purposes under the Loan Documents, in connection with
any Delaware LLC Division or any comparable transaction under any similar law:
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.
SECTION 2

Amount and Terms of Loans and Commitments
2.1.    Term Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the
Closing Date in an amount equal to the amount of the Term Commitment of such
Lender. The Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.15. The Term Commitments shall automatically
terminate on the earlier of (i) 5:00 p.m. New York City time on the date hereof
and (ii) the borrowing of Term Loans on the Closing Date.
2.2.    Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit B
hereto (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans (or no later than 9:00 a.m., New
York City time, on


-29-



--------------------------------------------------------------------------------





the Closing Date in the case of Eurodollar Loans to be incurred on such date) or
(b) on the Closing Date, in the case of Base Rate Loans) requesting that the
applicable Lenders make the Term Loans on the requested Borrowing Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender thereof. Not later than
12:00 Noon, New York City time, on the Closing Date, each Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall make the proceeds of such Term Loan
or Term Loans available to the Borrower on the Borrowing Date by wire transfer
in immediately available funds to a bank account designated in writing by the
Borrower to the Administrative Agent.
2.3.    RESERVED.
2.4.    RESERVED.
2.5.    RESERVED.
2.6.    RESERVED.
2.7.    RESERVED.
2.8.    Repayment of Loans; Evidence of Debt.
(a)    On each Quarterly Payment Date, beginning with the Quarterly Payment Date
in September 30 2019, the Borrower shall repay to the Administrative Agent for
the ratable account of the Lenders an aggregate principal amount of Term Loans
then outstanding equal to 0.25% of the aggregate initial principal amounts of
all Term Loans theretofore borrowed by the Borrower pursuant to Section 2.1
(which amounts shall be reduced as a result of the application of prepayments or
repayments (which, for the avoidance of doubt, shall not include repayments
pursuant to this Section 2.8)). The remaining unpaid principal amount of the
Term Loans and all other Obligations under or in respect of the Term Loans shall
be due and payable in full, if not earlier in accordance with this Agreement, on
the Termination Date for the respective tranche of Term Loans. The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the Term
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.9.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Term Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c)    The Administrative Agent shall, in respect of this Agreement, record in
the Register, with separate sub-accounts for each Lender, (i) the amount and
Borrowing Date of each Term Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any payment
received by the Administrative Agent hereunder from the Borrower and each
Lender’s Term Percentage thereof.
(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Sections 2.8(b) and (c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded absent manifest error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Term Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement.


-30-



--------------------------------------------------------------------------------





(e)    If so requested after the Closing Date by any Lender by written notice to
the Borrower (with a copy to the Administrative Agent), the Borrower will
execute and deliver to such Lender, promptly after the Borrower’s receipt of
such notice, a Note to evidence such Lender’s Loans in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.
2.9.    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin.
(b)    Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate from time to time plus the Applicable Margin.
(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default under Section 7.1(a), (b), (i) or (j), at any
time after the date on which any principal amount of any Loan is due and payable
(whether on the maturity date therefor, upon acceleration or otherwise), or
after any other monetary Obligation of the Borrower or any other Loan Party
shall have become due and payable, and, in each case, for so long as such
overdue Obligation remains unpaid, the Borrower shall pay, but only to the
extent permitted by law, interest (after as well as before judgment) on such
unpaid overdue amounts at a rate per annum equal to (a) in the case of overdue
principal on any Term Loan, the rate of interest that otherwise would be
applicable to such Term Loan plus 2% per annum and (b) in the case of overdue
interest, fees, and other monetary Obligations, the rate then applicable to Base
Rate Loans plus 2% per annum.
(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
(e)    The provisions of this Section 2.9 (and the interest rates applicable to
various extensions of credit hereunder) shall be subject to modification as
expressly provided in Section 2.27 hereof.
2.10.    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Base Rate Loans, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Term Loan resulting from a change in the Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate hereunder.
2.11.    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:


-31-



--------------------------------------------------------------------------------





(i)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period in good faith by such Required Lenders will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Term Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any Term
Loans hereunder that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans hereunder shall be converted, on the last
day of the then-current Interest Period, to Base Rate Loans; provided that if
the circumstances giving rise to such notice shall cease or otherwise become
inapplicable to such Required Lenders, then such Required Lenders shall promptly
give notice of such change in circumstances to the Administrative Agent and the
Borrower. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans hereunder shall be made or continued as such, nor shall
the Borrower have the right to convert Term Loans hereunder to Eurodollar Loans.
2.12.    RESERVED.
2.13.    Optional Prepayment of Loans; Repricing Transaction.
(a)    Subject to the proviso below, the Borrower may at any time and from time
to time prepay the Term Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent prior to 10:00
A.M., New York City time on the same Business Day, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or Base Rate Loans; provided that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.20. Upon receipt
of any such notice of prepayment, the Administrative Agent shall notify each
relevant Lender thereof on the date of receipt of such notice. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of prepayments of
Term Loans maintained as Base Rate Loans) accrued interest to such date on the
amount prepaid. Partial prepayments shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
then outstanding principal amount of Term Loans). The application of any
prepayment pursuant to this Section 2.13(a) shall be made, first, to Base Rate
Loans of the respective Lenders (and of the respective tranche, if there are
multiple tranches) and, second, to Eurodollar Loans of the respective Lenders
(and of the respective tranche, if there are multiple tranches). Any prepayments
of the Term Loan pursuant to this Section 2.13(a) shall be applied to the
remaining scheduled installments of the Term Loans as directed by the Borrower.
A notice of prepayment of all outstanding Term Loans pursuant to this Section
2.13(a) may state that such notice is conditioned upon the effectiveness of
other credit facilities the proceeds of which will be used to refinance in full
this Agreement, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.
(b)    At the time of the effectiveness of any Repricing Transaction that (x)
results in any prepayment of Term Loans, or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction and (in either case) is
consummated prior to October 5, 2019, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each applicable Lender, a fee
in an amount equal to, without duplication, (I) in the case of clause (x), a
prepayment premium of 1% of the principal amount of the Term Loans being prepaid
and (II) in the case of clause (y), a payment equal to 1% of the aggregate
amount of the applicable Term Loans outstanding immediately prior to such


-32-



--------------------------------------------------------------------------------





amendment and subject to such Repricing Transaction.  Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.
2.14.    Change of Control Prepayment. If a Change of Control Triggering Event
occurs, the Borrower shall make an offer to prepay the entire principal amount
of the Term Loans (the “Change of Control Prepayment Offer”) at 101% of the
aggregate principal amount thereof and the Borrower shall notify the
Administrative Agent in writing of the Change of Control Prepayment Offer in
writing within thirty (30) days after the date of such Change of Control
Triggering Event. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment and
include the payment date, which shall be no earlier than 30 days and no later
than 60 days from the date of such notice is mailed (the “Change of Control
Payment Date”). The Administrative Agent will promptly notify each Lender of the
contents of any such prepayment notice and of such Lender’s pro rata share of
the prepayment. Any Lender may elect, by delivering not less than three (3)
Business Days prior to the Change of Control Payment Date, a written notice
(such notice, an “Acceptance Notice”) that any change of control prepayment be
made with respect to all or any portion of the Term Loans held by such Lender
pursuant to this Section 2.14. If a Lender fails to deliver an Acceptance Notice
within the time frame specified above, any such failure will be deemed a
rejection of the Change of Control Prepayment Offer as to all outstanding Term
Loans of such Lender. Any prepayment of Term Loans pursuant to this Section 2.14
shall be applied to the remaining scheduled installments of the Term Loans as
directed by the Borrower
2.15.    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent prior irrevocable notice, in
substantially the form attached hereto as Exhibit F, of such election no later
than 12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date; provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 Noon, New York City time, on the third (3rd) Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no Base Rate Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Lender thereof.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in substantially the form
attached hereto as Exhibit F, in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Term Loans; provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations; and
provided further that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period. Upon receipt of any such notice, the Administrative Agent shall promptly
notify each relevant Lender thereof.
2.16.    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that no more than ten different
Interest Periods for any tranche of Term Loans be outstanding at any one time
(unless a greater number of Interest Periods is permitted by the Administrative
Agent).


-33-



--------------------------------------------------------------------------------





2.17.    Pro Rata Treatment, etc.
(a)    Except as otherwise provided herein (including Section 2.27), each
borrowing by the Borrower from the Lenders hereunder shall be made pro rata
according to the Term Percentages of the relevant Lenders.
(b)    Except as otherwise provided herein (including Sections 2.14, 2.27 and
2.28), each payment (including each prepayment) by the Borrower on account of
principal or interest on the Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the
Lenders.
(c)    All payments by the Borrower hereunder and under the Notes shall be made
in Dollars in immediately available funds at the Funding Office of the
Administrative Agent by 2:00 P.M., New York City time, on the date on which such
payment shall be due, provided that if any payment hereunder would become due
and payable on a day other than a Business Day such payment shall become due and
payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. Interest in respect of any Term Loan hereunder shall accrue from
and including the date of such Term Loan to but excluding the date on which such
Term Loan is paid in full.
(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a Borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under this Agreement, on demand, from the Borrower, such recovery to be without
prejudice to the rights of the Borrower against any such Lender.
(e)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(f)    Notwithstanding anything to the contrary contained in this Section 2.17
or elsewhere in this Agreement, the Borrower may extend the final maturity of
Term Loans in connection with an Extension that is permitted under Section 2.27
without being obligated to effect such extensions on a pro rata basis among the
Lenders. Furthermore, the Borrower may take all actions contemplated by Section
2.27 in connection with any Extension (including modifying pricing and
repayments or


-34-



--------------------------------------------------------------------------------





prepayments), and in each case such actions shall be permitted, and the
differing payments contemplated therein shall be permitted without giving rise
to any violation of this Section 2.17 or any other provision of this Agreement.
2.18.    Requirements of Law.
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case, made subsequent to the
Closing Date (including, but not limited to, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and the Basel Committee on Bank Supervision or
United States regulatory authorities, in each case, as pursuant to Basel III
and, in each case, all requests, rules, guidelines or directives thereunder or
issued in connection therewith):
(i)    shall subject any Lender to any Tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it (except for Non-Excluded
Taxes or Other Taxes covered by Section 2.19 and any Excluded Taxes payable by
such Lender);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
(iii)    shall impose on any such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
No Lender shall request that the Borrower pay any additional amount pursuant to
this Section 2.18(a) unless such Lender has or is generally seeking compensation
from similarly situated borrowers.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.18, the Borrower
shall not be required to compensate any Lender pursuant to this Section 2.18 for
any amounts incurred more than 180 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180 days period shall be extended to include the period of
such retroactive


-35-



--------------------------------------------------------------------------------





effect. The obligations of the Borrower pursuant to this Section 2.18 shall
survive the termination of this Agreement and the payment of the Term Loans and
all other amounts payable hereunder.
2.19.    Taxes.
(a)    Unless required by applicable law (as determined in good faith by the
applicable withholding agent), all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Taxes, excluding (i) Taxes imposed on or measured by overall net income (however
denominated), gross receipts Taxes (imposed in lieu of net income Taxes) and
franchise Taxes (imposed in lieu of net income Taxes) imposed on the
Administrative Agent or any Lender as a result of such recipient (A) being
organized or having its principal office in the applicable taxing jurisdiction,
or in the case of any Lender, having its applicable lending office in such
jurisdiction, or (B) having any other present or former connection with the
applicable taxing jurisdiction (other than any such connection arising solely
from the Administrative Agent or such Lender having executed, delivered, become
a party to, or performed its obligations or received a payment under, or
enforced, and/or engaged in any activities contemplated with respect to this
Agreement or any other Loan Document); (ii) any Taxes in the nature of the
branch profits tax within the meaning of Section 884 of the Code imposed by any
jurisdiction described in clause (i) above; (iii) other than in the case of an
assignee pursuant to a request by the Borrower under Section 2.26 hereof, any
U.S. federal withholding tax except (A) to the extent such withholding tax
results from a change in a Requirement of Law after the recipient became a party
hereto or (B) to the extent that such recipient's assignor (if any) was entitled
immediately prior to such assignment to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to this Section 2.19(a);
(iv) any withholding Tax that is attributable to the recipient’s failure to
comply with Section 2.19(e) hereof; and (v) any withholding Taxes imposed
pursuant to FATCA. If any Taxes are required by law to be withheld by the
applicable withholding agent from any amounts payable to the Administrative
Agent or any Lender hereunder, or under any other Loan Document: (x) to the
extent such Taxes are Non-Excluded Taxes or Other Taxes, the amounts so payable
by the applicable Loan Party to the Administrative Agent or such Lender shall be
increased to the extent necessary so that after all required deductions
(including deductions of Non-Excluded Taxes or Other Taxes applicable to
additional sums payable under this Section 2.19) have been made, the Lender (or,
in the case of any payment made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deduction or withholding been made, (y) the applicable
withholding agent shall make such deductions, and (z) the applicable withholding
agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
Notwithstanding anything to the contrary contained in this Section 2.19(a) or
Section 2.19(b), unless the Administrative Agent or a Lender gives notice to the
applicable Loan Party that it is obligated to pay an amount under Section
2.19(a) or Section 2.19(b) within 180 days of the later of (x) the date the
applicable party incurs the Taxes or (y) the date the applicable party has
knowledge of its incurrence of the Taxes, then such party shall only be entitled
to be compensated for such amount by the applicable Loan Party pursuant to
Section 2.19(a) or Section 2.19(b) to the extent the Taxes are incurred or
suffered on or after the date which occurs 180 days prior to such party giving
notice to the applicable Loan Party that it is obligated to pay the respective
amounts pursuant to Section 2.19(a) or Section 2.19(b), but if the circumstances
giving rise to such claim have a retroactive effect (e.g., in connection with
the audit of a prior tax year), then such 180 day period shall be extended to
include such period of retroactive effect.
(b)    In addition, the relevant Loan Party shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan
Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original




-36-



--------------------------------------------------------------------------------





official receipt received, if any, by the Borrower or other documentary evidence
showing payment thereof.
(d)    The Borrower shall indemnify the Administrative Agent and each Lender
(within 30 days after demand therefor) for the full amount of any Non-Excluded
Taxes or Other Taxes (including Non-Excluded Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19), and for
any reasonable expenses arising therefrom or with respect thereto, that may
become payable by the Administrative Agent or any Lender, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrower shall not be
obligated to indemnify the Administrative Agent or any Lender for any penalties,
interest or expenses relating to Non-Excluded Taxes or Other Taxes to the extent
that such penalties, interest or expenses are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such party’s
gross negligence or willful misconduct. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any documentation
specifically referenced below) expired, obsolete or inaccurate in any material
respect, or upon the reasonable request of the Borrower or the Administrative
Agent, deliver promptly to the Borrower and the Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent of its legal ineligibility to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate. Each Lender hereby
authorizes the Administrative Agent to deliver to the Borrower and to any
successor Administrative Agent any documentation provided to the Administrative
Agent pursuant to this Section 2.19(e).
Without limiting the generality of the foregoing:
(i)    Each Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding.
(ii)    Each Lender that is not a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement
whichever of the following is applicable:
(A)    two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,
(B)    two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),


-37-



--------------------------------------------------------------------------------





(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit E (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate shall be provided by such Lender on
behalf of such direct or indirect partner(s)), or
(E)    any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any forms, documentation or other information that such
Lender is not legally eligible to deliver.
(f)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the applicable Loan Party (but only to the extent
of indemnity payments made, or additional amounts paid, by the such Loan Party
under this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund, net of any Taxes payable by the Administrative
Agent or such Lender); provided that the applicable Loan Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender, as the case may be, is
required to repay such refund to such


-38-



--------------------------------------------------------------------------------





Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
(g)    The agreements in this Section 2.19 shall survive the termination of this
Agreement, any assignment by or replacement of a Lender, resignation of the
Administrative Agent and the payment of the Loans and all other amounts payable
hereunder or any other Loan Document.
(h)    For the avoidance of doubt, any payments made by the Administrative Agent
to any Lender shall be treated as payments made by the applicable Loan Party.
2.20.    Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section 2.20, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.20 for any amounts incurred more
than 180 days prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
days period shall be extended to include the period of such retroactive effect.
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.
2.21.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Term Loans affected by such event with the object
of avoiding the consequences of such event; provided that such designation is
made on terms that, in the good faith judgment of such Lender, cause such Lender
and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; and provided further that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.18 or 2.19(a).
2.22.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent the administrative
agency fees in the amounts and on the dates as set forth in the Agency Fee
Letter and to perform any other obligations contained therein.
(b)    The Borrower agrees to pay to the Arrangers the fees in the amounts and
on the dates as set forth in the Arranger Fee Letter and to perform any other
obligations contained therein.
(c)    The Borrower agrees to pay on the Closing Date to the Administrative
Agent for the pro rata benefit of each Lender making Term Loans on the Closing
Date an upfront fee in an amount equal to 1.00% of the


-39-



--------------------------------------------------------------------------------





aggregate principal amount of the Term Loans borrowed on the Closing Date;
provided that such upfront fees may be structured as original issue discount as
agreed between the Borrower and the Administrative Agent.
2.23.    RESERVED.
2.24.    Nature of Fees. All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (for the respective accounts of the
Administrative Agent and the Lenders), as provided herein. Once paid, none of
the Fees shall be refundable under any circumstances.
2.25.    RESERVED.
2.26.    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18, 2.19 or 2.20, (b) refuses to extend its Term Loans pursuant to an
Extension Offer pursuant to Section 2.27 or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained), in each case with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement
pursuant to preceding clause (a), such Lender shall have taken no action under
Section 2.21 so as to eliminate the continued need for payment of amounts owing
pursuant to Sections 2.18, 2.19 or 2.20, (iv) the replacement financial
institution shall purchase, at par, all Term Loans outstanding and other amounts
related thereto owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution (if other than a then existing Lender
or an affiliate thereof) shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.18,
2.19 or 2.20, as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
2.27.    Extensions of Loans and Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to any or all Lenders holding Term Loans with a like Stated Maturity,
the Borrower may from time to time extend the maturity date of any Term Loans
and otherwise modify the terms of such Term Loans pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans (and related
outstandings), in each case, without the consent of any other Lenders) (an
“Extension”, and each group of Term Loans so extended, as well as the original
Term Loans (not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted), so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing at the time
any the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity, the Term
Loans of any Lender (an “Extending Term Lender”) extended pursuant to an
Extension (an “Extended Term Loan”) shall be a Term Loan with the same terms as
the original Term Loans; provided that at no time shall there be Term Loans
hereunder (including Extended Term Loans and any original Term Loans) which have
more than three different Stated Maturities, (iii) if the aggregate principal
amount of Term Loans in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (iv) all documentation


-40-



--------------------------------------------------------------------------------





in respect of such Extension shall be consistent with the foregoing, and all
written communications by the Borrower generally directed to the Lenders in
connection therewith shall be in form and substance consistent with the
foregoing and otherwise reasonably satisfactory to the Administrative Agent, and
(v) any applicable Minimum Extension Condition shall be satisfied.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.27, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.13 or 2.14 and (ii)
no Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s discretion) of Term Loans of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.27(b)
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.13, 2.14, 2.17 and
9.7(a)) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.27.
(c)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order establish new tranches or sub-tranches in
respect of Term Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.27.
Notwithstanding the foregoing, the Administrative Agent shall have the right
(but not the obligation) to seek the advice or concurrence of the Required
Lenders with respect to any matter contemplated by this Section 2.27(c) and, if
the Administrative Agent seeks such advice or concurrence, the Administrative
Agent shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrower by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any Extensions, the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest Stated Maturity so
that such maturity date is extended to the then latest Stated Maturity (or such
later date as may be advised by local counsel to the Collateral Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.27.
2.28.    Buy Backs. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, the Borrower may conduct reverse Dutch
auctions from time to time in order to purchase Term Loans of any particular
tranche(s), as determined by the Borrower in its sole discretion (each, an
“Auction”) (each such Auction to be managed exclusively by MSSF (if so agreed by
MSSF) or another investment bank or commercial bank of recognized standing
selected by the Borrower (in such capacity, the “Auction Manager”)), so long as
the following conditions are satisfied: (i) each Auction shall be conducted in
accordance with the procedures, terms and conditions set forth in this Section
2.28 and Exhibit I, (ii) no Default or Event of Default shall have occurred and
be continuing on the date of the delivery of each Auction Notice in connection
with any Auction, (iii) the minimum principal amount (calculated on the face
amount thereof) of each and all tranches of Term Loans that the Borrower offers
to purchase in any such Auction shall be no less than $50,000,000 (across all
such tranches (or such lesser amount as may be acceptable to the Auction
Manager)) or an integral multiple of $1,000,000 in


-41-



--------------------------------------------------------------------------------





excess thereof, (iv) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans of the applicable tranche or tranches so
purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be resold)
and (v) at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Responsible Officer certifying as to compliance with preceding clause (iv).
The Borrower must terminate an Auction if it fails to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans of the
applicable tranche or tranches made by the Borrower pursuant to this Section
2.28, (x) the Borrower shall pay on the settlement date of each such purchase
all accrued and unpaid interest (except to the extent otherwise set forth in the
relevant Offer Documents), if any, on the purchased Term Loans of the applicable
tranche or tranches up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.13 or
2.14. Each Lender acknowledges and agrees that in connection with each Auction,
(i) the Borrower may purchase or acquire Term Loans hereunder from Lenders from
time to time, subject to this Section 2.28, (ii) the Borrower then may have, and
later may come into possession of, information regarding the Term Loans or the
Loan Parties hereunder that is not known to such Lender and that may be material
to a decision by such Lender to enter into an assignment of such Term Loans
hereunder (“Excluded Information”), (iii) such Lender has independently and
without reliance on the Borrower or any of its Subsidiaries made such Lender’s
own analysis and determined to enter into an assignment of such Term Loans and
to consummate the transactions contemplated thereby notwithstanding such
Lender’s lack of knowledge of the Excluded Information and (iv) the Borrower and
its Subsidiaries shall have no liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrower and its Subsidiaries, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information.  Each
Lender further acknowledges that the Excluded Information may not be available
to the Administrative Agent, the Auction Manager or the other Lenders hereunder.
Each Lender which tenders (or does not tender) Term Loans pursuant to an Auction
agrees to the provisions of the two preceding sentences, and agrees that they
shall control, notwithstanding any inconsistent provision hereof or in any
Assignment and Acceptance. The Administrative Agent and the Lenders hereby
consent to the Auctions and the other transactions contemplated by this
Section 2.28 and hereby waive the requirements of any provision of this
Agreement or any other Loan Document that may otherwise prohibit any Auction or
any other transaction contemplated by this Section 2.28. The Auction Manager
acting in its capacity as such hereunder shall be entitled to the benefits of
the provisions of Section 8 and Section 9.5 mutatis mutandis as if each
reference therein to the “Administrative Agent” or an “Agent” were a reference
to the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Auction.
SECTION 3

Representations and Warranties
In order to induce the Lenders to enter into this Agreement and to make Term
Loans, the Borrower represents and warrants on the Closing Date to the
Administrative Agent and to each Lender as follows:
3.1.    Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and (to the extent such concept is applicable) in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or


-42-



--------------------------------------------------------------------------------





other organization and (to the extent such concept is applicable) in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except, in the case of
each of the foregoing clauses (a) through (d), to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
3.2.    Power; Authorizations; Enforceable Obligations. (a) Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. (b) Each Loan Party has taken all
necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. (c) No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) that have been obtained or made and are in full
force and effect, (ii) the filings made in respect of the Security Documents and
(iii) to the extent that the failure to obtain any such consent, authorization,
filing, notice or other act would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. (d) Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. (e) This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
3.3.    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof (x) will not violate any Requirement of Law or any material
Contractual Obligation of any Loan Party and (y) will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents).
3.4.    Accuracy of Information. No statement or information contained in this
Agreement, any other Loan Document, or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the Closing Date, taken as a whole and in light of the
circumstances in which made, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not materially misleading.
3.5.    No Material Adverse Effect. Since December 31, 2018, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.
3.6.    Subsidiaries. Schedule 3.6 annexed hereto sets forth the name and
jurisdiction of organization of each Subsidiary of the Borrower as of the
Closing Date and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party as of the Closing Date, and (b) as of the
Closing Date, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options or
restricted stock granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any of the Guarantors
directly owned by the Loan Parties that are included in the Collateral, except
as created by the Loan Documents or permitted under Section 6.2.
3.7.    Title to Assets; Liens. The Loan Parties have title in fee simple to, or
a valid leasehold or easement interest in, all their material real property,
taken as a whole, and good and marketable title to, or a valid leasehold or
easement interest in, all their other material property, taken as a whole, and
none of such property is subject to any Lien except Permitted Liens.
3.8.    Intellectual Property. Each Loan Party owns, or is licensed to use, all
Intellectual Property material to the conduct of its business, and the use
thereof by each Loan Party does not infringe upon the Intellectual


-43-



--------------------------------------------------------------------------------





Property rights of any other Person, in each case except where the failure to do
so would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
3.9.    Use of Proceeds. The proceeds of the Term Loans shall be utilized,
together with cash on hand, to (a) repay all outstanding obligations under each
of the 2015 December Credit Agreement and the 2017 February Credit Agreement and
(b) pay fees and expenses incurred in connection therewith.
3.10.    Litigation. Except as disclosed in writing to the Administrative Agent
and the Lenders prior to the Closing Date or otherwise disclosed in the
Borrower’s public filings made prior to the Closing Date (other than any such
disclosure in the “Risk Factors” section of such public filings or in any other
forward-looking statements contained therein), no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against any Loan Party or
against any of their respective properties or revenues that, in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
3.11.    Federal Reserve Regulations. No part of the proceeds of any Term Loan
will be used (a) for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now in
effect for any purpose that violates the provisions of the Regulations of the
Board of Governors or (b) for any purpose that violates the provisions of the
Regulations of the Board of Governors. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
“margin stock.”
3.12.    Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.
3.13.    Taxes. Each Loan Party has filed or caused to be filed all federal and
state income Tax and other Tax returns that are required to be filed, except if
the failure to make any such filing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other Taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any (x) the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Loan Party, or (y) those
where the failure to pay, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect). There is no proposed Tax
assessment or other claim against, and no Tax audit with respect to, any Loan
Party that would reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect.
3.14.    ERISA. Except as, in the aggregate, does not or would not reasonably be
expected to result in a Material Adverse Effect: neither a Reportable Event nor
a failure to satisfy the minimum funding standard of Section 430 of the Code or
Section 303 of ERISA, whether or not waived, with respect to a Plan has occurred
during the five year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
respects with the applicable provisions of ERISA and the Code; no termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period; the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits; neither the Borrower nor
any Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan; to the knowledge of the Borrower after due inquiry, neither
the Borrower nor any Commonly Controlled Entity would become subject to any
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made; and to the knowledge of the Borrower after due inquiry, no
Multiemployer Plan is in Reorganization or Insolvent.
3.15.    Environmental Matters; Hazardous Material. There has been no matter
with respect to Environmental Laws or Materials of Environmental Concern which,
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.


-44-



--------------------------------------------------------------------------------





3.16.    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board of Governors) that limits its ability to incur
Indebtedness under this Agreement and the other Loan Documents.
3.17.    Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Loan Party.
3.18.    Security Documents.
(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Stock described and as defined in the
Guarantee and Collateral Agreement, when stock certificates (if any)
representing such Pledged Stock are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
3.18(a) in appropriate form are filed in the offices specified on Schedule
3.18(a), the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof to the extent
security interests can be so perfected (by delivery or filing UCC financing
statements as applicable) on such Collateral, as security for the Obligations
(as defined in the Guarantee and Collateral Agreement) and including the
Obligations, in each such case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, other Permitted
Liens).
(b)    Each of the Mortgages, as amended by any Mortgage Amendments thereto (and
as may be further amended thereafter), is or will be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable Lien on the Mortgaged Properties described therein and
proceeds thereof, and each Mortgage Amendment to be filed pursuant to Section
4.1 will be filed in the offices specified on Schedule 3.18(b), and each such
Mortgage, as amended by the respective Mortgage Amendment (and as may be further
amended thereafter), shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person other than Permitted Liens. Schedules 1.1B, 1.1C, 1.1D and 1.1G,
collectively list, as of the Closing Date, each parcel of owned real property,
each leasehold interest in real property and each eased real property located in
the United States and held by the Borrower or any of its Guarantors that has a
value, in the reasonable opinion of the Borrower, in excess of $5,000,000.
3.19.    Energy Regulation. The Borrower and its Subsidiaries are in compliance
with the Public Utility Holding Company Act of 2005 and the implementing
regulations of the Federal Energy Regulatory Commission, as amended from time to
time (together, “PUHCA 2005”), and consummation of the transactions contemplated
by this Agreement and the other Loan Documents will not cause the Borrower or
its Subsidiaries to cease to be in compliance with PUHCA 2005, except where any
such non-compliance would not reasonably be expected to have a Material Adverse
Effect.
3.20.    Sanctions and Anti-Corruption Laws.
(a)    Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, employee or affiliate of the Borrower or
any of its Subsidiaries, is


-45-



--------------------------------------------------------------------------------





currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.
(b)    The activities of each of the Borrower, its Subsidiaries, and each of its
and their respective officers, directors or employees, in their capacities as
such, have not violated, and the Borrower’s participation in the transactions
contemplated by the Loan Documents will not violate, (i) the Foreign Corrupt
Practices Act of 1977 (the “FCPA”), (ii) anti-bribery laws, including any law,
rule, or regulation promulgated to implement the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions,
signed December 17, 1997 (excluding the FCPA) and (iii) anti-money laundering
laws, including applicable federal, state, international, foreign or other laws
or regulations regarding anti-money laundering, including Title 18 U.S. Code
section 1956 and 1957, the Patriot Act and the Bank Secrecy Act, except in the
case of each of clauses (ii) and (iii), for any violation which, singularly or
in the aggregate with all other such violations, would not reasonably be
expected to have a Material Adverse Effect.
3.21.    First Lien Debt. This Agreement and the other Loan Documents (and the
Obligations hereunder and thereunder) shall constitute First Lien Debt for
purposes of the Collateral Agency and Intercreditor Agreement.
3.22.    Equal and Ratable Clause. Neither this Agreement nor the other Loan
Documents shall trigger the respective “equal and ratable” clause under any of
the Borrower’s 2023 Unsecured Notes, 2024 Unsecured Notes or 2025 Unsecured
Notes.
SECTION 4

Conditions Precedent
4.1.    Conditions to the Closing Date. The occurrence of the Closing Date and
the making of Term Loans on the Closing Date are subject to the satisfaction or
waiver of the following conditions precedent:
(a)    Credit Agreement. The Administrative Agent shall have received
(i) counterparts hereof executed and delivered by the Borrower, the
Administrative Agent, the Collateral Agent and each other Lender and (ii)
Schedules to this Agreement.
(b)    Corporate Documents and Proceedings. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date, in the
case of the Borrower, substantially in the form attached hereto as Exhibit A-1,
and, in the case of the Guarantors, substantially in the form attached here to
as Exhibit A-2, each with appropriate insertions and attachments, and (ii) a
long form (or, in the case of Loan Parties organized under the State of
California, Illinois or Maine, a short form) good standing certificate for each
Loan Party from its jurisdiction of organization or other confirmations of
active status of each Loan Party reasonably acceptable to the Administrative
Agent.
(c)    No Material Adverse Effect. Since December 31, 2018, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.
(d)    Representations and Warranties. All representations and warranties
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date with the same effect as if made on and as of such
date (unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).
(e)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Closing Date or after giving effect to the
entering into this Agreement.


-46-



--------------------------------------------------------------------------------





(f)    Flood Compliance. With respect to each Mortgaged Property, the
Administrative Agent shall have received the following documents which shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel: (x) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the respective
Loan Party relating thereto) and (y) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.4 (including, without limitation, flood insurance policies) and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a “standard” or “New York” lender’s loss payable
or mortgagee endorsement (as applicable) and shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured.
(g)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where a Loan Party is organized,
and such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.2 or discharged on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
(h)    Solvency Certificate. The Administrative Agent shall have received a
customary certificate from the chief financial officer of the Borrower in form
and substance substantially consistent with that delivered pursuant to the 2017
February Credit Agreement certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the transactions
contemplated to occur on the Closing Date.
(i)    Payment of Fees; Expenses. The Arrangers and the Administrative Agent
shall have received all Fees required to be paid, and all reasonable costs and
expenses required to be paid and for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), at least two (2)
Business Days before the Closing Date.
(j)    Legal Opinion. The Administrative Agent shall have received the following
executed legal opinions:
(i)    one or more legal opinions from White & Case LLP, counsel to the Borrower
and the Guarantors, in form and substance substantially consistent with that
delivered pursuant to the 2017 February Credit Agreement; and
(ii)    the legal opinion of such local counsel substantially consistent with
that delivered pursuant to the 2017 February Credit Agreement as may be
reasonably required by the Administrative Agent.
(k)    Ratings. Each of Moody’s and S&P shall have verbally indicated to the
Borrower their respective public rating of this Agreement and the Borrower shall
have communicated such ratings to the Administrative Agent.
(l)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall be in proper form for filing, registration or
recordation.
(m)    RESERVED.
(n)    Required Intercreditor Actions. The Administrative Agent shall have
received an executed copy of each of the Required Intercreditor Actions. For
purposes of this Agreement, the “Required Intercreditor Actions” means,
collectively, delivery of a joinder to the Collateral Agency and Intercreditor
Agreement, delivery to the Collateral Agent of an officers’ certificate
describing the Obligations under this Agreement, stating that the Borrower
intends to enter into this Agreement as additional secured debt and designating
the Obligations as “First Lien Debt” for the purposes of the Collateral Agency
and Intercreditor Agreement, delivery by the Borrower and the Administrative
Agent to the Collateral Agent of notice


-47-



--------------------------------------------------------------------------------





specifying the name and address of the Administrative Agent as the Secured Debt
Representative for the Obligations under this Agreement and the Loan Documents,
and the execution by the Borrower, the Guarantors, the Administrative Agent and
the Collateral Agent of the Acknowledgement.
(o)    Real Estate Collateral. The Administrative Agent shall have received each
of the following documents which shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel with respect to the Legacy
Properties, the Conectiv Properties and/or the DPME Property, as appropriate:
(i)    with respect to each Mortgage encumbering a Legacy Property, a Conectiv
Property or the DPME Property, a Mortgage Amendment, in order to cause the
Obligations (as defined in each Mortgage Amendment) to be appropriately secured
by the Legacy Property, a Conectiv Property or the DPME Property, as applicable,
underlying such Mortgages, each such Mortgage Amendment duly executed and
acknowledged by the applicable Loan Party, in each case, in form for recording
in the recording office where each such Legacy Property, Conectiv Property or
DPME Property is located, together with such documentation, certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording thereof under applicable law;
(ii)    with respect to each Legacy Property, each Conectiv Property owned in
fee by a Loan Party and the DPME Property, a date down and modification
endorsement, or other title product where such an endorsement is unavailable,
from the Title Insurance Company to the lender’s title policy that insures that
the Mortgage, as amended by the Mortgage Amendment, is a valid and enforceable
first priority lien on such Legacy Property, Conectiv Property or DPME Property,
as applicable, in favor of the Collateral Agent for the benefit of the Secured
Parties free and clear of all defects and encumbrances and liens except
Permitted Liens;
(iii)    with respect to each leasehold and easement Conectiv Property, an
endorsement to the respective lender’s title policy showing that a title search
was run through the date of recording the Mortgage Amendment referred to therein
and the results of such search;
(iv)    with respect to each Mortgage Amendment delivered pursuant to this
Section 4.1(o), opinions of local counsel to the Loan Parties, which opinions
(x) shall be addressed to the Collateral Agent and each of the Secured Parties,
and (y) shall cover the enforceability of the respective Mortgage as amended by
the respective Mortgage Amendment, as applicable, and such other matters
incidental to the transactions contemplated herein as the Administrative Agent
may reasonably request;
(v)    evidence acceptable to the Administrative Agent of payment by the
appropriate Loan Party of all applicable search and examination charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording and filing of each Mortgage Amendment; and
(vi)    evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to cause the Obligations to be
appropriately and properly secured by a valid and subsisting first priority Lien
on the Legacy Property, the Conectiv Property and the DPME Property has been
taken.
(p)    Notice. The Administrative Agent shall have received the applicable
notice of borrowing, in substantially the form attached hereto as Exhibit B,
from the Borrower.


-48-



--------------------------------------------------------------------------------







(q)    PATRIOT Act. (i) The Borrower shall have delivered at least three (3)
Business Days prior to the Closing Date, all documentation and other information
about the Borrower and the Guarantors as has been reasonably requested in
writing at least ten (10) Business Days prior to the Closing Date by the
Administrative Agent and the Lenders that they reasonably determine is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act
and (ii) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least three (3) Business Days prior to
the Closing Date, any Lender that has requested, in a written notice to the
Borrower at least ten (10) Business Days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).
SECTION 5

Affirmative Covenants
The Borrower hereby agrees that, so long as any Term Loan or other amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document (other than contingent indemnification obligations for which no
claim has been asserted) or any Term Commitment is outstanding, the Borrower
shall and shall cause each of the Guarantors to:
5.1.    Financial Statements, Etc. Whether or not required by the SEC’s rules
and regulations, the Borrower will furnish to the Administrative Agent (for
distribution to the Lenders), within 30 days after a large accelerated filer
would be required to file such reports with the SEC under the SEC’s then
existing rules and regulations:
(i)    annual reports of the Borrower containing substantially all of the
information that would have been required to be contained in an Annual Report on
Form 10-K under the Exchange Act if the Borrower had been a reporting company
under the Exchange Act, including (A) “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” and (B) audited financial
statements prepared in accordance with GAAP as in effect from time to time;
(ii)    quarterly reports of the Borrower containing substantially all of the
information that would have been required to be contained in a Quarterly Report
on Form 10-Q under the Exchange Act if the Borrower had been a reporting company
under the Exchange Act, including (A) “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” and (B) unaudited quarterly
financial statements prepared in accordance with GAAP as in effect from time to
time and reviewed pursuant to Statement on Auditing Standards No. 100 (or any
successor provision); and
(iii)    current reports containing substantially all of the information that
would have been required to be contained in a Current Report on Form 8-K under
the Exchange Act if the Borrower had been a reporting company under the Exchange
Act; provided, however, that no such current report will be required to be
furnished if the Borrower determines in its good faith judgment that such event
is not material to the Lenders or the business, assets, operations, financial
positions or prospects of the Borrower and its Restricted Subsidiaries, taken as
a whole.
Notwithstanding the foregoing, in no event will the Borrower be required by this
Agreement to (A) comply with Section 302 or Section 404 of the Sarbanes-Oxley
Act of 2002, or related Items 307 and 308 of Regulation S-K promulgated by the
SEC, or Item 10(e) of Regulation S-K (with respect to any non-GAAP financial
measures contained therein) and Regulation G, (B) include the separate financial
information for Guarantors or other entities contemplated by Rule 3-10 and/or
3-16 of Regulation S-X promulgated by the SEC or (C) provide any additional
information in respect of Item 402 of Regulation S-K beyond information of the
type included in the offering memorandum for the 2022 Secured Notes.




-49-



--------------------------------------------------------------------------------





The Borrower’s reporting obligations with respect to clauses (1) through (3)
above will be satisfied in the event it timely files such reports with the SEC
on EDGAR and such reports are publicly available.
If at any time the Borrower is not filing with the SEC the reports required by
the preceding paragraphs of this Section 5.1, the Borrower will also maintain a
website to which Lenders to which all of the reports and press releases required
by this Section 5.1 are posted.
5.2.    Compliance Certificate. The Borrower shall deliver to the Administrative
Agent, within 90 days after the end of each fiscal year of the Borrower, an
officer’s certificate of a Responsible Officer of the Borrower stating that a
review of the activities of the Borrower and its Subsidiaries during the
preceding fiscal year has been made under the supervision of the signing
Responsible Officer with a view to determining whether the Borrower has kept,
observed, performed and fulfilled its obligations under this Agreement, and
further stating, as to such Responsible Officer signing such certificate, that
to the best of his or her knowledge the Borrower has kept, observed, performed
and fulfilled each and every covenant contained in this Agreement and is not in
default in the performance or observance of any of the terms, provisions and
conditions of this Agreement (or, if a Default or Event of Default has occurred,
describing all such Defaults or Events of Default of which he or she may have
knowledge and what action the Borrower is taking or proposes to take with
respect thereto) and that to the best of his or her knowledge no event has
occurred and remains in existence by reason of which payments on account of the
principal of or interest, if any, on the Term Loans is prohibited or if such
event has occurred, a description of the event and what action the Borrower is
taking or proposes to take with respect thereto.
(b)    So long as any of the Term Loans are outstanding, the Borrower will
deliver to the Administrative Agent, forthwith upon any Responsible Officer
becoming aware of any Default or Event of Default, an officer’s certificate of a
Responsible Officer of the Borrower specifying such Default or Event of Default
and what action the Borrower is taking or proposes to take with respect thereto.
5.3.    Maintenance of Existence. Preserve, renew and keep in full force and
effect its organizational existence and (ii) take all reasonable action to
maintain all rights, privileges and franchises reasonably necessary in the
normal conduct of its business, except, in each case, (x) as otherwise permitted
by Section 6.3 or (y) to the extent that failure to do so would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.4.    Maintenance of Insurance.
(a)    The Borrower and the Grantors will maintain insurance policies (or
self-insurance) on all its property in at least such amounts and against at
least such risks as are usually insured against by companies of a similar size
engaged in the same or a similar business and will name the Collateral Agent as
an additional insured and loss payee as its interests may appear, to the extent
required by the Security Documents. Upon the request of the Collateral Agent,
the Borrower and the Grantors will furnish to the Collateral Agent full
information as to their property and liability insurance carriers; and
(b)    if at any time any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agent)
as a special flood hazard area, then the Borrower shall, or shall cause the
applicable Loan Party to, (i) maintain, or cause to be maintained, with a
financially sound a reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance in form and substance reasonably
acceptable to the Collateral Agent.
5.5.    RESERVED.
5.6.    RESERVED.


-50-



--------------------------------------------------------------------------------







5.7.    Use of Proceeds. Use the proceeds of the Loans only for the purposes set
forth in Section 3.9.
5.8.    Additional Guarantees. If (1) the Borrower acquires or creates another
Subsidiary after the date of this Agreement (that does not constitute an
Excluded Subsidiary), (2) any Subsidiary of the Borrower ceases to constitute an
Excluded Subsidiary or (3) any Excluded Subsidiary guarantees, or pledges any
property or assets to secure, any First Lien Debt, then such Subsidiary will
become a Guarantor under the Guarantee and Collateral Agreement within 60 days
thereof.
5.9.    After-Acquired Collateral.
(a)    Unless otherwise directed by an Act of Required Debtholders pursuant to
the Guarantee and Collateral Agreement, with respect to any property acquired
after the date of this Agreement by the Borrower or any Grantor (other than any
property described in clauses (b)-(d) of this Section 5.9) as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, the Borrower and each applicable Grantor shall promptly:
(i)    execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in such property; and
(ii)    take all actions necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Collateral Agent.
(b)    With respect to any fee interest in any real property having a Fair
Market Value (together with improvements thereof) of at least $5,000,000
acquired after the date of this Agreement by the Borrower or any Guarantor
(other than any such real property subject to a Permitted Lien which precludes
the granting of a Mortgage thereon), within 60 days after the acquisition
thereof, unless otherwise directed by an Act of Required Debtholders, the
Borrower and each applicable Guarantor shall:
(i)    execute and deliver a first priority Mortgage or where appropriate under
the circumstances, an amendment to an existing Mortgage, in each case in favor
of the Collateral Agent, for the benefit of the Secured Parties, covering such
real property,
(ii)    if requested by the Administrative Agent, provide the Secured Parties
with (A) either (x) title insurance covering such real property in an amount at
least equal to the purchase price of such real property (or such other amount as
shall be reasonably specified by the Administrative Agent) in form and substance
reasonably satisfactory to the Administrative Agent, as well as a current ALTA
survey thereof, together with a surveyor’s certificate (only with respect to any
power plant or any other real property for which an ALTA survey was obtained
when such property was acquired) or (y) where an amendment to an existing
Mortgage has been delivered pursuant to clause (i) instead of a Mortgage, an
endorsement to the existing title policy adding such property as an insured
parcel, and (B) any consents or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage or
Mortgage amendment (to the extent obtainable using commercially reasonable
efforts), each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent;
(iii)    if requested by the Administrative Agent, deliver to the Collateral
Agent legal opinions relating to the matters described in clauses (i) and (ii)
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent; and
(iv)    deliver to the Collateral Agent a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the respective Loan Party) with respect to such property and, if
such property is located in an area identified by the Federal Emergency
Management


-51-



--------------------------------------------------------------------------------





Agency (or any successor agency) as a special flood hazard area, evidence of
flood insurance required by Section 5.4.
(c)    With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the date of this Agreement by the Borrower or any
Guarantor (which, for the purposes of this paragraph (c), shall include any
existing Subsidiary that ceases to be an Excluded Subsidiary), unless otherwise
directed by an Act of Required Debtholders, within 60 days of the creation or
acquisition thereof the Borrower and each applicable Guarantor shall:
(i)    execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any Guarantor,
(ii)    deliver to the Collateral Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or the relevant
Guarantor,
(iii)    cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or advisable to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Collateral Agent
a customary closing certificate of such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent, with appropriate insertions
and attachments, and
(iv)    if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.
(d)    With respect to any new Foreign Subsidiary (or Domestic Subsidiary of the
type described in clause (d) of the definition of Excluded Subsidiary) created
or acquired after the date of this Agreement by the Borrower or any Guarantor,
unless otherwise directed by an Act or Required Debtholders, the Borrower and
each applicable Guarantor shall promptly:
(i)    execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or such Guarantor (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Subsidiary be required to be so pledged),
(ii)    if commercially reasonable, deliver to the Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or the relevant Guarantor, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Collateral Agent’s security interest therein, and
(iii)    if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.


-52-



--------------------------------------------------------------------------------





5.10.    Post-Closing. Post-Closing. Take all necessary actions to satisfy the
items described on Schedule 5.10 within the applicable period of time specified
on such Schedule (or such longer period as the Administrative Agent may agree in
its sole discretion).
SECTION 6

Negative Covenants
The Borrower agrees that, so long as any Term Loan or other amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document (other than contingent indemnification obligations for which no claim
has been asserted) or any Term Commitment is outstanding:
6.1.    Limitation on Indebtedness.
(a)    The Borrower shall not, and shall not permit any of the Guarantors to,
directly or indirectly, incur Indebtedness that will constitute First Lien Debt,
unless the CNTA Ratio (after giving pro forma effect to any such incurrence and
the application of the net proceeds thereof) is equal to or greater than 1.66 to
1.00.
(b)    For purposes of this Section 6.1, the aggregate amount of First Lien Debt
outstanding as of any date of determination shall be calculated as the sum of,
without duplication:
(i)    the aggregate outstanding principal amount of all Indebtedness (or, if
such Indebtedness is issued with original issue discount, the then accreted
value thereof) for borrowed money that constitutes First Lien Debt, plus
(ii)    the aggregate face amount of any letters of credit or similar
instruments issued but not yet drawn that, when drawn, would constitute First
Lien Debt, and the aggregate amount of reimbursement obligations in respect of
drawn letters of credit or similar instruments that constitute First Lien Debt,
plus
(iii)    the aggregate amount of undrawn and unutilized commitments under which
any First Lien Debt could be drawn and/or utilized as of such date, plus
(iv)    the aggregate outstanding principal amount of any First Lien Debt (or,
if such Indebtedness is issued with original issue discount, the then accreted
value thereof) outstanding consisting of notes, bonds, debentures, credit
agreements (including any Eligible Commodity Hedge Financing) or similar
instruments or agreements.
(c)    Section 6.1(a) hereof shall not apply to:
(i)    any Specified Cash Management and Swap Obligations, other Cash Management
Obligations that would constitute First Lien Debt and any First Lien Hedging
Obligations;
(ii)    Indebtedness under (A) the Existing Credit Agreement outstanding on the
Closing Date, plus (B) the 2022 Secured Notes, plus (C) the 2024 Secured Notes,
plus (D) the 2026 Secured Notes, plus (E) the Indebtedness under the 2013 Credit
Agreement, plus (F) the Indebtedness under the 2015 May Credit Agreement, plus
(G) the Indebtedness under the 2015 December Credit Agreement, plus (H) the
Indebtedness under the 2016 May Credit Agreement, plus (I) the Indebtedness
under the 2016 December Credit Agreement, plus (J) the Indebtedness under the
2017 February Credit Agreement, plus (K) up to $2.0 billion in term loans or
debt securities issued in lieu of term loans in either case that were otherwise
permitted to be issued or incurred under the 2008 Credit Agreement incurred to
repay or redeem secured debt, secured lease obligations or preferred securities
of any Project Subsidiary pursuant to the provisions of Section 2.27(a) thereof
as in effect on the October 21, 2009 (but, for purposes hereof, deemed to be
amended or waived, to remove (i) any most favored nation pricing required
thereunder, (ii) the Schedule Limit as set forth and as defined therein or (iii)
the requirement that the Borrower be in pro forma compliance with any financial
covenants thereunder);


-53-



--------------------------------------------------------------------------------





(iii)    Indebtedness of any Loan Party pursuant to this Agreement and the other
Loan Documents;
(iv)    any accretion of original issue discount or the payment of interest on
any Indebtedness in the form of Indebtedness with the same terms (it being
understood that each will be taken into account in determining the aggregate
amount of First Lien Debt outstanding as specified in Section 6.1(b)(i) hereof);
(v)    any incurrence of Indebtedness that constitutes First Lien Debt (A)
resulting from the drawing of, or reimbursement obligations under, any letters
of credit or similar instruments or (B) resulting from borrowings under any
undrawn and unutilized commitments to lend such Indebtedness, in each case, that
were (i) in existence as of the Closing Date or (ii) included in any calculation
of the amount of First Lien Debt outstanding pursuant to Section 6.1(b) hereof
in connection with an incurrence of First Lien Debt pursuant to Section 6.1(a)
hereof; and, in either case, any Permitted Replacement Commitments that replaced
such letters of credit, similar obligations and commitments;
(vi)    any Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness that was permitted to
be incurred pursuant to this Section 6.1; and
(vii)    any Eligible Commodity Hedge Financings, so long as the lenders
thereunder (or their representatives on their behalf) become a party to, or
consent or agree to be bound by the terms and conditions, of the Collateral
Agency and Intercreditor Agreement.
(d)    Notwithstanding the foregoing, the Borrower or any of the Guarantors may
not incur (1) additional Indebtedness (other than Specified Cash Management and
Swap Obligations, other Cash Management Obligations that would constitute First
Lien Debt, any First Lien Hedging Obligations and any extension, renewal or
refinancing of the Eligible Commodity Hedge Financings existing on the Closing
Date) pursuant to Section 6.1(a) hereof, (2) any Permitted Refinancing
Indebtedness with respect to Indebtedness incurred under clauses (ii), (iii),
(iv) or (v) of Section 6.1(c) hereof or (3) any Permitted Refinancing
Indebtedness with respect to any of the foregoing, unless:
(i)    the Borrower and the Guarantors shall enter into, and deliver to the
Collateral Agent, in the sole discretion of the Collateral Agent, a mortgage
modification or new mortgage with regard to each Mortgaged Property, in proper
form for recording in all applicable jurisdictions, in a form reasonably
satisfactory to the Collateral Agent and, as applicable, consistent with the
mortgage modifications delivered pursuant to Section 4.1(o)(i);
(ii)    the Borrower or the applicable Guarantor shall cause to be delivered a
local counsel opinion with respect to each Mortgaged Property in form and
substance, and issued by law firms, in each case, reasonably satisfactory to the
Collateral Agent and, as applicable, consistent with the local counsel opinions
delivered pursuant to Section 4.1(o)(iv);
(iii)    the Borrower or the applicable Guarantor shall cause a title company
approved by the Collateral Agent to have delivered to the Collateral Agent an
endorsement to each title insurance policy then in effect for the benefit of the
Secured Parties, date down(s) or other evidence reasonably satisfactory to the
Collateral Agent (which may include a new title insurance policy) (each such
delivery, a “Title Datedown Product”), in each case insuring that (I) the
priority of the Lien of the applicable Mortgage(s) as security for the
Obligations has not changed, (II) since the date of the Title Datedown Product
delivered most recently prior to (and not in connection with) such additional
Indebtedness, there has been no change in the condition of title and (III) there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the applicable Mortgage(s), in each case other than
with respect to Permitted Liens;
(iv)    the Borrower delivers to the Collateral Agent a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the respective Loan Party) with respect to
each Mortgaged Property and, if any such Mortgaged Property is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area, evidence of flood insurance required by
Section 5.4; and


-54-



--------------------------------------------------------------------------------





(v)    the Borrower or the applicable Guarantor shall, upon the request of the
Collateral Agent, deliver to the approved title company, the Collateral Agent
and/or all other relevant third parties all other items reasonably necessary to
maintain the continuing priority of the Lien of the Mortgages as security for
the Obligations.
6.2.    Limitation on Liens. The Borrower shall not, and shall not permit any of
the Guarantors to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any asset now owned or hereafter acquired, except Permitted
Liens.
6.3.    Merger, Consolidation, or Sale of Assets.
(A)    (i) The Borrower shall not, directly or indirectly: (x) consolidate or
merge with or into another Person (whether or not the Borrower is the surviving
corporation) (in one transaction or in a series of transactions, including
effected pursuant to a Delaware LLC Division or any comparable transaction under
any similar law); or (y) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to another Person, unless:
(1)    either:
(A)    the Borrower is the surviving corporation; or
(B)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state of the United States or the District of Columbia;
(2)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under this Agreement and the Security Documents pursuant to joinder
agreements or other documents and agreements reasonably satisfactory to the
Administrative Agent; and
(3)    immediately after such transaction, no Default or Event of Default
exists;
(ii)    In addition, the Borrower will not, directly or indirectly, lease all or
substantially all of its properties or assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, in one or more related transactions, to any
other Person.
This Section 6.3 shall not apply to:
(1)    a merger of the Borrower with an Affiliate solely for the purpose of
reincorporating the Borrower in another jurisdiction; or
(2)    any consolidation or merger of (a) the Borrower into a Guarantor, (b) a
Guarantor into the Borrower or another Guarantor or (c) a Subsidiary of the
Borrower into the Borrower or another Subsidiary of the Borrower; or
(3)    any sale, assignment, transfer, conveyance, lease or other disposition of
assets (a) by the Borrower to a Guarantor, (b) by a Guarantor to the Borrower or
another Guarantor or (c) by a Subsidiary of the Borrower to the Borrower or
another Subsidiary of the Borrower.


-55-



--------------------------------------------------------------------------------







(B)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of the Borrower in a transaction that is subject to, and
that complies with the provisions of, Section 6.3(A), the successor Person
formed by such consolidation or into or with which the Borrower is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition, the provisions of this Agreement referring to the “Borrower”
shall refer instead to the successor Person and not to the Borrower), and may
exercise every right and power of the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein;
provided, however, that the predecessor Borrower shall not be relieved from the
obligation to pay the principal of and interest on the Loans except in the case
of a sale of all of the Borrower’s assets in a transaction that is subject to,
and that complies with the provisions of, Section 6.3(A).
6.4.    Limitation on Sale and Leaseback Transactions. The Borrower shall not,
and shall not permit any of the Guarantors to, enter into any sale and leaseback
transaction; provided that the Borrower or any Guarantor may enter into a sale
and leaseback transaction if:
(1)    the Borrower or that Guarantor, as applicable, could have incurred a Lien
(other than a Lien created under the Security Documents) to secure such
Indebtedness pursuant to Section 6.2; and
(2)    the gross cash proceeds of that sale and leaseback transaction are at
least equal to the Fair Market Value, as determined in good faith by the Board
of Directors of the Borrower and set forth in a certificate of a Responsible
Officer delivered to the Administrative Agent, of the property that is the
subject of that sale and leaseback transaction.
6.5.    Limitation on Secured Commodity Hedging. The Borrower shall not, and
shall not permit any of the Guarantors to, directly or indirectly, enter into
any Commodity Hedge Agreement that will constitute First Lien Debt, other than
Eligible Commodity Hedge Agreements.
SECTION 7

Events of Default
7.1.    Events of Default. Each of the following is an “Event of Default”:
(a)    default for 30 days in the payment when due of interest on the Term
Loans;
(b)    default in payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on, the Term Loans;
(c)    failure by Borrower to comply with the provisions of Sections 2.14 or
6.3;
(d)    failure by any Loan Party for 60 days after notice from the
Administrative Agent or the Required Lenders to comply with any of the other
agreements in this Agreement or the Security Documents required by this
Agreement;
(e)    (i) default under any other mortgage, indenture, agreement or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness of any Loan Party (or the payment of which is guaranteed by any
Loan Party), whether such Indebtedness or Guarantee now exists, or is created
after the date of this Agreement, if that default:


-56-



--------------------------------------------------------------------------------







(A)    is caused by a failure to pay principal of such Indebtedness at its
stated final maturity (after giving effect to any applicable grace period
provided in such Indebtedness) (a “Payment Default”); or
(B)    results in the acceleration of such Indebtedness prior to its express
maturity,
and the principal amount of any such Indebtedness, together with the principal
amount of any other such Indebtedness under which there has been a Payment
Default or the maturity of which has been so accelerated, aggregates
$100,000,000 or more; provided that this Section 7.1(e)(i) shall not apply to
Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of property or assets to the extent such sale or transfer is permitted
by the terms of such Indebtedness; or
(ii)    any Loan Party shall, with respect to Limited Recourse Debt in an
aggregate principal amount in excess of $300,000,000, default in the observance
or performance of any agreement or condition relating to any such Limited
Recourse Debt or contained in any instrument or agreement evidencing, securing
or relating thereto, and such Limited Recourse Debt shall as a result thereof
become due prior to its final stated maturity;
(f)    any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms) with respect to
Collateral with a book value greater than $50,000,000, or any Loan Party shall
so assert, or any Lien (affecting Collateral with a book value greater than
$50,000,000) created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(other than, in each case, pursuant to a failure of the Administrative Agent,
the Collateral Agent, any other agent appointed by the Administrative Agent, the
Collateral Agent or the Lenders to take any action within the sole control of
such Person) (it being understood that the release of Collateral from the
Security Documents or the discharge of a Guarantor therefrom shall not be
construed (x) as any of the Security Documents ceasing to be in full force and
effect or (y) as any of the Liens created thereunder ceasing to be enforceable
or of the same priority and effect purported to be created thereby);
(g)    except as permitted by this Agreement or the Guarantee and Collateral
Agreement, any Guaranty Reimbursement Obligation of a Significant Subsidiary
ceases, for any reason, to be in full force and effect (other than in accordance
with its terms), or any Significant Subsidiary that is a Guarantor denies or
disaffirms in writing its obligations under its Guaranty Reimbursement
Obligation;
(h)    the Lien subordination provisions in favor of the Lenders or any other
provision of the Collateral Agency and Intercreditor Agreement shall cease for
any reason to be valid (other than by its express terms) and, in the case of any
provision of the Collateral Agency and Intercreditor Agreement other than the
Lien subordination provisions in favor of the Lenders, the result thereof is
that the interests of the Lenders are materially and adversely affected, or any
Loan Party shall assert in writing that the Lien subordination provisions in
favor of the Lenders or any such other provision of the Collateral Agency and
Intercreditor Agreement shall not for any reason be valid (other than by its
express terms);
(i)    the Borrower or any Guarantor that is a Significant Subsidiary or any
group of Guarantors that, taken together, would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:
(i)    commences a voluntary case,
(ii)    consents to the entry of an order for relief against it in an
involuntary case,
(iii)    consents to the appointment of a custodian of it or for all or
substantially all of its property,


-57-



--------------------------------------------------------------------------------





(iv)    makes a general assignment for the benefit of its creditors, or
(v)    generally is not paying its debts as they become due; or
(j)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(i)    is for relief against the Borrower or any Guarantor that is a Significant
Subsidiary or any group of Guarantors that, taken together, would constitute a
Significant Subsidiary, in an involuntary case;
(ii)    appoints a custodian of the Borrower or any Guarantor that is a
Significant Subsidiary or any group of Guarantors of the Borrower that, taken
together, would constitute a Significant Subsidiary, or for all or substantially
all of the property of the Borrower or any Guarantor that is a Significant
Subsidiary or any group of Guarantors that, taken together, would constitute a
Significant Subsidiary; or
(iii)    orders the liquidation of the Borrower or any Guarantor that is a
Significant Subsidiary or any group of Guarantors that, taken together, would
constitute a Significant Subsidiary;
and the order or decree remains unstayed and in effect for 60 consecutive days.
In the case of an Event of Default specified in clause (i) or (j) of this
Section 7.1 with respect to the Borrower, all outstanding Term Loans will become
due and payable immediately without further action or notice. If any other Event
of Default occurs and is continuing, the Required Lenders may declare all the
Term Loans to be due and payable immediately. Upon any such declaration, the
Term Loans shall become due and payable immediately. The Required Lenders by
written notice to the Administrative Agent may, on behalf of all of the Lenders,
rescind an acceleration and its consequences, if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium that has become due solely
because of the acceleration) have been cured or waived.
SECTION 8

The Agents
8.1.    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby irrevocably designates and appoints the Collateral Agent as
the agent of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes the Collateral Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Administrative Agent and the Collateral Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.
8.2.    Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may execute any of their duties under this Agreement and the
other Loan Documents by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
None of the Administrative Agent and the Collateral Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in fact selected by
it with reasonable care.


-58-



--------------------------------------------------------------------------------





8.3.    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
8.4.    Reliance by the Agents. The Agents shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, email message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts reasonably selected by the Agents. The
Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Agents shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless such Agent shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement or any
other Loan Document, all Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
8.5.    Notice of Default. The Agents shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that any Agent receives such a
notice, it shall give notice thereof to the Lenders. The Agents shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement or any
other Loan Document, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as the
Administrative Agent shall deem advisable in the best interests of the Lenders.
8.6.    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Term Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with


-59-



--------------------------------------------------------------------------------





any credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.
8.7.    Indemnification. The Lenders agree to indemnify the Agents in their
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Term Percentage in effect on the date on which indemnification is
sought under this Section 8.7 (or, if indemnification is sought after the date
upon which the Term Commitments shall have terminated and the Term Loans shall
have been paid in full, ratably in accordance with such Term Percentage
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Term Loans) be imposed on, incurred by or
asserted against such Agent, in any way relating to or arising out of, the Term
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section 8.7 shall survive the payment
of the Term Loans and all other amounts payable hereunder.
8.8.    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Term
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.
8.9.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as an Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Term Loans. If no successor
agent has accepted appointment as an Administrative Agent by the date that is
ten (10) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After the
retiring Administrative Agent’s resignation, the provisions of this Section 8
and Section 9.5 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
8.10.    RESERVED
8.11.    Collateral Security. The Collateral Agent will hold, administer and
manage any Collateral pledged from time to time under the Guarantee and
Collateral Agreement either in its own name or as Collateral Agent, but each
Lender shall hold a direct, undivided pro rata beneficial interest therein, on
the basis of its proportionate interest in the secured obligations, by reason of
and as evidenced by this Agreement and the other Loan Documents, subject to the
priority of payments referenced in Section 6.5 of the Guarantee and Collateral
Agreement and subject to the terms of the Collateral Agency and Intercreditor
Agreement.
8.12.    Enforcement by the Administrative Agent and Collateral Agent. All
rights of action under this Agreement and under the Notes and all rights to the
Collateral hereunder may be enforced by the Administrative


-60-



--------------------------------------------------------------------------------





Agent and the Collateral Agent and any suit or proceeding instituted by the
Administrative Agent or the Collateral Agent in furtherance of such enforcement
shall be brought in its name as Administrative Agent or Collateral Agent without
the necessity of joining as plaintiffs or defendants any other Lenders, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of the Administrative Agent and the Collateral Agent.
8.13.    Withholding Tax. To the extent required by any applicable law (as
determined in good faith by the Administrative Agent), the Administrative Agent
may deduct or withhold from any payment to any Lender under any Loan Document an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Agents (to the
extent that the Administrative Agent has not already been reimbursed by the Loan
Parties pursuant to Sections 2.18 and 2.19 and without limiting or expanding the
obligation of the Loan Parties to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, together with all
expenses incurred, including legal expenses and any out-of-pocket expenses,
whether or not such Tax was correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 8.13. The agreements
in this Section 8.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other Obligations.
8.14    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Term Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Term Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Term Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Commitments and this Agreement, or


-61-



--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Term Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).
SECTION 9

Miscellaneous
9.1.    Amendments and Waivers.
(a)    None of this Agreement, any Note, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 9.1. Except to the extent otherwise provided
in (or permitted by) the Collateral Agency and Intercreditor Agreement and/or
the Guarantee and Collateral Agreement, the Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (I) enter into written
amendments, supplements or modifications hereto or to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (II) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (A)(i) forgive the principal amount or extend the final
scheduled date of maturity of any Term Loan, (ii) reduce the stated rate of any
interest or fee payable hereunder (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders)) or extend the scheduled
date of any payment thereof, (iii) increase the amount or extend the expiration
date of any Lender’s Term Commitment (it being understood that a waiver of any
Event of Default or Default shall not be deemed to be an increase in the amount
of any Lender’s Term Commitments), or (iv) release all or substantially all of
the Collateral for the Obligations or release all or substantially all of the
Guarantors (except, in either case, as expressly permitted by the Loan
Documents), in each case without the written consent of each Lender directly
affected thereby, (B) RESERVED; (C) without the consent of all the Lenders, (i)
amend, modify or waive any provision of this Section 9.1(a) or any other
provision of any Section hereof expressly requiring the consent of all the
Lenders (except, in either case, for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford
protections to such additional extensions of credit of the type provided to the
Term Commitments on the Closing Date), or (ii) reduce the percentage specified
in or otherwise change the definition of Required Lenders (it being understood
that, with the consent of the Required Lenders or as otherwise permitted
hereunder, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Commitments are included on the Closing Date),
or (iii) change Section 2.17 in a manner that would alter the pro rata sharing
of payments required thereby (other than as permitted thereby or by Section
9.1(b)), (D) amend, modify or waive any provision of Section 8 or any other
provision of this Agreement or the other Loan Documents, which affects, the
rights, duties or obligations of the Administrative Agent without the written
consent of the Administrative Agent and (E) require consent of any Person to an
amendment to this Agreement made pursuant to Section 2.27 other than the
Borrower and each Lender participating in the respective Extension. Any such
waiver and any such amendment, supplement or modification


-62-



--------------------------------------------------------------------------------





shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under any other Loan Documents, and any Default or Event of
Default waived shall be deemed to have not occurred or to be cured and not
continuing, as the parties may agree; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
(b)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Borrower and the institutions
providing each Refinancing Credit Facility (as defined below) (a) to add one or
more additional credit facilities to this Agreement for the purpose of
refinancing or replacing any and all of the Term Loans and Term Commitments
hereunder (each a “Refinancing Credit Facility”) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders; provided that (i) no Default or Event
of Default then exists or would result therefrom, (ii) any Refinancing Credit
Facility does not mature prior to the earliest maturity date of the Term Loans
being refinanced and (iii) the other terms and conditions of such Refinancing
Credit Facility (excluding pricing and optional prepayment and redemption terms)
are substantially identical to, or (taken as a whole) are no more favorable to
the Lenders providing such Refinancing Credit Facility than, those applicable to
the Term Loans being refinanced (except for covenants or other provisions
applicable only to periods after the latest Termination Date of the Term Loans
existing at the time of such refinancing).
(c)    Notwithstanding anything to the contrary contained in this Section 9.1,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within ten (10) Business Days following receipt of notice thereof.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, the Administrative Agent and the Collateral Agent are each hereby
irrevocably authorized by each Lender (and each such Lender expressly consents),
without any further action or the consent of any other party to any
Loan Document, to make any technical amendments to the Guarantee and Collateral
Agreement to correct any cross-references therein to any provision of this
Agreement that may be necessary in order to properly reflect the amendments made
to this Agreement.
9.2.    Notices.
(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when received, addressed as follows in the case of the Loan Parties and the
Administrative Agent, and as set forth in the administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:


-63-



--------------------------------------------------------------------------------







The Borrower and the Guarantors:
Calpine Corporation
717 Texas Avenue
Suite 1000
Houston, TX 77002
Attention: Chief Legal Officer
Telecopier No.: 832-325-4508

with copies (which shall not constitute notice) to:

717 Texas Avenue
Suite 1000
Houston, TX 77002
Attention: Associate General Counsel
Telecopier No.: 713-830-8751
The Administrative Agent:
Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, NY 10036
Attn: Agency Team
Telecopier No.: (212) 507-6680

with copies (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention: William J. Miller, Esq.
Telecopier No.: 212-378-2500
The Collateral Agent:
MUFG Union Bank, N.A.

Global Trust Services
350 California St., 17th Floor
San Francisco, CA 94014
Attention: Corp. Trust Admin.
Telecopier No. 415-273-2494
Email: SFCT@unionbank.com
Cc: sonia.flores@unionbank.com
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites or other information platform) (the “Platform”)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Sections 2.2, 2.8(e), 2.11,
2.13, 2.14, 2.15, 2.20 and 2.27(d) unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of


-64-



--------------------------------------------------------------------------------





notification that such notice or communication is available and identifying the
website address therefor.
(c)    RESERVED.
(d)    Each of the Loan Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
(e)    The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives warrant the accuracy,
adequacy, or completeness of the Approved Electronic Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by any of the Agents or any
of their respective officers, directors, employees, agents, advisors or
representatives in connection with the Platform or the Approved Electronic
Communications.
(f)    Each of the Loan Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.
9.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
9.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and the other extensions of credit hereunder.
9.5.    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each of the Administrative Agent and the Collateral Agent for all its
reasonable out-of-pocket costs and expenses reasonably incurred in connection
with (i) the development, negotiation, preparation, execution and delivery of
this Agreement, the Notes and any other documents prepared in connection
herewith or therewith, including any amendment, supplement or modification to
any of the foregoing and (ii) the consummation and administration of the
transactions contemplated hereby and thereby, and the reasonable fees and
disbursements of one counsel to the Administrative Agent, the Collateral Agent
and the Arrangers, taken as a whole (and, to the extent necessary, one local
counsel in each relevant jurisdiction for all such entities, taken as a whole
and, solely in the case of an actual or potential conflict of interest, one
additional local counsel in each relevant jurisdiction to the affected entities
similarly situated, taken as a whole), and security interest filing and
recording fees and expenses, (b) to pay or reimburse the Administrative Agent,
the Collateral Agent and each Lender for all its reasonable costs and expenses
reasonably incurred in connection with the enforcement or preservation of any
rights under this Agreement, the Notes, the other Loan Documents and any such
other documents following the occurrence and during the continuance of an Event
of Default, including without limitation, the reasonable fees and disbursements
of one counsel to the Administrative Agent, the Collateral Agent and the Lenders
and each of their respective affiliates, taken as a whole (and, to the extent
reasonably necessary, one local counsel in each relevant jurisdiction for all
such entities, taken as a whole, and, solely in the case of an actual or
potential conflict of interest, one additional local counsel in each relevant
jurisdiction to the affected entities similarly situated, taken as a whole), (c)
to pay, and indemnify and hold harmless each Lender, each Arranger, the
Collateral Agent and the Administrative Agent from, any and all recording and
filing fees and any and all


-65-



--------------------------------------------------------------------------------





liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the Notes, the other Loan Documents and any such other documents
(without duplication to payments made pursuant to Section 2.19) and (d) to pay,
and indemnify and hold harmless each Lender, each Arranger, the Collateral
Agent, the Administrative Agent and each of their respective Affiliates,
directors, officers, employees, representatives, partners and agents (each, an
“Indemnitee”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance, preservation of rights and administration of
this Agreement, the Notes, the other Loan Documents or the use of the proceeds
of the Term Loans or any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Loan Parties or any of their respective properties and the
reasonable fees and expenses of one legal counsel for the Indemnitees taken as a
whole in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “indemnified liabilities”), provided that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to indemnified
liabilities to the extent (x) determined by the final judgment of a court of
competent jurisdiction to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or any of such Indemnitee’s Related
Persons, (y) resulting from a material breach by such Indemnitee or any of such
Indemnitee’s Related Persons of its material obligations under this Agreement or
the other Loan Documents or (z) related to any dispute solely among Indemnitees
other than any claims against any Indemnitee in its capacity or in fulfilling
its role as an Agent, an Arranger or any similar role under this Agreement and
the other Loan Documents and other than any claims involving any act or omission
on the part of the Borrower or its Subsidiaries; provided, further, that the
Borrower shall in no event be responsible for consequential, indirect, special
or punitive damages to any Indemnitee pursuant to this Section 9.5 except such
consequential, indirect, special or punitive damages required to be paid by such
Indemnitee in respect of any indemnified liabilities. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. To the extent permitted by
applicable law, no Loan Party nor any of their respective Subsidiaries shall
assert, and each Loan Party hereby waives, on behalf of itself and its
Subsidiaries, any claim against each Lender, each Arranger, each Agent and their
respective affiliates, directors, officers, employees, attorneys,
representatives, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Term Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees, on
behalf of themselves and each of their respective Subsidiaries, not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor. All amounts due under this Section 9.5
shall be payable not later than 10 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 9.5 shall be
submitted to the Treasurer of the Borrower (Telecopier No. 713-353-9144), at the
address of the Borrower set forth in Section 9.2 (with copies (which shall not
constitute notice) to the Associate General Counsel of the Borrower at the
respective addresses set forth in Section 9.2), or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section shall survive repayment
of the Term Loans and all other amounts payable hereunder.
9.6.    Successors and Assigns; Participations.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) unless otherwise permitted by Section 6.3 hereof, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment


-66-



--------------------------------------------------------------------------------





or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.
(b)    (%4) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a Disqualified Lender)
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Commitments and the Term Loans
at the time owing to it) with the prior written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Section 7.1(a), 7.1(b), 7.1(i) (in the
case of the Borrower only) or 7.1(j) (in the case of the Borrower only) has
occurred and is continuing, any other Person; and
(B)    the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an affiliate of a Lender or an
Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loans, the amount of the Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default under
Section 7(a), 7.1(b), 7.1(i) (in the case of Borrower only) or 7.1(j) (in the
case of the Borrower only) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its affiliates or Approved
Funds, if any;
(B)    (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (although the Borrower shall not be responsible
for the payment of the recordation fee unless the Borrower has chosen to replace
a Lender pursuant to Section 2.26) and (2) the assigning Lender shall have paid
in full any amounts owing by it to the Administrative Agent;
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(D)    except as provided in Section 2.28, none of the Loan Parties, their
respective Affiliates or any natural person shall be an Assignee hereunder.
For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.18, 2.19,


-67-



--------------------------------------------------------------------------------





2.20 and 9.5 for the period of time in which it was a Lender hereunder. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Commitments of, and principal amount (and
interest amounts) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. Any assignment of any Term
Loan shall be effective only upon appropriate entries with respect thereto being
made in the Register.
(v)    Upon its receipt of an Assignment and Acceptance (executed via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually)), by a transferor
Lender and an Assignee, as the case may be (and, in the case of an Assignee that
is not then a Lender, by the Administrative Agent and the Borrower to the extent
required under paragraph (c) above), together with payment to the Administrative
Agent by the transferor Lender or the Assignee of a recordation and processing
fee of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), the Administrative Agent shall (i) promptly accept such
Assignment and Acceptance, (ii) on the effective date of such transfer
determined pursuant thereto record the information contained therein in the
Register and (iii) give notice of such acceptance and recordation to the
transferor Lender, the Assignee and the Borrower.
(vi)    Notwithstanding anything to the contrary contained in Section 9.6(b), no
consent of the Administrative Agent (and no processing and recordation fee or
administrative questionnaire) shall be required to be obtained, paid or
delivered (as the case may be) for any assignment of Term Loans in any principal
amount as part of a purchase of such Term Loans in accordance with Section 2.28.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
Loan Party or any of their respective controlled Affiliates or any Disqualified
Lender) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Term Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and any
other Loan Document or to otherwise exercise its voting righting rights under
this Agreement and any other Loan Document; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 9.1(a) and (2) directly affects such Participant. Subject to
paragraph (c)(i) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 (subject to
the requirements and limitations of such sections and Sections 2.21 and 2.26 and
it being understood that the documentation required under Section 2.19(e) shall
be delivered solely to the participating Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 9.7(a) as though it were a
Lender.


-68-



--------------------------------------------------------------------------------





(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent that any entitlement to a greater payment results from a change in
any Requirement of Law arising after such Participant became a Participant.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Term Loans
or other obligations under this Agreement (the “Participant Register”). The
entries in a Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of a Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans) except to the extent that such disclosure
is necessary to establish that such Loan is in registered form under Section
5f.103(c) of the United States Treasury Regulations or, if different, under
Sections 871(h) or 881(c) of the Code.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(e)    Subject to Section 9.15, the Borrower authorizes each Lender to disclose
to any Transferee and any prospective Transferee (in each case which agrees to
comply with the provisions of Section 9.15 or confidentiality requirements no
less restrictive on such prospective transferee than those set forth in Section
9.15) any and all financial information in such Lender’s possession concerning
the Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or any other Loan Document or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.
(f)    The Borrower, on behalf of itself and its Affiliates and the Lenders,
expressly acknowledges that the Administrative Agent (in its capacity as such or
as an arranger, bookrunner or other agent hereunder) shall not have any
obligation to monitor whether assignments or participations are made to
Disqualified Lenders and none of the Borrower, the Lenders or any of their
respective Affiliates will bring any claim to such effect. The Administrative
Agent shall have the right to disclose the list of Disqualified Lenders to any
Lender requesting the same.
9.7.    Adjustments; Setoff.
(a)    Except to the extent that this Agreement, any other Loan Document or a
court order expressly provides or permits for payments to be allocated to a
particular Lender or to the Lenders, if any Lender (a “Benefited Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment or participation made pursuant to Section 9.6 or
in connection with an Auction that is permitted under Section 2.28), or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, pursuant to events or proceedings of the nature referred to in
Section 7.1(i) or (j), or otherwise), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Notwithstanding anything
to the contrary contained in this Section 9.7(a), no purchase of Term Loans in
connection with an Auction that is permitted under Section 2.28


-69-



--------------------------------------------------------------------------------





(and no payment made or cancellation of such Term Loans in connection therewith)
and no extension of Term Loans that is permitted under Section 2.27 shall
constitute a payment of any of such Term Loans for purposes of this Section 9.7.
(b)    In addition to any rights and remedies of the Lenders provided by law and
subject to the terms of the Guarantee and Collateral Agreement, each Lender
shall have the right, without notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon
any Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such application.
9.8.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.
9.9.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.10.    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
9.11.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.12.    Submission To Jurisdiction; Waivers.
(a)    Subject to clause (b)(iii) of this Section 9.12, each party hereto hereby
irrevocably and unconditionally submits for itself and its property in any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof, in each case that are located
in the Borough of Manhattan, The City of New York;
(b)    The Borrower hereby irrevocably and unconditionally:


-70-



--------------------------------------------------------------------------------







(i)    agrees that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(ii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(iii)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of any
Agent, any Arranger or any Lender to sue in any other jurisdiction; and
(iv)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
9.13.    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Arrangers shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement and the other Loan Documents;
(c)    the Agents, the Arrangers, the Lenders and their Affiliates may have
economic interests that conflict with those of the Borrower; and
(d)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
9.14.    Releases of Guarantees and Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Lender (and each such Lender hereby
expressly consents) (without requirement of notice to or consent of any Lender
except as expressly required by Section 9.1(a)) to take any action requested by
the Borrower having the effect of releasing any Collateral or Guarantor from its
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.1(a), including, in each case and without limitation,
any sale, transfer or other disposition of any Collateral or Guarantor (other
than to the Borrower or another Guarantor), including as a result of any
investments of Collateral in non-Guarantor Subsidiaries to the extent not
prohibited by the Loan Documents, (ii) to the extent any such release is
permitted at such time pursuant to the Collateral Agency and Intercreditor
Agreement and/or the Guarantee and Collateral Agreement or (iii) under the
circumstances described in paragraphs (b) or (c) below (and, upon the
consummation of any such transaction in preceding clause (i), (ii) or (iii),
such Collateral shall be disposed of free and clear of all Liens under the
Security Documents and/or such Guarantor shall be released from its obligations
under the Guarantee and Collateral Agreement).
(b)    Subject to the terms of the Collateral Agency and Intercreditor
Agreement, at such time as the Term Loans and the other obligations under the
Loan Documents (other than obligations under or in respect of Swap Agreements)
shall have been paid in full, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the


-71-



--------------------------------------------------------------------------------





Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Lenders hereby agree, and each of the Administrative Agent
and the Collateral Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender) to take any action
required by the Borrower having the effect of releasing a Guarantor from its
guarantee obligations hereunder and as a Grantor under the Security Documents if
(i) such Guarantor constitutes an Excluded Subsidiary and is not required to be
a Guarantor of the Term Loans pursuant to Section 5.8, (ii) all or substantially
all of the assets of such Guarantor have been sold or otherwise disposed of
(including by way of merger or consolidation) to a Person that is not a Borrower
or a Guarantor or (iii) such Guarantor has been liquidated or dissolved.
(d)    In connection with any release of Collateral of the type described above
in clause (a) or (c) or any other transaction involving Collateral which
transaction is not prohibited by the Loan Documents, notwithstanding anything to
the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (and each such Lender hereby expressly consents) (without
requirement of notice to or consent of any Lender except as expressly required
by Section 9.1(a)) to take any action with respect to the Collateral requested
by the Borrower to the extent necessary to permit such release or other
transaction, including without limitation, directing the Collateral Agent to
execute agreements (including, without limitation, with third parties) with
respect to any Collateral, upon the delivery to the Administrative Agent and
Collateral Agent of a certificate signed by an officer of the Borrower stating
that such action and the release of the Collateral or other transaction, as
applicable, is permitted by each Secured Debt Document.
9.15.    Confidentiality. Each Agent, each Arranger and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party,
the Administrative Agent or any Lender pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent any Agent, any Arranger or
any Lender from disclosing any such information (a) to the Administrative Agent,
any other Lender or any affiliate thereof (so long as such affiliate agrees to
be bound by the provisions of this Section 9.15), (b) subject to an agreement to
comply with provisions no less restrictive than this Section 9.15, to any actual
or prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, officers, agents, attorneys, accountants, partners and
other professional advisors or those of any of its affiliates, (d) upon the
request or demand, or in accordance with the requirements (including reporting
requirements), of any Governmental Authority having jurisdiction over such
Lender, provided that to the extent permitted by law, such Lender shall promptly
notify the applicable Loan Party of such disclosure (except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority), (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law or other legal process, provided
that to the extent permitted by law, such Lender shall promptly notify the
applicable Loan Party of such disclosure (except with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examination or regulatory authority), (f) if requested or required to
do so in connection with any litigation or similar proceeding; provided that to
the extent permitted by law, such Lender shall promptly notify the applicable
Loan Party of such disclosure, (g) to the extent such information has been
independently developed by such Lender or that has been publicly disclosed other
than in breach of this Agreement, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.
Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by the Borrower or the Administrative Agent pursuant
to, or in the course of administering this Agreement or the other Loan
Documents, will be syndicate-level information, which may (except as provided in
the following paragraph) contain material non-public information concerning the
Borrower and its Affiliates and their related parties or their respective
securities. Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information, (ii) it has identified in its
administrative questionnaire a credit contact who may receive


-72-



--------------------------------------------------------------------------------





information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws and (iii) it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
The Borrower acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its subsidiaries or their securities) (each, a
“Public Lender”) and, if documents required to be delivered pursuant to Section
5.1 or 5.2 or otherwise are being distributed through the Platform, the Borrower
agrees to designate those documents or other information that are suitable for
delivery to the Public Lenders as such. Any document that the Borrower has
indicated contains non-public information shall not be posted on that portion of
the Platform designated for such Public Lenders. If the Borrower has not
indicated whether a document delivered pursuant to Section 5.1 or 5.2 contains
non-public information, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to the Borrower,
its Subsidiaries and their securities. The Borrower acknowledges and agrees that
copies of the Loan Documents may be distributed to Public Lenders (unless the
Borrower promptly notifies the Administrative Agent that any such document
contains material non-public information with respect to the Borrower or its
securities).
9.16.    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.17.    U.S.A. Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act. The Borrower
shall, and shall cause each of its Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the Patriot Act.
9.18.    No Fiduciary Duty. Each Agent, each Lender, the Arrangers and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Borrower,
its stockholders and/or its affiliates. The Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its affiliates, on the
other. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto. None of the Arrangers
identified on the cover page or signature pages of this Agreement shall have any
rights, powers, obligations, liabilities, responsibilities or duties under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender hereunder. Without limiting any other provision of this
Article, none of such Arrangers in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender, the
Administrative Agent or any other Person by reason of this Agreement or any
other Loan Document.


-73-



--------------------------------------------------------------------------------





9.19.    Lien Sharing and Priority Confirmation. Each Lender party to this
Agreement, and the Administrative Agent on behalf of the Lenders, hereby agree
that:
(a)    all First Lien Obligations will be and are secured equally and ratably by
all First Liens at any time granted by the Borrower or any other Grantor to
secure any Obligations (as defined in the Collateral Agency and Intercreditor
Agreement) in respect of this Agreement and the Loan Documents and the Series of
First Lien Debt represented thereby, whether or not upon property otherwise
constituting collateral for such Obligations (as defined in the Collateral
Agency and Intercreditor Agreement) in respect of this Agreement and the Loan
Documents and the Series of First Lien Debt represented thereby and that all
such First Liens will be enforceable by the Collateral Agent for the benefit of
all holders of First Lien Obligations equally and ratably;
(b)    the Administrative Agent and each of the Lenders in respect of the
Obligations (as defined in the Collateral Agency and Intercreditor Agreement) in
respect of this Agreement and the Loan Documents and the Series of First Lien
Debt represented thereby are bound by the provisions of the Collateral Agency
and Intercreditor Agreement, including without limitation (i) the provisions
relating to the ranking of First Liens and the order of application of proceeds
from enforcement of First Liens and (ii) the provisions of Section 8.22 thereof;
and
(c)    the Administrative Agent and each of the Lenders consent to and direct
the Collateral Agent to perform the Collateral Agent’s obligations under the
Collateral Agency and Intercreditor Agreement and the other Security Documents.
The foregoing provisions of this Section 9.19 are intended for the enforceable
benefit of, and will be enforceable as a third party beneficiary by, all holders
of each existing and future Series of First Lien Debt, each existing and future
First Lien Representative, all holders of each existing and future Series of
Second Lien Debt, each existing and future Second Lien Representative and the
Collateral Agent.
9.20.    First Lien Debt. The Borrower, the Administrative Agent and the Lenders
hereby provide that this Agreement and the other Loan Documents (and the
Obligations hereunder and thereunder) shall constitute First Lien Debt for
purposes of the Collateral Agency and Intercreditor Agreement.
9.21.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

i.a reduction in full or in part or cancellation of any such liability;

ii.    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


-74-



--------------------------------------------------------------------------------







iii.    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.






-75-



--------------------------------------------------------------------------------








IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
 
BORROWER:
 
 
 
 
CALPINE CORPORATION
 
 
 
 
By:
  /s/ ZAMIR RAUF
 
 
Name: Zamir Rauf
Title: Executive Vice President and Chief Financial Officer





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as Administrative Agent and a Lender
 
 
 
 
 
 
By:
  /s/ LISA HANSON
 
 
Name: Lisa Hanson
Title: Vice President





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





 
MUFG UNION BANK, N.A.,
 
as Collateral Agent
 
 
 
 
 
 
By:
  /s/ SONIA N. FLORES
 
 
Authorized Signatory
 
 
Name: Sonia Flores
Title: Vice President









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






SCHEDULES TO THE CREDIT AGREEMENT





--------------------------------------------------------------------------------





Schedule 1.1A
Term Commitment Amounts






COMMITMENT PARTY
COMMITMENT AMOUNT
MORGAN STANLEY BANK, N.A.
$950,000,000






--------------------------------------------------------------------------------





Schedule 1.1B
Legacy Properties


Owner
Real Property Location
Baytown Energy Center, LLC
Gas fired power generation facility located at 8605 FM 1405 Rd,
Baytown, Texas 77523
Chambers County, Texas
Channel Energy Center, LLC
Gas fired power generation facility located at 12000 Lawndale St., Houston, TX
77017
Harris County, Texas
Corpus Christi Cogeneration, LLC
Gas fired power generation facility located at 3952 Buddy Lawrence Drive
Corpus Christi, TX 78407
Nueces County, Texas
Delta Energy Center, LLC
Gas fired power generation facility located at 1200 Arcy Lane
Pittsburg, CA 94565
Contra Costa County, CA
Freestone Power Generation, LLC
75% undivided interest as tenants in common in Tract 1 and 100% interest in
Tract 2 in a gas fired power generation facility located at 1366 FM 488
Fairfield, TX 75840
Freestone County, Texas
Los Medanos Energy Center LLC
Gas fired power generation facility located at 750 East 3rd St
Pittsburg, CA 94565
Contra Costa County, California
Pastoria Energy Facility L.L.C.
Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road
Lebec, CA 93243
Kern County, California
Pine Bluff Energy, LLC
Gas fired power generation facility located at 5301 Fairfield Rd.
Pine Bluff, AR 71601
Jefferson County, Arkansas
Zion Energy LLC
Gas fired power generation facility located at 5701 9th Street
Zion, IL 60099
Lake County, Illinois
RockGen Energy LLC




Gas fired power generation facility located at 2346 Clearview Road, Cambridge,
WI 53523 (Dane County, Wisconsin)












--------------------------------------------------------------------------------







Unit
Owner
Real Property Location
Unit 1
Aidlin
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 2
Bear Canyon
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 3
Sonoma (aka SMUDGEO)
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 4
West Ford Flat (Moody Parcel and Thorne Parcel)
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Units 5&6
McCabe
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Units 7&8
Ridge Line
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Units 9&10
Fumarole
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 11
Eagle Rock
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 12
Cobb Creek
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 13
Big Geysers
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 14
Sulpher Springs
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 16
Quicksilver
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 17
Lakeview
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 18
Socrates
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 19
Calistoga
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County and Sonoma County,
California
Unit 20
Grant
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California








--------------------------------------------------------------------------------





Schedule 1.1C
Conectiv Properties
Owned Real Property


Owner
Common Name and Address
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Delaware City Combustion Turbine Site 
1812 River Road, New Castle, DE 19720
New Castle County, Delaware
Calpine Bethlehem, LLC (f/k/a Conectiv Bethlehem, LLC)


Bethlehem Power Plant 
2254 Applebutter Road - Bethlehem, PA 18015
Northampton County, Pennsylvania
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Hay Road Site 
198 Hay Road
Wilmington, DE 19809
New Castle County, Delaware
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Edge Moor Power Plant Site 
200 Hay Road, Wilmington, DE 19809
New Castle County, Delaware
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Deepwater 
373 N. Broadway
Pennsville, NJ 08070
Salem County, New Jersey



Leased Real Property


Lessee
Common Name and Address
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC).
Cumberland Combustion Turbine 
4001 Main Street E
Millville, NJ 08332
Cumberland County, New Jersey
Calpine Vineland Solar, LLC (f/k/a Conectiv Vineland Solar, LLC)
Vineland Solar Plant Site 
1776 South Mill Road
Vineland, NJ 08360
Cumberland County, New Jersey
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Merrill Creek Reservoir 
Harmony Township, NJ 08865
Warren County, New Jersey 
*Not a Mortgaged Property






--------------------------------------------------------------------------------





Eased Real Property


Easement Holder
Common Name and Address
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Bayview Combustion Turbine Site 
22872 Bayview Circle
Cape Charles, VA 23310
Northampton County, Virginia
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)


Carll’s Corner Combustion Turbine Site 
1623 S. Burlington Road,
Bridgeton, NJ 08302
Cumberland County, New Jersey
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Christiana Combustion Turbine Site 
201 & 301 Christiana Ave.
Wilmington, DE 19801
New Castle County, Delaware
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Crisfield Combustion Turbine Site 
4079 Crisfield Highway
Crisfield, MD 21817
Somerset County, Maryland
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Mickleton Combustion Turbine Site 
176 Harmony Road
Mickleton, NJ 08056
Gloucester County, New Jersey
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Sherman Combustion Turbine Site 
2600 S. Orchard Road,
Vineland, NJ 08360
Cumberland County, New Jersey
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Tasley Combustion Turbine Site 
21417 Taylor Road
Tasley, VA 23441
Accomack County, Virginia
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
West Combustion Turbine Site 
1508 Newport Gap Pike,
Wilmington, DE 19808
New Castle County, Delaware
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Edge Moor Gas Transmission Line 
24” O.D. Natural Gas Pipeline, Claymont to Wilmington, DE
New Castle County, Delaware






--------------------------------------------------------------------------------





Schedule 1.1D
DPME Properties


Owned Real Property




Owner
Common Name and Address
Metcalf Energy Center, LLC
Metcalf Energy Center 
Gas fired power generation facility located at One Blanchard Road
Coyote, CA 95013
Santa Clara County, California





Leased Real Property


Lessee
Common Name and Address
Deer Park Energy Center LLC (converted from Deer Park Energy Center Limited
Partnership)
Gas fired power generation facility located at 5665 Highway 225
Deer Park, TX 77536
*Not a Mortgaged Property






--------------------------------------------------------------------------------





Schedule 1.1E
Generating Plants


Calpine Mid-Atlantic Generation,
LLC (f/k/a Conectiv Delmarva
Generation, LLC)


Edge Moor 3-5
Hay Road 1-8
Christiana*
Edge Moor 10
Delaware City
Tasley*
West*
Crisfield*
Bayview*


Calpine Bethlehem, LLC (f/k/a
Conectiv Bethlehem, LLC)


Bethlehem 1-8


Calpine Vineland Solar, LLC (f/k/a Conectiv
Vineland Solar, LLC)


Vineland Solar



Calpine New Jersey Generation,
LLC (f/k/a Conectiv Atlantic
Generation, LLC)


Carll’s Corner*
Cumberland 1 & 2
Mickleton*
Sherman Avenue*
Deepwater 1 & 6


* Subject to easement granted by an Affiliate of Parent.







--------------------------------------------------------------------------------





Schedule 3.6
Subsidiaries


Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)
1066917 Ontario Inc.†
Ontario, Canada
50.00
%
50.00% owned by Atlantic Packaging Product Ltd.
Anacapa Land Company, LLC
Delaware
100.00
%
 
Anderson Springs Energy Company
California
100.00
%
 
Auburndale Peaker Energy Center, LLC
Delaware
100.0
%
 
Aviation Funding Corp.
Delaware
100.00
%
 
Baytown Energy Center, LLC (converted from Baytown Energy Center, LP)
Delaware
100.00
%
 
Bethpage Energy Center 3, LLC
Delaware
100.00
%
 
Big Blue River Wind Farm, LLC
Delaware
100.00
%
 
Bluestone Wind, LLC
Delaware
100.00
%
 
Jack A. Fusco Energy Center, LLC
Delaware
100.00
%
 
Buffalo Springs Wind, LLC
Delaware
100.00
%
 
Butter Creek Energy Center, LLC
Delaware
100.00
%
 
Byron Highway Energy Center, LLC
Delaware
100.00
%
 
CalBatt Energy Storage, LLC
Delaware
100.00
%
 
CalGen Expansion Company, LLC
Delaware
100.00
%
 
CalGen Project Equipment Finance Company Three, LLC
Delaware
100.00
%
 
Calnex Holdings, LLC
Delaware
100 Class A Membership Interests


 
Calpine Acquisition Company, LLC
Delaware
100.00
%
 
Calpine Acquisition Company II, LLC
Delaware
100.00
%
 
Calpine Acquisition Company III, LLC
Delaware
100.00
%
 
Calpine Administrative Services Company, Inc.
Delaware
100.00
%
 
Calpine Agnews, Inc.
California
100.00
%
 
Calpine Auburndale Holdings, LLC
Delaware
100.00
%
 
Calpine Bethlehem, LLC
Delaware
100.00
%
 
Calpine Bosque Energy Center, LLC
Delaware
100.00
%
 
Calpine c*Power, Inc.
Delaware
100.00
%
 
Calpine CalGen Holdings, Inc.
Delaware
100.00
%
 
Calpine Calistoga Holdings, LLC
Delaware
100.00
%
 
 
 
 
 
 
 
 
 
 1 A Subsidiary marked with a “†” is a Foreign Subsidiary.


 
 






--------------------------------------------------------------------------------





Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)
Calpine Canada Energy Ltd.
Nova Scotia, Canada
100.00
%
 
Calpine Canada Energy Finance ULC†
Nova Scotia, Canada
100.00
%
 
Calpine CCFC GP, LLC (converted from Calpine CCFC GP, Inc.)
Delaware
100.00
%
 
Calpine CCFC LP, LLC (converted from Calpine CCFC LP, Inc.)
Delaware
100.00
%
 
Calpine Central Texas GP, Inc.
Delaware
100.00
%
 
Calpine Central, Inc.
Delaware
100.00
%
 
Calpine Central-Texas, Inc.
Delaware
100.00
%
 
Calpine Cogeneration Corporation
Delaware
100.00
%
 
Calpine Construction Finance Company, L.P.
Delaware
100.00
%
 
Calpine Construction Management Company, Inc.
Delaware
100.00
%
 
Calpine Development Holdings, Inc.
Delaware
100.00
%
 
Calpine Eastern Corporation
Delaware
100.00
%
 
Calpine Edinburg, Inc.
Delaware
100.00
%
 
Calpine Energy Financial Holdings, LLC
Delaware
100.00
%
 
Calpine Energy Services GP, LLC
Delaware
100.00
%
 
Calpine Energy Services Holdco LLC
Delaware
100.00
%
 
Calpine Energy Services Holdco II, LLC
Delaware
100.00
%
 
Calpine Energy Services LP, LLC
Delaware
100.00
%
 
Calpine Energy Services, L.P.
Delaware
100.00
%
 
Calpine Energy Solutions, LLC
Delaware
100.00
%
 
Calpine Fore River Energy Center, LLC
Delaware
100.00
%
 
Calpine Fore River Operating Company, LLC
Delaware
100.00
%
 
Calpine Foundation
Delaware
100.00
%
 
Calpine Fuels Corporation
California
100.00
%
 
Calpine GEC Holdings, LLC
Delaware
100.00
%
 
Calpine Generating Company, LLC
Delaware
100.00
%
 
Calpine Geysers Company, LLC
Delaware
100.00
%
 
Calpine Gilroy 1, LLC
Delaware
100.00
%
 
Calpine Gilroy Cogen, L.P.
Delaware
100.00
%
 
Calpine Global Services Company, Inc.
Delaware
100.00
%
 
Calpine Granite Holdings, LLC
Delaware
100.00
%
 
Calpine Greenfield (Holdings) Corporation
Delaware
100.00
%
 
Calpine Greenleaf Holdings, Inc.
Delaware
100.00
%
 
Calpine Greenleaf, Inc.
Delaware
100.00
%
 
Calpine Guadalupe GP, LLC
Delaware
100.00
%
 
Calpine Guadalupe LP, LLC
Delaware
100.00
%
 
Calpine Hidalgo Energy Center, L.P. (converted from a Texas limited partnership
to a Delaware limited partnership)
Delaware
100.00
%
 
Calpine Hidalgo Holdings, Inc.
Delaware
100.00
%
 






--------------------------------------------------------------------------------





Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)
Calpine Hidalgo, Inc.
Delaware
100.00
%
 
Calpine Holdings, LLC
Delaware
100.00
%
 
Calpine Holdings Development, LLC
Delaware
100.00
%
 
Calpine International Holdings, LLC
Delaware
100.00
%
 
Calpine Kennedy Operators, Inc.
New York
100.00
%
 
Calpine KIA, Inc.
New York
100.00
%
 
Calpine King City Cogen, LLC
Delaware
100.00
%
 
Calpine King City, Inc.
Delaware
100.00
%
 
Calpine Leasing Inc.
Delaware
100.00
%
 
Calpine Long Island, Inc.
Delaware
100.00
%
 
Calpine Magic Valley Pipeline, LLC
Delaware
100.00
%
 
Calpine Mexican Holdings, LLC
Delaware
100.00
%
 
Calpine Mid-Atlantic Development, LLC
Delaware
100.00
%
 
Calpine Mid-Atlantic Energy, LLC
Delaware
100.00
%
 
Calpine Mid-Atlantic Generation, LLC
Delaware
100.00
%
 
Calpine Mid-Atlantic Marketing, LLC
Delaware
100.00
%
 
Calpine Mid-Atlantic Operating, LLC
Delaware
100.00
%
 
Calpine Mid Merit, LLC
Delaware
100.00
%
 
Calpine Mid-Merit II, LLC
Delaware
100.00
%
 
Calpine Monterey Cogeneration, Inc.
California
100.00
%
 
Calpine MVP, LLC
Delaware
100.00
%
 
Calpine New Jersey Generation, LLC
Delaware
100.00
%
 
Calpine Newark, LLC
Delaware
100.00
%
 
Calpine Northbrook Holdings Corporation
Delaware
100.00
%
 
Calpine Northbrook Investors, LLC
Delaware
100.00
%
 
Calpine Northbrook Project Holdings, LLC
Delaware
100.00
%
 
Calpine Operating Services Company, Inc.
Delaware
100.00
%
 
Calpine Operations Management Company, Inc.
Delaware
100.00
%
 
Calpine Pasadena Cogeneration, Inc.
Delaware
100.00
%
 
Calpine Philadelphia, Inc.
Delaware
100.00
%
 
Calpine Pittsburg, LLC
Delaware
100.00
%
 
Calpine Power Company
California
100.00
%
 
Calpine Power Management, LLC (converted from Calpine Power Management, LP)
Delaware
100.00
%
 
Calpine Power, Inc.
Virginia
100.00
%
 
Calpine PowerAmerica, LLC (converted from Calpine PowerAmerica, LP)
Delaware
100.00
%
 
Calpine PowerAmerica-CA, LLC
Delaware
100.00
%
 
Calpine PowerAmerica-MA, LLC
Delaware
100.00
%
 
Calpine PowerAmerica-ME, LLC
Delaware
100.00
%
 
Calpine Project Holdings, Inc.
Delaware
100.00
%
 
Calpine Receivables, LLC
Delaware
100.00
%
 
Calpine Retail Holdings, LLC
Delaware
100.00
%
 






--------------------------------------------------------------------------------





Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)
Calpine Riverside Holdings, LLC
Delaware
100.00
%
 
Calpine Russell City, LLC
Delaware
100.00
%
 
Calpine Siskiyou Geothermal Partners, L.P.
California
100.00
%
 
Calpine Solar Development Holdings, LLC
Delaware
100.00
%
 
Calpine Solar, LLC
Delaware
100.00
%
 
Calpine Steamboat Holdings, LLC
Delaware
100.00
%
 
Calpine Stony Brook Operators, Inc.
New York
100.00
%
 
Calpine Stony Brook, Inc.
New York
100.00
%
 
Calpine TCCL Holdings, Inc.
Delaware
100.00
%
 
Calpine Texas Cogeneration, Inc.
Delaware
100.00
%
 
Calpine Texas Pipeline GP, LLC
Delaware
100.00
%
 
Calpine Texas Pipeline LP, LLC
Delaware
100.00
%
 
Calpine Texas Pipeline, L.P.
Delaware
100.00
%
 
Calpine ULC I Holding, LLC
Delaware
100.00
%
 
Calpine University Power, Inc.
Delaware
100.00
%
 
Calpine Vineland Solar, LLC
Delaware
100.00
%
 
Calpine Wind Holdings, LLC
Delaware
100.00
%
 
Calpine York Holdings, LLC
Delaware
100.00
%
 
Cavallo Energy Texas LLC
Texas
100.00
%
 
CCFC Finance Corp.
Delaware
100.00
%
 
CCFC Preferred Holdings, LLC
Delaware
100.00
%
 
CCFC Sutter Energy, LLC
Delaware
100.00
%
 
CES Marketing IX, LLC
Delaware
100.00
%
 
CES Marketing X, LLC
Delaware
100.00
%
 
Champion Energy Marketing LLC
Delaware
100.00
%
 
Champion Energy Services, LLC
Texas
100.00
%
 
Champion Energy, LLC
Texas
100.00
%
 
Channel Energy Center, LLC (converted from Channel Energy Center, LP)
Delaware
100.00
%
 
Chisholm Breeze Wind, LLC
Delaware
100.00
%
 
Clear Lake Cogeneration Limited Partnership (converted from a Texas limited
partnership to a Delaware limited partnership)
Delaware
100.0
%
 
CM Greenfield Power Corp.†
Ontario, Canada
50.00
%
50.00% owned by MIT Power Canada Investment Inc.
Corpus Christi Cogeneration, LLC (converted from Corpus Christi Cogeneration LP)
Delaware
100.00
%
 
CPN 3rd Turbine, Inc.
Delaware
100.00
%
 
CPN Acadia, Inc.
Delaware
100.00
%
 
CPN Bethpage 3rd Turbine, Inc.
Delaware
100.00
%
 
CPN Cascade, Inc.
Delaware
100.00
%
 






--------------------------------------------------------------------------------





Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)
CPN Clear Lake, Inc.
Delaware
100.00
%
 
CPN Insurance Corporation
Hawaii
100.00
%
 
CPN Pipeline Company
Delaware
100.00
%
 
CPN Pryor Funding Corporation
Delaware
100.00
%
 
CPN Telephone Flat, Inc.
Delaware
100.00
%
 
CPN Wild Horse Geothermal LLC
Delaware
100.00
%
 
Creed Energy Center, LLC
Delaware
100.00
%
 
Deer Park Energy Center LLC (converted from Deer Park Energy Center Limited
Partnership)
Delaware
100.00
%
 
Deer Park Holdings, LLC
Delaware
100.00
%
 
Delta, LLC
Delaware
100.00
%
 
Delta Energy Center, LLC
Delaware
100.00
%
 
Freeport Energy Center, LLC (converted from Freeport Energy Center, LP)
Delaware
100.00
%
 
Freestone Power Generation, LLC (converted from Freestone Power Generation LP)
Delaware
100.00
%
 
Garrison Energy Center LLC
Delaware
100.00
%
 
GEC Bethpage Inc.
Delaware
100.00
%
 
GEC Holdings, LLC
Delaware
100.00
%
 
Geysers Holdings LLC
Delaware
100.00
%
 
Geysers Intermediate Holdings LLC
Delaware
100.00
%
 
Geysers Power Company, LLC
Delaware
100.00
%
 
Geysers Power I Company
Delaware
100.00
%
 
Gilroy Energy Center, LLC
Delaware
100.00
%
 
Goose Haven Energy Center, LLC
Delaware
100.00
%
 
Grange Hall Wind, LLC
Delaware
100.00
%
 
Granite Ridge Energy, LLC
Delaware
100.00
%
 
Granite Ridge Operating, LLC
Delaware
100.00
%
 
Greenfield Energy Centre, L.P.†
Ontario, Canada
50.000
%
49.996% directly owned by MIT Power Canada LP Inc. and 0.004% indirectly owned
by MIT Power Canada Investment Inc.
Guadalupe Peaking Energy Center, LLC
Delaware
100.00
%
 
Guadalupe Power Partners, LP
Delaware
100.00
%
 
Hermiston Power LLC (converted from Hermiston Power Partnership)
Delaware
100.00
%
 
High Bridge Wind, LLC
Delaware
100.00
%
 






--------------------------------------------------------------------------------





Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)
Horizon Hill Wind, LLC
Delaware
100.00
%
 
Idlewild Fuel Management Corp.
Delaware
100.00
%
 
JMC Bethpage, Inc.
Delaware
100.00
%
 
Johana Energy Center, LLC
Delaware
100.00
%
 
Johanna Energy Storage, LLC
Delaware
100.00
%
 
KIAC Partners
New York
100.00
%
 
KC Wind, LLC
Delaware
100.00
%
 
Long Mountain Wind, LLC
Delaware
100.00
%
 
Los Esteros Critical Energy Facility, LLC
Delaware
100.00
%
 
Los Esteros Holdings, LLC
Delaware
100.00
%
 
Los Medanos Energy Center LLC
Delaware
100.00
%
 
Magic Valley Pipeline, L.P.
Delaware
100.00
%
 
Mankato Holdings, LLC
Delaware
100.00
%
 
Metcalf Energy Center, LLC
Delaware
100.00
%
 
Metcalf Funding, LLC
Delaware
100.00
%
 
Metcalf Holdings, LLC
Delaware
100.00
%
 
Mission Rock Energy Center, LLC
Delaware
100.00
%
 
Modoc Power, Inc.
California
100.00
%
 
Morgan Energy Center, LLC
Delaware
100.0
%
 
Mount Hoffman Geothermal Company, L.P.
California
100.00
%
 
NAPB Holdco, LLC
Delaware
100.00
%
 
NAPGS Holdco, LLC
Delaware
100.00
%
 
New Development Holdings, LLC
Delaware
100.00
%
 
New Steamboat Holdings, LLC
Delaware
100.00
%
 
Nissequogue Cogen Partners
New York
100.00
%
 
North American Power and Gas Services, LLC
Delaware
100.00
%
 
North American Power and Gas, LLC
Delaware
100.00
%
 
North American Power Business, LLC
Delaware
100.00
%
 
Nova Power, LLC
Delaware
100.00
%
 
NTC Five, Inc.
Delaware
100.00
%
 
O.L.S. Energy-Agnews, Inc.
Delaware
100.00
%
 
Osprey Energy Center, LLC
Delaware
100.00
%
 
Otay Mesa Energy Center, LLC (changed its name from Otay Acquisition Company,
LLC on 5/1/2010)
Delaware
100.00
%
 
Otay Holdings, LLC
Delaware
100.00
%
 
Pasadena Cogeneration L.P.
Delaware
100.00
%
 
Pasadena Cogen LLC
Delaware
100.00
%
 
Pastoria Energy Center, LLC
Delaware
100.00
%
 
Pastoria Energy Facility L.L.C.
Delaware
100.00
%
 
Pastoria Solar Energy Company, LLC
Delaware
100.00
%
 
Philadelphia Biogas Supply, Inc.
Delaware
100.00
%
 
Pine Bluff Energy, LLC
Delaware
100.00
%
 






--------------------------------------------------------------------------------





Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)
Pioneer Valley Energy Center, LLC
Delaware
100.00
%
 
Power Contract Financing, L.L.C.
Delaware
100.00
%
 
Rancho Dominguez Energy Center, LLC
Delaware
100.00
%
 
Rio Hondo Energy Center, LLC
Delaware
100.00
%
 
RockGen Energy LLC
Wisconsin
100.00
%
 
Russell City Energy Company, LLC
Delaware
75.00
%
25.00% owned by Aircraft Services Corporation
SoCal Development Holdings, LLC
Delaware
100.00
%
 
South Point Energy Center, LLC
Delaware
100.00
%
 
South Point Holdings, LLC
Delaware
100.00
%
 
Stony Brook Cogeneration Inc.
Delaware
100.00
%
 
Stony Brook Fuel Management Corp.
Delaware
100.00
%
 
Sutter Dryers, Inc.
California
100.00
%
 
TBG Cogen Partners
New York
100.00
%
 
Texas City Cogeneration, LLC (converted from Texas City Cogeneration, L.P.)
Delaware
100.00
%
 
Texas Cogeneration Five, Inc.
Delaware
100.00
%
 
Texas Cogeneration One Company
Delaware
100.00
%
 
The Calpine Employee Relief Fund
Texas
100.00
%
 
Thermal Power Company
California
100.00
%
 
Washington Parish Energy Center One, LLC
Delaware
100.00
%
 
Washington Parish Holdings, LLC
Delaware
100.00
%
 
Westbrook Blackstart, LLC
Delaware
100.00
%
 
Westbrook Energy Center, LLC
Delaware
100.00
%
 
White Rock Wind East, LLC
Delaware
100.00
%
 
White Rock Wind West, LLC
Delaware
100.00
%
 
Whitby Cogeneration Limited Partnership†
Ontario, Canada
50.00
%
50.00% owned by Atlantic Packaging Product Ltd.
Zion Energy LLC
Delaware
100.00
%
 








--------------------------------------------------------------------------------





Schedule 3.18(a)
UCC Filing Jurisdictions


Name of Grantor
UCC Filing Jurisdiction/Office
Calpine Corporation
Secretary of State of Delaware
Anacapa Land Company, LLC
Secretary of State of Delaware
Anderson Springs Energy Company
Secretary of State of California
Aviation Funding Corp.
Secretary of State of Delaware
Baytown Energy Center, LLC
Secretary of State of Delaware
CalGen Expansion Company, LLC
Secretary of State of Delaware
CalGen Project Equipment Finance Company Three, LLC
Secretary of State of Delaware
Calpine Administrative Services Company, Inc.
Secretary of State of Delaware
Calpine Auburndale Holdings, LLC
Secretary of State of Delaware
Calpine Bethlehem, LLC
Secretary of State of Delaware
Pennsylvania Department of State (with respect to additional TU filing)
Calpine c*Power, Inc.
Secretary of State of Delaware
Calpine CalGen Holdings, Inc.
Secretary of State of Delaware
Calpine Calistoga Holdings, LLC
Secretary of State of Delaware
Calpine Central Texas GP, Inc.
Secretary of State of Delaware
Calpine Central, Inc.
Secretary of State of Delaware
Calpine Central-Texas, Inc.
Secretary of State of Delaware
Calpine Cogeneration Corporation
Secretary of State of Delaware
Calpine Construction Management Company, Inc.
Secretary of State of Delaware
Calpine Eastern Corporation
Secretary of State of Delaware
Calpine Edinburg, Inc.
Secretary of State of Delaware
Calpine Energy Services GP, LLC
Secretary of State of Delaware
Calpine Energy Services LP, LLC
Secretary of State of Delaware
Calpine Fuels Corporation
Secretary of State of California
Calpine Generating Company, LLC
Secretary of State of Delaware
Calpine Geysers Company, LLC
Secretary of State of Delaware
Calpine Gilroy 1, LLC
Secretary of State of Delaware
Calpine Global Services Company, Inc.
Secretary of State of Delaware
Calpine Hidalgo Energy Center, L.P.
Secretary of State of Delaware
Calpine Hidalgo Holdings, Inc.
Secretary of State of Delaware
Calpine Hidalgo, Inc.
Secretary of State of Delaware
Calpine Kennedy Operators, Inc.
Secretary of State of New York
Calpine KIA, Inc.
Secretary of State of New York
Calpine King City, Inc.
Secretary of State of Delaware
Calpine Leasing Inc.
Secretary of State of Delaware
Calpine Long Island, Inc.
Secretary of State of Delaware
Calpine Magic Valley Pipeline, LLC
Secretary of State of Delaware
Calpine Mid-Atlantic Energy, LLC
Secretary of State of Delaware






--------------------------------------------------------------------------------





Name of Grantor
UCC Filing Jurisdiction/Office
Calpine Mid-Atlantic Generation, LLC
Secretary of State of Delaware
Maryland Department of Assessment and Taxation (with respect to additional TU
filing)
Virginia State Corporation Commission (with respect to additional TU filing)
Calpine Mid-Atlantic Marketing, LLC
Secretary of State of Delaware
Calpine Mid-Atlantic Operating, LLC
Secretary of State of Delaware
Calpine MVP, LLC
Secretary of State of Delaware
Calpine Newark, LLC
Secretary of State of Delaware
Calpine New Jersey Generation, LLC
Secretary of State of Delaware
New Jersey Division of Revenue (with respect to additional TU filing)
Calpine Northbrook Holdings Corporation
Secretary of State of Delaware
Calpine Northbrook Investors, LLC
Secretary of State of Delaware
Calpine Northbrook Project Holdings, LLC
Secretary of State of Delaware
Calpine Operating Services Company, Inc.
Secretary of State of Delaware
Calpine Operations Management Company, Inc.
Secretary of State of Delaware
Calpine Power Company
Secretary of State of California
Calpine Power, Inc.
Virginia State Corporation Commission
Calpine Project Holdings, Inc.
Secretary of State of Delaware
Calpine Solar, LLC
Secretary of State of Delaware
Calpine Stony Brook Operators, Inc.
Secretary of State of New York
Calpine Stony Brook, Inc.
Secretary of State of New York
Calpine TCCL Holdings, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline GP, LLC
Secretary of State of Delaware
Calpine Texas Pipeline LP, LLC
Secretary of State of Delaware
Calpine Texas Pipeline, L.P.
Secretary of State of Delaware
Calpine University Power, Inc.
Secretary of State of Delaware
Calpine Vineland Solar, LLC
Secretary of State of Delaware
New Jersey Division of Revenue (with respect to additional TU filing)
Channel Energy Center, LLC
Secretary of State of Delaware
Corpus Christi Cogeneration, LLC
Secretary of State of Delaware
CPN 3rd Turbine, Inc.
Secretary of State of Delaware
CPN Acadia, Inc.
Secretary of State of Delaware
CPN Cascade, Inc.
Secretary of State of Delaware
CPN Clear Lake, Inc.
Secretary of State of Delaware
CPN Pipeline Company
Secretary of State of Delaware
CPN Pryor Funding Corporation
Secretary of State of Delaware
CPN Telephone Flat, Inc.
Secretary of State of Delaware
Deer Park Energy Center LLC
Secretary of State of Delaware
Secretary of State of Texas (with respect to additional TU filing)
Deer Park Holdings, LLC
Secretary of State of Delaware
Delta Energy Center, LLC
Secretary of State of Delaware
Freestone Power Generation, LLC
Secretary of State of Delaware






--------------------------------------------------------------------------------





Name of Grantor
UCC Filing Jurisdiction/Office
GEC Bethpage Inc.
Secretary of State of Delaware
Geysers Power Company, LLC
Secretary of State of Delaware
Geysers Power I Company
Secretary of State of Delaware
Idlewild Fuel Management Corp.
Secretary of State of Delaware
JMC Bethpage, Inc.
Secretary of State of Delaware
Los Medanos Energy Center LLC
Secretary of State of Delaware
Magic Valley Pipeline, L.P.
Secretary of State of Delaware
Metcalf Energy Center, LLC
Secretary of State of Delaware
Secretary of State of California (with respect to additional TU filing)
Metcalf Holdings, LLC
Secretary of State of Delaware
Modoc Power, Inc.
Secretary of State of California
New Development Holdings, LLC
Secretary of State of Delaware
Pastoria Energy Center, LLC
Secretary of State of Delaware
Pastoria Energy Facility L.L.C.
Secretary of State of Delaware
Pine Bluff Energy, LLC
Secretary of State of Delaware
RockGen Energy LLC
Secretary of State of Wisconsin
South Point Energy Center, LLC
Secretary of State of Delaware
South Point Holdings, LLC
Secretary of State of Delaware
Stony Brook Cogeneration Inc.
Secretary of State of Delaware
Stony Brook Fuel Management Corp.
Secretary of State of Delaware
Sutter Dryers, Inc.
Secretary of State of California
Texas Cogeneration Five, Inc.
Secretary of State of Delaware
Thermal Power Company
Secretary of State of California
Zion Energy LLC
Secretary of State of Delaware






--------------------------------------------------------------------------------





Schedule 3.18(b)
Mortgage Filing Jurisdictions




Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office
Deed of Trust
Baytown Energy Center, LLC
Gas fired power generation facility located at 8605 FM 1405,
Baytown, Texas 77523
Chambers County, Texas
Chambers County Clerk
Attn: Real Estate Recording
Deed of Trust
Channel Energy Center, LLC
Gas fired power generation facility located at 12000 Lawndale St., Houston, TX
77017
Harris County, Texas
Harris County Clerk
Attn: Real Estate Recording
Deed of Trust
Corpus Christi Cogeneration, LLC
Gas fired power generation facility located at 3952 Buddy Lawrence Drive
Corpus Christi, TX 78407
Nueces County, Texas
Nueces County Clerk
Attn: Real Estate Recording
Deed of Trust
Delta Energy Center, LLC
Gas fired power generation facility located at 1200 Arcy Lane
Pittsburg, CA 94565
Contra Costa County, CA
Contra Costa County Recorder
Attn: Real Estate Recording
Deed of Trust
Freestone Power Generation, LLC
75% undivided interest as tenants in common in Tract 1 and 100% interest in
Tract 2 in a gas fired power generation facility located at 1366 FM 488
Fairfield, TX 75840
Freestone County, Texas
Freestone County Clerk
Attn: Real Estate Recording
Deed of Trust
Geysers Power Company, LLC
Geothermal power generation facilities located in Sonoma County and Lake County,
CA


Lake and Sonoma Counties, California
Lake County Recorder
Attn: Real Estate Recording


Sonoma County Recorder
Attn: Real Estate Recording
Deed of Trust
Metcalf Energy Center, LLC
Gas fired power generation facility located at One Blanchard Road
Coyote, CA 95013
Santa Clara County, California
Santa Clara County Recorder
Attn: Real Estate Recording
Deed of Trust
Los Medanos Energy Center LLC
Gas fired power generation facility located at 750 East 3rd
Pittsburg, CA 94565


Contra Costa County, California
Contra Costa County Recorder
Attn: Real Estate Recording
Deed of Trust
Pastoria Energy Facility L.L.C.
Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road
Lebec, CA 93243
Kern County, California
Kern County Recorder
Attn: Real Estate Recording






--------------------------------------------------------------------------------





Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office
Mortgage
Pine Bluff Energy, LLC
Gas fired power generation facility located at 5301 Fairfield Rd.
Pine Bluff, AR 71601


Jefferson County, Arkansas
Jefferson County Circuit Clerk
Attn: Real Estate Recording
Mortgage
Zion Energy LLC
Gas fired power generation facility located at 5701 9th Street
Zion, IL 60099
Lake County, Illinois
Lake County Recorder
Attn: Real Estate Recording
Mortgage
RockGen Energy LLC
Gas fired power generation facility located at 2346 Clearview Road, Cambridge,
WI 53523
Dane County, Wisconsin
Dane County Register of Deeds
Attn: Real Estate Recording
Mortgage


Calpine Mid-Atlantic Generation, LLC
Delaware City Combustion Turbine facility located at 1812 River Road, New
Castle, DE 19720
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording
Mortgage


Calpine Bethlehem, LLC


Bethlehem Power Plant located at 2245 Applebutter Road Bethlehem, PA 18015
Northampton County, Pennsylvania
Office of the Recorder of Deeds of Northampton County
Attn: Real Estate Recording
Mortgage


Calpine Mid-Atlantic Generation, LLC
Gas fired power generation facilities known as Hay Road and Edge Moor and
located respectively at 198 and 200 Hay Road Wilmington, DE 19809
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording
Mortgage


Calpine Mid-Atlantic Generation, LLC
24” O.D. Natural Gas Pipeline, known as Edge Moor Gas Transmission Line, running
approximately 7 miles in length from Claymont to Wilmington, Delaware
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording
Mortgage


Calpine New Jersey Generation, LLC
Deepwater Power Plant located at 373 N. Broadway
Pennsville, NJ 08070


Salem County, New Jersey
Salem County Clerk’s Office
Attn: Real Estate Recording
Mortgage


Calpine New Jersey Generation, LLC
Cumberland Combustion Turbine located at 4001 Main Street,
Millville, NJ 08332
Cumberland County, New Jersey
Cumberland County Clerk’s Office
Attn: Real Estate Recording






--------------------------------------------------------------------------------





Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office
Mortgage


Calpine Vineland Solar, LLC
Vineland Solar Power Plant located at 1776 South Mill Road
Vineland, NJ 08360
Cumberland County, New Jersey
Cumberland County Clerk’s Office
Attn: Real Estate Recording
Deed of Trust


Calpine Mid-Atlantic Generation, LLC
Bayview Combustion Turbine located at 22872 Bayview Circle
Cape Charles, VA 23310


Northampton County, Virginia
Northampton County Clerk of the Circuit Court
Attn: Real Estate Recording
Mortgage


Calpine New Jersey Generation, LLC
Carll’s Corner Combustion Turbine located at 1623 S. Burlington Road, Bridgeton,
NJ 08302
Cumberland County, New Jersey
Cumberland County Clerk’s Office
Attn: Real Estate Recording
Mortgage


Calpine Mid-Atlantic Generation, LLC
Christiana Combustion Turbine located at 201 & 301 Christiana Ave,
Wilmington, DE 19801
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording
Deed of Trust


Calpine Mid-Atlantic Generation, LLC
Crisfield Combustion Turbine located at 4079 Crisfield Highway
Crisfield, MD 21817
Somerset County, Maryland
Somerset County Clerk’s Office
Attn: Real Estate Recording
Mortgage


Calpine New Jersey Generation, LLC
Mickleton Combustion Turbine located at 176 Harmony Road
Mickleton, NJ 08056
Gloucester County, New Jersey
Gloucester County Clerk’s Office
Attn: Real Estate Recording
Mortgage


Calpine New Jersey Generation, LLC
Sherman Combustion Turbine located at 2600 S. Orchard Road,
Vineland, NJ 08360
Cumberland County, New Jersey
Cumberland County Clerk’s Office
Attn: Real Estate Recording
Deed of Trust


Calpine Mid-Atlantic Generation, LLC
Tasley Combustion Turbine located at 21417 Taylor Road
Tasley, VA 23441
Accomack County, Virginia
Accomack County Clerk of the Circuit Court
Attn: Real Estate Recordings
Mortgage


Calpine Mid-Atlantic Generation, LLC
West Combustion Turbine located at 1508 Newport Gap Pike,
Wilmington, DE 19808
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording












--------------------------------------------------------------------------------





Schedule 5.10
Post-Closing


On or prior to the date that is ninety (90) days after the Closing Date, the
Borrower shall deliver insurance certificates satisfying the requirements of
Section 5.2(b) of the Guarantee and Collateral Agreement, including endorsements
that (i) name the Collateral Agent as an additional insured party or loss payee
and (ii) are reasonably satisfactory in all other respects to the Collateral
Agent.





--------------------------------------------------------------------------------










EXHIBIT A-1
FORM OF BORROWER’S
CLOSING DATE CERTIFICATE
April 5, 2019
Reference is hereby made to the Credit Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among Calpine Corporation (the “Borrower”), the Lenders party thereto, Morgan
Stanley Senior Funding, Inc., as Administrative Agent and MUFG Union Bank, N.A.,
as Collateral Agent. Unless otherwise defined herein, capitalized terms are used
herein as defined in the Credit Agreement.


Pursuant to Section 4.1(b)(i) of the Credit Agreement, the undersigned Chief
Legal Officer and Corporate Secretary of the Borrower hereby certifies, solely
in such person’s capacity as Chief Legal Officer and Corporate Secretary, and
not individually, as follows:
1.The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of the date hereof (unless
stated to relate to a specific earlier date, in which case, such representations
and warranties were true and correct in all material respects as of such earlier
date) (it being understood that any representation or warranty that is qualified
as to materiality or Material Adverse Effect shall be correct in all respects).
2.No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the entering into of the Credit Agreement.
3.The condition precedent set forth in Section 4.1(c) of the Credit Agreement
was satisfied or waived as of the Closing Date.
4.There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Borrower, nor has any other event occurred adversely
affecting or threatening the continued corporate existence of the Borrower.
5.Attached hereto as Exhibit A are true and complete copies of certain
resolutions duly adopted by the board of directors of the Borrower as of April
5, 2019; such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Borrower now in force relating to or affecting the
matters referred to therein.





--------------------------------------------------------------------------------





6.Attached hereto as Exhibit B is a true and complete copy of the bylaws of the
Borrower, together with all amendments thereto, as in full force and effect on
the date hereof and at all times since the resolutions referred to in paragraph
1 above were adopted.
7.Attached hereto as Exhibit C are true and complete copies of the certificate
of incorporation of the Borrower, together with all amendments thereto, as in
full force and effect as of the date hereof, which copies are certified by the
Secretary of State of Delaware.
8.Attached hereto as Exhibit D is a true and complete copy of the good standing
certificate of the Borrower that is certified by the relevant authority of the
jurisdiction of organization of the Borrower.
9.The following persons are now duly elected and qualified officers of the
Borrower on the date hereof holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each such
officer is duly authorized to execute and deliver on behalf of the Borrower each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Borrower pursuant to the Credit Agreement.
(Incumbency and specimen signature pages follow)
A-1-2





--------------------------------------------------------------------------------





Incumbency and Specimen Signature for the Borrower
Name
Office
Signature
 
 
 
 
 
 
 
 
 



A-1-3





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.
 
 
Name:
 
Title:
 
 
 



Calpine - Borrower's Closing Date Certificate





--------------------------------------------------------------------------------





EXHIBIT A TO CLOSING CERTIFICATE


[Resolutions]






A-1-Ex. A-1





--------------------------------------------------------------------------------





EXHIBIT B TO CLOSING CERTIFICATE


[Bylaws]




A-1 - Ex. B-1





--------------------------------------------------------------------------------





EXHIBIT C TO CLOSING DATE CERTIFICATE


[Certificate of Formation]




A-1 - Ex. C-1





--------------------------------------------------------------------------------





EXHIBIT D TO CLOSING DATE CERTIFICATE


[Good Standing Certificate]




A-1 - Ex. C-1





--------------------------------------------------------------------------------





EXHIBIT A-2
FORM OF GUARANTORS’
CLOSING DATE CERTIFICATE
April 5, 2019
Reference is hereby made to the Credit Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among Calpine Corporation (the “Borrower”), the Lenders party thereto, Morgan
Stanley Senior Funding, Inc., as Administrative Agent and MUFG Union Bank, N.A.,
as Collateral Agent. Unless otherwise defined herein, capitalized terms are used
herein as defined in the Credit Agreement.


Pursuant to Section 4.1(b)(i) of the Credit Agreement, the undersigned
Responsible Officer of each Loan Party set forth on Schedule I, Schedule II,
Schedule III and Schedule IV attached hereto (each, a “Certifying Loan Party”)
hereby certifies, solely in such person’s capacity as a Responsible Officer of
each such Certifying Loan Party and not individually, as follows:
1.The representations and warranties of each Certifying Loan Party set forth in
each of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on and as of the date hereof (unless stated to relate to a specific earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).
2.No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the making of the Term Loans to be made on the
date hereof and the use of proceeds thereof.
3.The condition precedent set forth in Section 4.1(c) of the Credit Agreement
was satisfied or waived as of the Closing Date.
4.There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against any Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate, limited liability
company or partnership existence, as the case may be, of any Certifying Loan
Party.
5.Attached hereto as Exhibit A are true and complete copies of certain
resolutions duly adopted by the board of directors or other applicable governing
body of such Certifying Loan Parties as of the date hereof; such resolutions
have not in any way been amended, modified, revoked or rescinded, have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect and are the only corporate, limited liability
company or partnership proceedings, as applicable, of each Certifying Loan Party
now in force relating to or affecting the matters referred to therein.
A-2-1





--------------------------------------------------------------------------------





6.Except as provided in paragraph 7 below, there have been no amendments,
modifications or supplements to the by-laws, limited partnership agreements,
operating agreements, limited liability partnership agreements or limited
liability company agreements, as applicable, of each Certifying Loan Party since
February 3, 2017.
7.Attached hereto as Exhibit B is a true and complete copy of the operating
agreement of Calpine Geysers Company, LLC, as in effect on the date hereof and
at all times since the resolutions referred to in paragraph 5 above were
adopted.
8.Except as provided in paragraph 9 below, there have been no amendments,
modifications or supplements to the certificate of incorporation, certificate of
limited partnership, certificate of limited liability partnership or certificate
of formation, as applicable, of each Certifying Loan Party since February 3,
2017.
9.Attached hereto as Exhibit C is a true and complete copy of the certificate of
formation of Calpine Geysers Company, LLC, as certified as of a recent date by
the Secretary of State of Delaware.
10.Attached hereto as Exhibit D are true and complete copies of the good
standing certificate of each Certifying Loan Party that is certified by the
relevant authority of the jurisdiction of organization of each Certifying Loan
Party.
11.The undersigned is duly authorized to execute and deliver on behalf of each
Certifying Loan Party each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by each Certifying Loan Party
pursuant to the Loan Documents to which it is a party.


(Incumbency and specimen signature pages follow)


A-2-2





--------------------------------------------------------------------------------





Incumbency and Specimen Signature for the Certifying Loan Parties listed on
Schedule I and II
Name
Office
Signature
 
 
 
 
 
 
 
 
 



A-2-3





--------------------------------------------------------------------------------





Incumbency and Specimen Signature for the Certifying Loan Parties listed on
Schedule III and IV
Name
Office
Signature
 
 
 
 
 
 
 
 
 



Calpine - Closing Date Guarantors’ Certificate







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.
 
 
Name:
 
Title:
 
 
 





Calpine - Closing Date Guarantors’ Certificate







--------------------------------------------------------------------------------





SCHEDULE I
Name of Guarantors1 




_____________
1 Borrower to provide
A- 2 -Sch. I-1





--------------------------------------------------------------------------------





SCHEDULE II
Name of Guarantors1 




_____________
1 Borrower to provide
A- 2 -Sch. II-1





--------------------------------------------------------------------------------





SCHEDULE III
Name of Guarantors1 




_____________
1 Borrower to provide
A- 2 -Sch. III-1





--------------------------------------------------------------------------------





SCHEDULE IV
Name of Guarantors1 




_____________
1 Borrower to provide
A- 2 -Sch. IV-1





--------------------------------------------------------------------------------







EXHIBIT A TO CLOSING DATE CERTIFICATE


[Resolutions]




A-2 – Ex. A-1







--------------------------------------------------------------------------------





EXHIBIT B TO CLOSING DATE CERTIFICATE


[Operating Agreement of Calpine Geysers Company, LLC]




A-2 – Ex. B-1





--------------------------------------------------------------------------------





EXHIBIT C TO CLOSING DATE CERTIFICATE


[Certificate of Formation of Calpine Geysers Company, LLC]




A-2 – Ex. C-1





--------------------------------------------------------------------------------





EXHIBIT D TO CLOSING DATE CERTIFICATE


[Good Standing Certificates]




A-2 – Ex. D-1







--------------------------------------------------------------------------------





EXHIBIT B
FORM OF NOTICE OF BORROWING
Dated: ____________, 20__
Morgan Stanley Senior Funding, Inc., as
Administrative Agent
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, MD 21231
Attention: Agency Team
Telecopier No.: (212) 507-6680
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of April 5, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time and in effect on the date hereof, the “Credit Agreement”; capitalized terms
not defined herein shall have the meanings as defined in the Credit Agreement),
among the undersigned, as Borrower, the Lenders named therein, Morgan Stanley
Senior Funding, Inc., as Administrative Agent and MUFG Union Bank, N.A., as
Collateral Agent. Pursuant to Section 2.2 of the Credit Agreement, the Borrower
hereby requests a Borrowing of the Term Loans under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such Borrowing:

1.    The Business Day of the proposed Borrowing is _________.1 
2.    The aggregate principal amount of the proposed Borrowing is _________.
3.    The Term Loans to be made pursuant to the proposed Borrowing shall be
initially maintained as [Base Rate Loans] [Eurodollar Loans].
4.    [The initial Interest Period for the proposed Borrowing [shall end on [ ],
2019] [is [one month] [three months] [six months] [twelve months]]2 
5.    [Account to which the funds will be deposited: _________]
_________________________
1
Shall be at least three Business Days after the date hereof for Eurodollar Loans
(or the same Business Day for Eurodollar Loans to be incurred on the Closing
Date), or the same Business Day for Base Rate Loans.

2 
To be included for a proposed Borrowing of Eurodollar Loans.








--------------------------------------------------------------------------------





The Borrower hereby certifies to the Administrative Agent and the Lenders by
execution hereof that:
1.    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the Closing Date with the same effect as if made on and as of such date
(unless stated to relate to a specific earlier date, in which case, such
representations and warranties are true and correct in all material respects as
of such earlier date) (it being understood that any representation or warranty
that is qualified as to materiality or Material Adverse Effect is correct in all
respects).
2.    No Default or Event of Default has occurred and is continuing as of the
Closing Date or after giving effect to the making of the Term Loans made on the
Closing Date.
The Borrower agrees that, if prior to the Closing Date any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent thereof in writing (any such notice, a
“Non-Compliance Notice”). Except to the extent, if any, that prior to the
Closing Date the Borrower shall deliver a Non-Compliance Notice to the
Administrative Agent, each of the foregoing certifications shall be deemed to be
made additionally on the date of issuance as if made on such date.
[remainder of page intentionally left blank]




B-2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.


CALPINE CORPORATION
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 



Borrowing Certificate





--------------------------------------------------------------------------------





EXHIBIT C
FORM OF
ASSIGNMENT AND ACCEPTANCE
Reference is hereby made to the Credit Agreement, dated as of April 5, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Calpine Corporation (the
“Borrower”), the Lenders party thereto, Morgan Stanley Senior Funding, Inc., as
Administrative Agent and MUFG Union Bank, N.A., as Collateral Agent. Unless
otherwise defined herein, capitalized terms are used herein as defined in the
Credit Agreement.


The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
1.The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the Term Loans as are set forth on Schedule 1
hereto (the “Assigned Facility”), in a principal amount for the Assigned
Facility as set forth on Schedule 1 hereto.
2.    The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
3.    The Assignee (a) represents and warrants that (i) it is legally authorized
to enter into this Assignment and Acceptance and (ii) it is not a Disqualified
Lender or an Affiliate of a Disqualified Lender; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements delivered pursuant to Section 5.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and


C-1





--------------------------------------------------------------------------------





without reliance upon the Assignor, the Administrative Agent or any Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto;(d) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent and the Collateral Agent by the terms thereof, together with such powers
as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.19(e) of the Credit Agreement.
4.    The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.
6.    From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof (including,
without limitation, the provisions of Section 8.22 of the Collateral Agency and
Intercreditor Agreement and Section 8.6(b) of the Guarantee and Collateral
Agreement) and (b) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
the Credit Agreement.
7.    This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
C-2





--------------------------------------------------------------------------------





Schedule 1
to Assignment and Acceptance with respect to
the Credit Agreement, dated as of April 5, 2019,
among Calpine Corporation (the “Borrower”),
the Lenders party thereto, Morgan Stanley Senior Funding, Inc. as administrative
agent and
MUFG Union Bank, N.A. as collateral agent
Name of Assignor: _______________________


Name of Assignee: _______________________


Effective Date of Assignment: _________________


Facility Assigned
Aggregate 
Amount of Term Loans for all Lenders
Amount of Term Loans Assigned
 
$______
$______



[Name of Assignee]
[Name of Assignor]
By: _____________________________
By: _____________________________
Title:
Title





Accepted for Recordation in the Register:
Required Consents (if any):
Morgan Stanley Senior Funding, Inc., as
Calpine Corporation
Administrative Agent
 
 
 
 
 
By: _____________________________
By: _____________________________
Title:
Title
 
 
 
Morgan Stanley Senior Funding, Inc., as
 
Administrative Agent


 
 
 
By: _____________________________
 
Title



Sch. 1-1





--------------------------------------------------------------------------------





EXHIBIT D
RESERVED


D-1





--------------------------------------------------------------------------------





EXHIBIT E-1
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENT, dated as of April 5, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”), among CALPINE CORPORATION, a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., , as
administrative agent (in such capacity and including any successors in such
capacity, the “Administrative Agent”), MUFG UNION BANK, N.A., as collateral
agent (in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall furnish the
Borrower and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payment.
[Signature Page Follows]


E-1-1





--------------------------------------------------------------------------------





 
 
[Lender]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[Address]



Dated: _____________________, 20[ ]
 



E-1-2





--------------------------------------------------------------------------------





EXHIBIT E-2
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENT, dated as of April 5, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”), among CALPINE CORPORATION, a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity and including any successors in such
capacity, the “Administrative Agent”), MUFG UNION BANK, N.A., as collateral
agent (in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
applicable direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
applicable direct or indirect partners/members is a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with the a United
States trade or business conducted by the undersigned or its applicable direct
or indirect partners/members.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members claiming the portfolio interest exemption: (a)
an Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable or (b) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[Signature Page Follows]


E-2-1





--------------------------------------------------------------------------------





 
 
[Lender]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[Address]



Dated: _____________________, 20[ ]
 



E-2-2





--------------------------------------------------------------------------------





EXHIBIT E-3
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENT, dated as of April 5, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”), among CALPINE CORPORATION, a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity and including any successors in such
capacity, the “Administrative Agent”), MUFG UNION BANK, N.A., as collateral
agent (in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code Section
881(c)(3)(B), (iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.
The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such non-U.S. Lender in
writing and (2) the undersigned shall have at all times furnished such non-U.S.
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[Signature Page Follows]


E-3-1





--------------------------------------------------------------------------------





 
 
[Participant]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[Address]



Dated: _____________________, 20[ ]
 



E-3-2





--------------------------------------------------------------------------------





EXHIBIT E-4
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENT, dated as of April 5, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”), among CALPINE CORPORATION, a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity and including any successors in such
capacity, the “Administrative Agent”), MUFG UNION BANK, N.A., as collateral
agent (in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
applicable direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
applicable direct or indirect partners/members is a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned or its applicable direct
or indirect partners/members.
The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by one of the following forms from each
of its partners/members claiming the portfolio interest exemption: (a) an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable or (b) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Signature Page Follows]


E-4-1





--------------------------------------------------------------------------------





 
 
[Participant]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[Address]



Dated: _____________________, 20[ ]
 



E-4-2





--------------------------------------------------------------------------------







EXHIBIT F
FORM OF NOTICE OF CONTINUATION/CONVERSION
Dated: ____________, 20__
Morgan Stanley Senior Funding, Inc., as
Administrative Agent
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, MD 21231
Attention: Agency Team
Telecopier No.: (212) 507-6680
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of April 5, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms not defined herein shall
have the meanings as defined in the Credit Agreement), among Calpine Corporation
(the “Borrower”), the Lenders party thereto, Morgan Stanley Senior Funding, Inc.
(“MSSF”), as Administrative Agent and MUFG Union Bank, N.A., as Collateral
Agent. Pursuant to Section 2.15 of the Credit Agreement, the undersigned duly
authorized officer hereby requests to [continue][convert] a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing:


The Borrower hereby gives you notice pursuant to Section 2.15 of the Credit
Agreement and requests that on ____________,
(1)    $____________ of the currently outstanding principal amount of the Term
Loans [currently being maintained as Base Rate Loans] [originally made as
Eurodollar loans on ____________, with Interest Period ending on ____],
(2)    be [converted into][continued as],
(3)    [Eurodollar Loans having an Interest Period of [one] [three] [six]
[twelve] month(s)][Base Rate Loans].
____________________________
1
Conversion of Eurodollar Loans into Base Loans may only be made on the last day
of an Interest Period with respect thereto.



2
In the event that Borrower requests a twelve month interest period, it must be
agreed to by all Lenders.



F-1





--------------------------------------------------------------------------------





The Borrower hereby:
(a)    certifies and warrants that [no Event of Default has occurred and is
continuing or will (immediately after giving effect to the continuation or
conversion requested hereby) occur and be continuing] [an Event of Default has
occurred and is continuing or will (immediately after giving effect to the
continuation or conversion requested hereby) occur and be continuing]; and
(b)    agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true correct at such time as if
then made, it will immediately so notify the Administrative Agent.
Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.
[remainder of page intentionally left blank]


F-2





--------------------------------------------------------------------------------





The Borrower has caused this Notice of Continuation/Conversion to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly authorized officer as of the date first written above.
Very truly yours,
 
 
 
CALPINE CORPORATION
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 



F-3





--------------------------------------------------------------------------------





EXHIBIT G


RESERVED




G-1





--------------------------------------------------------------------------------





EXHIBIT H
FORM OF
PREPAYMENT NOTICE
Dated: ____________, 20__
Morgan Stanley Senior Funding, Inc., as
Administrative Agent
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, MD 21231
Attention: Agency Team
Telecopier No.: (212) 507-6680
Ladies and Gentlemen:
The undersigned, Morgan Stanley Senior Funding, Inc. (“MSSF”), refers to the
Credit Agreement, dated as of April 5, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Corporation (the “Borrower”), the Lenders party
thereto, MSSF, as Administrative Agent and MUFG Union Bank, N.A., as Collateral
Agent. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
The Administrative Agent hereby gives notice of a prepayment of Term Loans to be
made by the Borrower pursuant to Section 2.13(a) of the Credit Agreement of the
prepayment amount set forth below. Amounts applied to prepay the Term Loans
shall be applied first to the Base Rate Loans then to the Eurodollar Loans held
by you. The portion of the prepayment amount to be allocated to the Term Loan
held by you and the date on which such prepayment will be made to you are set
forth below:
(A)
Total Term Loan Prepayment Amount
 
(B)
Portion of Term Loan Prepayment Amount to be received by you
 
 
 
 



[remainder of this page intentionally left blank]


H-1





--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR
FUNDING, INC.,
 
as Administrative Agent
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 



 
 
(Name of Lender)
 
 
By:
 
 
Name:
 
Title:
 
 



H-2





--------------------------------------------------------------------------------





EXHIBIT I
REVERSE DUTCH AUCTION PROCEDURES
This Exhibit I is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 2.28 of the Credit Agreement, of which this Exhibit I is a part. It
is not intended to be a definitive statement of all of the terms and conditions
of a reverse Dutch auction, the definitive terms and conditions for which shall
be set forth in the applicable offer document (each, an “Offer Document”). None
of the Administrative Agent, the Auction Manager and any other Agent, or any of
their respective affiliates makes any recommendation pursuant to any Offer
Document as to whether or not any Lender should sell its Term Loans to the
Borrower pursuant to any Offer Documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent (or any of their
affiliates) in its respective capacity as a Lender to sell its Term Loans to the
Borrower be deemed to constitute such a recommendation. Each Lender should make
its own decision on whether to sell any of its Term Loans and, if it decides to
do so, the principal amount of and price to be sought for such Term Loans. In
addition, each Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning each Auction
and the relevant Offer Documents. Capitalized terms used herein but not
otherwise defined in this Exhibit I have the meanings assigned to them in the
Credit Agreement.
Summary. The Borrower may from time to time conduct reverse Dutch auctions in
order to purchase Term Loans (each, an “Auction”) pursuant to the procedures
described herein.
Notice Procedures. In connection with each Auction, the Borrower will provide
notification to the Auction Manager (for distribution to the Lenders of the
applicable tranche(s)) of the tranche or tranches of Term Loans (as determined
by the Borrower in its sole discretion) that will be the subject of such Auction
(each, an “Auction Notice”). Each Auction Notice shall contain (i) the maximum
principal amount (calculated on the face amount thereof) of each tranche of Term
Loans that the Borrower offers to purchase in such Auction (the “Auction
Amount”), which shall be no less than $50,000,000 (across all such tranches (or
such lesser amount as may be acceptable to the Auction Manager)) or an integral
multiple of $1,000,000 in excess thereof; (ii) the range of discounts to par
(the “Discount Range”), expressed as a range of prices per $1,000 (in increments
of $5), at which the Borrower would be willing to purchase Term Loans of each
applicable tranche in such Auction; and (iii) the date on which such Auction
will conclude, on which date Return Bids (as defined below) will be due by 1:00
p.m. New York time (as such date and time may be extended by the Auction Manager
and the Borrower, such time the “Expiration Time”). Such Expiration Time may be
extended for a period not exceeding three Business Days upon notice by the
Borrower to the Auction Manager received not less than 24 hours before the
original Expiration Time; provided, however, that only one extension per offer
shall be permitted. An Auction shall be regarded as a “Failed Auction” in the
event that either (x) the Borrower withdraws such Auction in accordance with the
terms hereof or (y) the Expiration Time occurs with no Qualifying Bids (as
defined below) having been received. In the event of a Failed Auction, the
Borrower shall not be permitted to deliver a new Auction Notice prior to the
date occurring three (3) Business Days after such withdrawal or Expiration Time,
as the case may be. Notwithstanding anything to the contrary contained herein,
I-1





--------------------------------------------------------------------------------





the Borrower shall not initiate any Auction by delivering an Auction Notice to
the Auction Manager until after the conclusion (whether successful or failed) of
the previous Auction (if any), whether such conclusion occurs by withdrawal of
such previous Auction or the occurrence of the Expiration Time of such previous
Auction.
Reply Procedures. In connection with any Auction, each Lender of the applicable
tranche(s) wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with a notice of participation, in the form
included in the respective Offer Document (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 (in
increments of $5) in principal amount of Term Loans (the “Reply Price”) of the
applicable tranche within the Discount Range and (ii) the principal amount of
Term Loans of the applicable tranche, in an amount not less than US$1,000,000 or
an integral multiple of $1,000 in excess thereof, that such Lender offers for
sale at its Reply Price (the “Reply Amount”). A Term Lender may submit a Reply
Amount that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans of the applicable tranche held by such Lender. Lenders may only submit one
Return Bid per tranche per Auction but each Return Bid may contain up to three
component bids, each of which may result in a separate Qualifying Bid and each
of which will not be contingent on any other component bid submitted by such
Lender resulting in a Qualifying Bid. In addition to the Return Bid, the
participating Lender must execute and deliver, to be held by the Auction
Manager, an assignment and acceptance in the form included in the Offer Document
(each, an “Auction Assignment and Acceptance”). The Borrower will not purchase
any Term Loans at a price that is outside of the applicable Discount Range, nor
will any Return Bids (including any component bids specified therein) submitted
at a price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price.
Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Auction within the Discount Range for such Auction that will allow the
Borrower to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Term Loans for which the Borrower has received Qualifying
Bids). Unless the Auction Notice is withdrawn in accordance with the terms
hereof, the Borrower shall purchase Term Loans of the applicable tranche from
each Lender whose Return Bid is within the Discount Range and contains a Reply
Price that is equal to or less than the Applicable Threshold Price (each, a
“Qualifying Bid”). All Term Loans of the applicable tranche included in
Qualifying Bids (including multiple component Qualifying Bids contained in a
single Return Bid) received at a Reply Price lower than the Applicable Threshold
Price will be purchased at such applicable Reply Prices and shall not be subject
to proration.


Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component thereof) constituting Qualifying Bids at the Applicable Threshold
Price will be purchased at the Applicable Threshold Price; provided that if the
aggregate principal amount (calculated on the face amount thereof) of all Term
Loans of the applicable tranche for which Qualifying Bids have been submitted in
any given Auction at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans of


I-2





--------------------------------------------------------------------------------





the applicable tranche to be purchased at prices below the Applicable Threshold
Price). No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.


Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet site (including an IntraLinks, SyndTrak or other electronic
workspace) in accordance with the Auction Manager’s standard dissemination
practices by 4:00 p.m. New York time on the same Business Day as the date the
Return Bids were due (as such due date may be extended in accordance with this
Exhibit I). The Auction Manager will insert the principal amount of Term Loans
of the applicable tranche to be assigned and the applicable settlement date into
each applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid. Upon the request of the submitting Lender, the Auction Manager
will promptly return any Auction Assignment and Acceptance received in
connection with a Return Bid that is not a Qualifying Bid.


Auction Assignment and Acceptance. Each Auction Assignment and Acceptance shall
contain the following acknowledgments:


“The Assignor hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignee currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignor and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignor Excluded Information”), (iii)
the Assignor has independently and without reliance on the Assignee made its own
analysis and determined to enter into this Assignment and Acceptance and to
consummate the transactions contemplated hereby notwithstanding Assignor’s lack
of knowledge of the Assignor Excluded Information and (iv) the Assignee shall
have no liability to the Assignor, and the Assignor hereby (to the extent
permitted by law) waives and releases any claims it may have against the
Assignee (under applicable laws or otherwise) with respect to the nondisclosure
of the Assignor Excluded Information; provided that the Assignor Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of the Assignor contained in this Assignment and
Acceptance.  The Assignor further acknowledges that the Assignor Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders.


The Assignee hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignor currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignee and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignee Excluded Information”), (iii)
the Assignee has independently and without reliance on the Assignor made its own
analysis and determined to enter into this Assignment and Acceptance and to
consummate the transactions contemplated hereby notwithstanding Assignee’s lack
of knowledge of the Assignee Excluded


I-3





--------------------------------------------------------------------------------





Information and (iv) the Assignor shall have no liability to the Assignee, and
the Assignee hereby (to the extent permitted by law) waives and releases any
claims it may have against the Assignor (under applicable laws or otherwise)
with respect to the nondisclosure of the Assignee Excluded Information; provided
that the Assignee Excluded Information shall not and does not affect the truth
or accuracy of the representations or warranties of the Assignee contained in
this Assignment and Acceptance.  The Assignee further acknowledges that the
Assignee Excluded Information may not be available to the Administrative Agent,
the Auction Manager or the other Lenders.”


Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw an Auction by prior written notice to the Administrative Agent.
Furthermore, in connection with any Auction with respect to a particular tranche
of Term Loans, upon submission by a Lender of a Return Bid, such Lender will not
have any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Lender unless otherwise agreed by the Borrower. However, an
Auction may become void if the conditions to the purchase of Term Loans of the
applicable tranche by the Borrower required by the terms and conditions of
Section 2.28 of the Credit Agreement are not met. The purchase price in respect
of each Qualifying Bid for which purchase by the Borrower is required in
accordance with the foregoing provisions shall be paid directly by the Borrower
to the respective assigning Lender on a settlement date as determined jointly by
the Borrower and the Auction Manager (which shall be not later than ten (10)
Business Days after the date Return Bids are due). The Borrower shall execute
each applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid.
All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Borrower, and their determination will be
final and binding so long as such determination is not inconsistent with the
terms of Section 2.28 of the Credit Agreement or this Exhibit I. The Auction
Manager’s interpretation of the terms and conditions of the Offer Document, in
consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.28 of the Credit
Agreement or this Exhibit I.
None of the Auction Manager, any other Agent or any of their respective
affiliates assumes any responsibility for the accuracy or completeness of the
information concerning the Borrower, the Loan Parties, or any of their
affiliates (whether contained in an Offer Document or otherwise) or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.
This Exhibit I shall not require the Borrower to initiate any Auction.
I-4



